Exhibit 10.5

 

 

 

MEZZANINE LOAN AGREEMENT

SST II MEZZ BORROWER, LLC,

a Delaware limited liability company,

SST II TRS MEZZ, LLC,

a Delaware limited liability company

and

SSGT TRS MEZZ, LLC,

a Delaware limited liability company

collectively, as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

and

CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

collectively, as Lender

 

 

 

SST II 2019 Mezzanine Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1.

  Certain Defined Terms      1  

Section 1.2.

  Accounting Terms      31  

Section 1.3.

  Other Definitional Provisions for Loan Documents      31  

ARTICLE II AMOUNTS AND TERMS OF THE LOAN

     31  

Section 2.1.

  The Loan      31  

Section 2.2.

  Interest      32  

Section 2.3.

  Payments      35  

Section 2.4.

  Maturity Date; Extensions      36  

Section 2.5.

  Default Rate      37  

Section 2.6.

  Late Charges      37  

Section 2.7.

  Interest Rate Cap Agreement      38  

Section 2.8.

  Prepayment      40  

Section 2.9.

  Outstanding Balance      42  

Section 2.10.

  Taxes      42  

Section 2.11.

  Funding of the Loan on the Closing Date; Effectiveness of Agreement      46  

Section 2.12.

  Reasonableness of Charges      46  

Section 2.13.

  Release of Individual Properties      47  

ARTICLE III CASH MANAGEMENT

     48  

Section 3.1.

  Cash Management Arrangements      48  

Section 3.2.

  Payments Received Under this Agreement      49  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     49  

Section 4.1.

  Organization, Powers, Capitalization, Good Standing, Business      49  

Section 4.2.

  Authorization of Borrowing, etc.      50  

Section 4.3.

  Financial Information      50  

Section 4.4.

  Indebtedness      51  

Section 4.5.

  Title to Property      51  

Section 4.6.

  Zoning; Compliance with Laws      52  

Section 4.7.

  Leases; Agreements      52  

Section 4.8.

  Condition of Property      53  

Section 4.9.

  Litigation; Adverse Proceedings      54  

Section 4.10.

  No Bankruptcy or Criminal Proceedings      54  

Section 4.11.

  Payment of Taxes      54  

Section 4.12.

  Employees      55  

Section 4.13.

  Compliance with Other Laws      55  

Section 4.14.

  No Plan Assets      55  

Section 4.15.

  Governmental Regulation      55  

Section 4.16.

  Bank Holding Company      55  

Section 4.17.

  Broker and Financial Advisors      55  

Section 4.18.

  Investments      55  

Section 4.19.

  No Foreign Person      56  

Section 4.20.

  No Collective Bargaining Agreements      56  

Section 4.21.

  Brand      56  

 

SST II 2019 Mezzanine Loan Agreement



--------------------------------------------------------------------------------

Section 4.22.

  Insurance      56  

Section 4.23.

  Anti-Money Laundering and Economic Sanctions      56  

Section 4.24.

  Property Document Representations      57  

Section 4.25.

  Mortgage Loan Representations      57  

ARTICLE V FINANCIAL REPORTING AND BUDGETS

     58  

Section 5.1.

  Financial Statements; Budgets, Notices to Lender; Audit Rights      58  

Section 5.2.

  Reserved      62  

Section 5.3.

  Other Reporting Related Matters      62  

Section 5.4.

  Events of Default, etc.      63  

Section 5.5.

  Litigation      63  

Section 5.6.

  Other Information      63  

ARTICLE VI INSURANCE, CASUALTY, CONDEMNATION

     63  

Section 6.1.

  Maintenance of Insurance      63  

Section 6.2.

  Casualty and Condemnation      64  

Section 6.3.

  Costs and Expenses      66  

ARTICLE VII GENERAL COVENANTS

     66  

Section 7.1.

  Existence; Qualification; SPE Bankruptcy Remote Entity      66  

Section 7.2.

  Payment of Taxes, Lien Claims and Utility Charges      67  

Section 7.3.

  Right to Contest Taxes and Lien Claims      67  

Section 7.4.

  Maintenance of the Property      69  

Section 7.5.

  Inspection      70  

Section 7.6.

  Waste      70  

Section 7.7.

  Brand Covenants      70  

Section 7.8.

  Maintenance of Franchises and Licenses; Compliance with Laws and Contractual
Obligations      71  

Section 7.9.

  Leases      71  

Section 7.10.

  Management      73  

Section 7.11.

  Performance of Agreements; Material Contracts      74  

Section 7.12.

  Estoppels      75  

Section 7.13.

  Indebtedness      75  

Section 7.14.

  Debt Cancellation      75  

Section 7.15.

  Liens, Negative Pledges      76  

Section 7.16.

  Grants of Rights, Easements; Recorded Documents      76  

Section 7.17.

  Restriction on Fundamental Changes      76  

Section 7.18.

  Restrictions on Changes of Use      77  

Section 7.19.

  Transactions with Related Persons      77  

Section 7.20.

  ERISA      77  

Section 7.21.

  Further Assurances      78  

Section 7.22.

  Use of Proceeds and Margin Security      78  

Section 7.23.

  Anti-Money Laundering and Economic Sanctions      78  

Section 7.24.

  Adverse Proceedings      79  

Section 7.25.

  Lender’s Expenses      79  

Section 7.26.

  Property Document Covenants      79  

Section 7.27.

  Notices      79  

Section 7.28.

  Other Limitations      80  

Section 7.29.

  Environmental Covenants      81  

 

SST II 2019 Mezzanine Loan Agreement



--------------------------------------------------------------------------------

ARTICLE VIII RESERVES

     81  

Section 8.1.

  Reserves      81  

Section 8.2.

  General Matters Pertaining to Reserves      81  

Section 8.3.

  Environmental Testing      83  

Section 8.4.

  Letters of Credit      83  

ARTICLE IX DEFAULT, RIGHTS AND REMEDIES

     84  

Section 9.1.

  Events of Default      84  

Section 9.2.

  Acceleration and Remedies      88  

Section 9.3.

  Duration of Events of Default      89  

Section 9.4.

  Performance by Lender      89  

Section 9.5.

  Right of Entry      90  

Section 9.6.

  Evidence of Compliance      90  

ARTICLE X SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS

     90  

Section 10.1.

  SPE Bankruptcy Remote Entity      90  

Section 10.2.

  Independent Director      94  

Section 10.3.

  Article 8 “Opt In” Election      95  

ARTICLE XI RESTRICTIONS ON LIENS AND TRANSFERS

     95  

Section 11.1.

  Restrictions on Transfer and Encumbrance      95  

Section 11.2.

  Permitted Transfers      95  

Section 11.3.

  Permitted Property Transfer (Assumption)      96  

Section 11.4.

  Costs and Expenses      98  

Section 11.5.

  Due on Sale      98  

ARTICLE XII RECOURSE; LIMITATIONS ON RECOURSE

     98  

Section 12.1.

  Limitations on Recourse      98  

Section 12.2.

  Full Springing Recourse      99  

Section 12.3.

  Recourse for Damages      100  

Section 12.4.

  Miscellaneous      102  

Section 12.5.

  Event of Default not Affected by Automatic Stay      102  

Section 12.6.

  Recourse Obligations of Borrower      102  

ARTICLE XIII ASSIGNMENT BY LENDER; PARTICIPATIONS; SECURITIZATION; SEVERED LOAN
DOCUMENTS; ADMINISTRATION

     102  

Section 13.1.

  Assignments and Participations      102  

Section 13.2.

  Effect of Assignment      103  

Section 13.3.

  Securitization      103  

Section 13.4.

  Other Business      105  

Section 13.5.

  Privity of Contract      105  

Section 13.6.

  Severed Loan Documents; Componentization      105  

Section 13.7.

  Cooperation; Securitization Indemnity      106  

Section 13.8.

  Resizing; New Mezzanine Option      109  

Section 13.9.

  Intentionally Omitted      111  

Section 13.10.

  Intentionally Omitted      111  

Section 13.11.

  Co-Lenders      111  

ARTICLE XIV MISCELLANEOUS

     112  

Section 14.1.

  Expenses and Attorneys’ Fees      112  

 

SST II 2019 Mezzanine Loan Agreement



--------------------------------------------------------------------------------

Section 14.2.

  Indemnity      112  

Section 14.3.

  Actions Affecting Lender’s Interests      113  

Section 14.4.

  Amendments and Waivers      113  

Section 14.5.

  Retention of Borrower’s Documents      114  

Section 14.6.

  Notices      114  

Section 14.7.

  Survival of Warranties and Certain Agreements      115  

Section 14.8.

  Failure or Indulgence Not Waiver      115  

Section 14.9.

  Marshaling; Payments Set Aside      115  

Section 14.10.

  Severability      115  

Section 14.11.

  Intentionally Omitted      115  

Section 14.12.

  Headings      115  

Section 14.13.

  Governing Law      115  

Section 14.14.

  Successors and Assigns      116  

Section 14.15.

  Sophisticated Parties, Reasonable Terms, No Fiduciary Relationship      116  

Section 14.16.

  Reasonableness of Determinations      116  

Section 14.17.

  Limitation of Liability      117  

Section 14.18.

  No Liability for Consents and Approvals      117  

Section 14.19.

  No Duty      117  

Section 14.20.

  Entire Agreement      117  

Section 14.21.

  Construction as Mutually Drafted      117  

Section 14.22.

  Supremacy of Loan Agreement      117  

Section 14.23.

  Consent to Jurisdiction and Service of Process      117  

Section 14.24.

  Waiver of Jury Trial      118  

Section 14.25.

  Contractual Statute of Limitations      118  

Section 14.26.

  Counterparts; Effectiveness      119  

Section 14.27.

  Servicer; Trust Fund Expenses; Rating Agency Costs      119  

Section 14.28.

  Attorney-In-Fact      119  

Section 14.29.

  Time of the Essence      120  

Section 14.30.

  No Third-Party Beneficiaries      120  

Section 14.31.

  Borrower Responsible for Obligations of Borrower Parties      120  

Section 14.32.

  Guaranty and Environmental indemnity Unsecured      120  

Section 14.33.

  Multiple Parties Provisions; Joint and Several Liability      120  

Section 14.34.

  Registration      121  

Section 14.35.

  Contributions and Waivers      121  

Section 14.36.

  Intercreditor Agreement      124  

Section 14.37.

  EU Bail-In Rule      124  

Section 14.38.

  Brokers and Advisors      124  

Section 14.39.

  Additional Provisions      125  

 

SST II 2019 Mezzanine Loan Agreement



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT (this “Agreement”) is dated as of January 24, 2019
(the “Effective Date”), and entered into by and among SST II MEZZ BORROWER, LLC,
a Delaware limited liability company (together with its successors and assigns
as permitted herein, “SST II Mezz Borrower”), SST II TRS MEZZ, LLC, a Delaware
limited liability company (together with its successors and assigns as permitted
herein, “SST II TRS Mezz Borrower”), SSGT TRS MEZZ, LLC, a Delaware limited
liability company (together with its successors and assigns as permitted herein,
“SSGT TRS Mezz Borrower”; SST II Mezz Borrower, SST II TRS Mezz Borrower and
SSGT TRS Mezz Borrower are individually and/or collectively, as the context
requires, referred to herein as “Borrower”) and KEYBANK NATIONAL ASSOCIATION, a
national banking association (together with its successors and assigns,
“KeyBank”), and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation
(together with its successors and assigns, “Citi”, together with KeyBank,
collectively, together with their respective successors and assigns, “Lender”
and each a “Co-Lender).

RECITALS

A. SST II Mezz Borrower is the sole member and 100% owner of each Individual
Mortgage Property Borrower consisting of 100% of the limited liability company
interests in each Individual Mortgage Property Borrower. SST II TRS Mezz
Borrower is the sole member of and 100% owner of SST II TRS Mortgage Borrower
consisting of 100% of the limited liability company interests in SST II TRS
Mortgage Borrower. SSGT TRS Mezz Borrower is the sole member and 100% owner of
SSGT TRS Mortgage Borrower consisting of 100% of the limited liability company
interests in SSGT TRS Mortgage Borrower;

B. Individual Mortgage Property Borrowers own certain real property located in
the counties and states listed on Schedule 1, as more particularly described in
the Security Instruments (as defined in Section 1.1).

C. Borrower desires to obtain a loan from Lender in the principal amount of up
to Fifty-Five Million and No/100 Dollars ($55,000,000.00) (the “Loan Amount”).

D. Lender is willing to lend to Borrower the Loan Amount on the terms set forth
in this Agreement.

NOW, THEREFORE, in consideration of the making of the Loan by Lender, and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. The terms defined below are used in this
Agreement as so defined. Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.

“AC Laws” is defined in Section 4.23.

“Accounts” means, collectively, any accounts established by this Agreement or
the other Loan Documents (including, without limitation, any Substitute Cash
Management Accounts and any accounts containing Substitute Reserve Funds).

 

Page 1



--------------------------------------------------------------------------------

“Acceptable Counterparty” shall mean a bank or other financial institution which
has a counterparty risk assessment or long-term unsecured debt rating of not
less than (i) “A2” by Moody’s at the time it enters into the applicable Interest
Rate Cap Agreement and (ii) “A3” by Moody’s at all times thereafter; provided
however, that SMBC Capital Markets, Inc. (with an Acceptable SMBC Credit Support
Party as its credit support party) will be an Acceptable Counterparty so long as
the rating of its credit support party (provided such credit support party shall
be an Acceptable SMBC Credit Support Party) is not downgraded, withdrawn or
qualified by Moody’s from the long and short term ratings issued by such rating
agencies below the above rating. As used herein, an “Acceptable SMBC Credit
Support Party” shall mean Sumitomo Mitsui Banking Corporation or a replacement
guarantor that meets the foregoing rating requirements and provides a guaranty
in form and substance reasonably acceptable to Lender and the Rating Agencies
that guaranties all current and future obligations under the Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement or Substitute Interest Rate
Cap Agreement, as applicable..

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, following a rated
Securitization, satisfactory in form and substance to the Rating Agencies, and
from counsel reasonably acceptable to Lender and, following a rated
Securitization, the Rating Agencies.

“Additional Interest” is defined in Section 2.8(A).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person. Where expressions such as “[name of party] or any Affiliate” are
used, the same shall refer to the named party and any Affiliate of the named
party.

“Affiliated Manager” means (i) Sponsor Affiliated Manager, and (ii) any Property
Manager that is an Affiliate of any Borrower Party.

“Aggregate DSCR” means, as of any date of determination, the ratio, as
determined by Lender, of (i) Underwritten Net Cash Flow to (ii) Aggregate
Underwritten Debt Service.

“Aggregate Underwritten Debt Service” means as of any date of determination
thereof, the sum of (i) Underwritten Debt Service plus (ii) the product of
(a) an interest rate for the Mortgage Loan equal to the sum of (i) the Mortgage
Strike Price plus (ii) the “Applicable Spread” (as defined in the Mortgage Loan
Agreement), multiplied by (b) the outstanding principal balance of the Mortgage
Loan.

“Agreement” means this Mezzanine Loan Agreement (including all schedules,
exhibits, annexes and appendices hereto), as same may be amended or modified
from time to time.

“Allocated Excess Proceeds” shall mean the product of (i) the Excess Proceeds
multiplied by (ii) a fraction, having a numerator equal to the outstanding
principal balance of the Loan on the date of the applicable Property Release and
a denominator equal to the sum of the outstanding principal balance of the Loan
and the outstanding principal balance of the Mortgage Loan, in each case, on the
date of the applicable Property Release.

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the designated “Allocated Loan Amount” applicable to such Individual Property,
as set forth on Exhibit C attached hereto.

“Alteration Threshold” shall mean (i) with respect to each Individual Property,
an amount equal to the lesser of $2,500,000 and thirty percent (30%) of the
Allocated Loan Amount for such Individual Property, and (ii) with respect to all
Individual Properties undergoing Alterations, an aggregate amount equal to four
percent (4%) of the outstanding principal balance of the Loan.

 

Page 2



--------------------------------------------------------------------------------

“Alternate Index” shall mean a floating rate index (a) that in Lender’s good
faith determination, is commonly accepted by market participants in CMBS loans
as an alternative to LIBOR and (b) that is publicly recognized by the
International Swaps and Derivatives Association, or any successor organization,
as an alternative to LIBOR.

“Alternate Index Determination” is defined in Section 2.2(D)(v).

“Alternate Index Rate” shall mean, with respect to each Interest Period, the per
annum rate of interest of the Alternate Index, determined as of the
Determination Date immediately preceding the commencement of such Interest
Period. Notwithstanding the foregoing, in no event shall the Alternate Index
Rate be less than zero percent.

“Alternate Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest equal to the greater of (i) the Alternate Index Rate plus the
Alternate Rate Spread, and (ii) the Spread.

“Alternate Rate Condition” is defined in Section 2.2(D)(i).

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a per annum rate of interest equal to the Alternate Rate.

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from (a) a Floating Interest Rate Loan to an Alternate Rate Loan, the
difference (expressed as the number of basis points) between (1) LIBOR plus the
Spread applicable to the Loan as of the Determination Date for which LIBOR was
last available and (2) the Alternate Index Rate as of such Determination Date;
or (b) a Prime Rate Loan to an Alternate Rate Loan, the difference (expressed as
the number of basis points) between (1) the Prime Index Rate applicable to the
Loan in effect for the Interest Period prior to the Interest Period in which the
Alternate Rate is to be applied and (2) the Alternate Index Rate as of such
Determination Date; provided, however, that if such difference is a negative
number, then the Alternate Rate Spread shall be zero percent.

“AML Laws” is defined in Section 4.23.

“Applicable Contribution” is defined in Section 14.35(F).

“Applicable Spread” shall mean (a) the Spread when the Loan is a Floating
Interest Rate Loan, (b) the Alternate Rate Spread when the Loan is an Alternate
Rate Loan, and (c) the Prime Rate Spread when the Loan is a Prime Rate Loan.

“Approved Accounting Firm” means BDO or a “Big Four” accounting firm.

“Approved Annual Budget” is defined in Section 5.1.

“Approved LC Bank” means (a) a depository institution or trust company insured
by the Federal Deposit Insurance Corporation the long-term unsecured debt
obligations of which are rated at least (i) “A+” by S&P (and the short-term
deposits or short-term unsecured debt obligations or commercial paper of which
are rated no less than “A-1” by S&P), (ii) “A+” by Fitch (and the short-term
deposits or short-term unsecured debt obligations or commercial paper of which
are rated no less than “F1” by Fitch) and (iii) “A1” by Moody’s (and the
short-term deposits or short-term unsecured debt obligations or commercial paper
of which are rated no less than “P-1” by Moody’s), and(b) KeyBank National
Association, in its capacity as Letter of Credit issuer, provided that the
applicable ratings of such entity are not reduced below the ratings in effect as
of the Closing Date.

 

Page 3



--------------------------------------------------------------------------------

“Approved Capital Expenditures Budget” is defined in Section 5.1.

“Approved Extraordinary Expense” is defined in Section 5.1.

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Directors
may be deemed added to the foregoing hereunder to the extent approved in writing
by Lender (which approval shall not be unreasonably withheld or delayed) and the
Rating Agencies.

“Approved Operating Budget” is defined in Section 5.1.

“Assignee” is defined in Section 13.2.

“Assignment of Cap” means the Mezzanine Collateral Assignment of Interest Rate
Protection Agreement of even date herewith between Borrower and Lender, and
consented to by the Counterparty.

“Assumed Note Rate” is defined in Section 2.8(A).

“Authorized Officer” means the Chief Financial Officer, President or Chief
Executive Officer of such Borrower or Guarantor (or such other authorized senior
officer of such Borrower or Guarantor as Lender may reasonably require).

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and all rules and regulations promulgated thereunder.

“BDO” means BDO USA, LLP.

“Benefit Amount” is defined in Section 14.35(D).

“Blackout Period” means the period commencing on the Closing Date and ending on
the earlier of (a) the date which is sixty (60) days following the initial
Securitization of the Loan and (b) the 180th day following the Closing Date.

“Borrower” is defined in the preamble.

“Borrower Parties” means each Borrower, Operating Partnership, each Individual
Mortgage Borrower, and Guarantor.

“Borrower’s Organizational Documents” is defined in Section 10.3.

“Brand” means (i) the “SmartStop” brand and related trademark names and other
intellectual property and systems that are currently and from time to time after
the Effective Date used by Sponsor Affiliated Manager in connection with the use
and operation of the self-storage properties (including the Property) managed
under the “SmartStop” brand (the “SmartStop Brand”), and (ii) any successor
self-storage brand name approved by Lender pursuant to the Subordination of
Management Agreement or Section 7.7 for use at the Property, and related
trademark names and other intellectual property and systems used from time to
time in connection with the use and operation of the Property.

 

Page 4



--------------------------------------------------------------------------------

“Breakage Costs” is defined in Section 2.2(E).

“Broker” means the broker stated on the Information Schedule.

“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
which is a legal holiday under the laws of the State of New York or the State of
California, and (iv) any day on which banking institutions located in either
such state are generally not open for the conduct of regular business.

“Capital Expenditures” means expenditures for capital improvements, furnishings,
fixtures and equipment (whether paid in cash or property or accrued as
liabilities) made by Borrower that, in conformity with GAAP, are required to be
capitalized.

“Cash Management Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.

“Cash Management Period” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Casualty” means any damage or destruction to any Individual Property, in whole
or in party, by fire or other casualty.

“Cash Management Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Change in Law” mean the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing” means the first funding of the Loan contemplated by this Agreement.

“Closing Date” means the date on which the Closing occurs.

“Closing Rent Roll” is defined in Section 4.7.

“Co-Lender” is defined in the preamble.

“Co-Lender Agreements” is defined in Section 13.11(E).

“Collateral” means rights, interests, and property of every kind, real and
personal, tangible and intangible, that are granted, pledged, liened, or
encumbered as security for the Loan or any of the other Obligations, including
without limitation the Pledged Collateral.

 

Page 5



--------------------------------------------------------------------------------

“Condemnation” means any temporary or permanent taking of (or affecting) any
Individual Property by any Governmental Authority pursuant to the exercise of
the right of condemnation or eminent domain, and any transfer in lieu or in
settlement of the assertion of any such right or the threat of such assertion.

“Condemnation Proceeds” means the net amount of the award paid in connection
with a Condemnation of any Property.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Owner” shall mean, as to any Person, any Person that owns a direct
or indirect interest in such Person.

“Contractual Obligation,” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including, without limitation,
the Loan Documents.

“Contribution” is defined in Section 14.35(A).

“Control” shall mean the power to direct the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Converted Interest Rate Cap Agreement” is defined in Section 2.7(F)(i).

“Counterparty” shall mean the counterparty under any Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement, or Substitute Interest Rate
Cap Agreement, which counterparty shall be an Acceptable Counterparty.

“Debt Service” means, for any period, scheduled principal (if applicable) and
interest payments hereunder (including, as and to the extent applicable,
interest accruing at the Default Rate).

“Debt Yield” means, as of any date of determination, a fraction, expressed as a
percentage, determined by dividing (i) the Underwritten Net Cash Flow calculated
by Lender as of such date of determination, by (ii) the sum of (A) the
outstanding principal balance of the Loan on such date and (B) the outstanding
principal balance of the Mortgage Loan as of such date.

“Deemed Approval Requirements” means, with respect to any applicable matter for
which Lender’s approval is requested, that (a) no Event of Default shall have
occurred and be continuing (either at the date of any notices specified below or
as of the effective date of any deemed approval), (b) Borrower shall have sent
(or caused Mortgage Borrower to send) Lender a written request for approval with
respect to such matter in accordance with the applicable terms and conditions
hereof, (c) Lender shall have failed to either approve or deny such request, or
request any information and/or documentation relating to such request as may be
required in order to approve or disapprove such matter within ten (10) Business
Days of receipt of the foregoing initial notice (or within ten (10) Business
Days of Lender’s receipt of such requested information and/or documentation,
whichever is later), (d) Borrower shall have submitted (or caused Mortgage
Borrower to submit) a second request for approval with respect to such matter in
accordance with the applicable terms and conditions hereof, which second notice
shall have been marked in bold lettering with the following language: “LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS

 

Page 6



--------------------------------------------------------------------------------

DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT
BETWEEN THE UNDERSIGNED AND LENDER. LENDER’S FAILURE TO RESPOND TO THIS NOTICE
WITHIN SUCH TEN (10) BUSINESS DAY PERIOD MAY RESULT IN LENDER’S APPROVAL OF THE
MATTERS DISCUSSED HEREIN BEING DEEMED GRANTED PURSUANT TO THE LOAN AGREEMENT”
and the envelope containing such second notice shall have been marked “PRIORITY”
in bold letters, (e) Lender has not requested additional information and/or
documentation that has not been received by Lender, and (f) Lender shall have
failed to respond to such second notice with a disapproval or request for
additional information and/or documentation within such ten (10) Business Day
period. For purposes of clarification, Lender requesting additional and/or
clarified information, in addition to approving or denying any request (in whole
or in part), shall be deemed a response by Lender for purposes of the foregoing.

“Default” means the occurrence of any event hereunder or under the other Loan
Documents which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” is defined in Section 2.5.

“Determination Date” means, (i) with respect to any Interest Period that occurs
while the Loan is a Floating Interest Rate Loan, the date that is two (2) London
Business Days prior to the commencement date of such Interest Period or
(ii) with respect to any Interest Period that occurs while the Loan is a Prime
Rate Loan or an Alternate Rate Loan, the date that is two (2) Business Days
prior to the commencement date of such Interest Period.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other similar offering documents or marketing
materials, in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto, used
to offer Securities in connection with a Securitization.

“Division” is defined in Section 10.1.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EEA Bail-In Action” means the exercise of any EEA Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“EEA Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EEA Bail-In Legislation
Schedule.

“EEA Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

Page 7



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EEA Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the EEA Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EEA
Bail-In Legislation Schedule.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution, which account is maintained with an
Eligible Bank.

“Eligible Bank” shall mean a depository institution or trust company insured by
the Federal Deposit Insurance Corporation that satisfies the Rating Criteria.

“Environmental Indemnity” means the Mezzanine Environmental Indemnity Agreement
of even date herewith from Borrower and Guarantor to Lender, as same may be
amended from time to time.

“Environmental Laws” shall have the meaning given in the Environmental
Indemnity.

“Environmental Reports” means collectively, the Phase I, Phase II, and other
environmental studies pertaining to the Property that have been delivered to
Lender prior to Closing, as listed on the Information Schedule; each
individually, an “Environmental Report.”

“Equity Collateral” is defined in Section 13.8(B).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules and regulations promulgated thereunder.

“Event of Default” is defined in Section 9.1.

“Excess Interest” is defined in Section 2.2(C).

“Excess Net Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Excess Proceeds” means, in connection with any Property Release, the greater of
(i) zero and (ii) the difference between (a) eighty percent (80%) of the
proceeds from the sale of the applicable Release Property net of customary and
reasonable closing costs (not to exceed six percent (6%) of the gross sales
price) less (b) the sum of the Minimum Release Amount and the Mortgage Minimum
Release Amount.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.

“Exchange Act Filing” is defined in Section 5.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a

 

Page 8



--------------------------------------------------------------------------------

result of such Lender being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.10(D), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 2.10(D) and (d) any withholding Taxes imposed under FATCA.

“Excluded Tenant Insurance Revenue” shall have the meaning set forth in the
Mortgage Loan Agreement.

“Extension Fee” means, with respect to any Extension Period, a non-refundable
fee equal to 0.25% (25 basis points) of the outstanding principal balance of the
Loan as of the commencement of such Extension Period.

“Extension Period” is defined in Section 2.4(A).

“Extension Options” is defined in Section 2.4(A).

“Extension Strike Price” shall have the meaning set forth in the definition of
“Strike Price” herein.

“Extraordinary Expense” is defined in Section 5.1.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the IRC.

“Financial Statements” has the meaning set forth in Section 5.1.

“Financing Statements” means the Uniform Commercial Code Financing Statements
naming one or more of the Borrowers as debtor, and Lender as secured party.

“First Extended Maturity Date” means February 9, 2023.

“First Extension Option” means the first Extension Option provided for in
Section 2.4(A).

“Fiscal Year” is defined in Section 5.1.

“Floating Interest Rate” shall mean, with respect to each Interest Period, a
fluctuating rate per annum equal to LIBOR plus the Spread.

“Foreign Co-Lender” means any Lender that is not that is a “United States
Person” as defined in Section 7701(a)(30) of the IRC.

 

Page 9



--------------------------------------------------------------------------------

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

“Funding Borrower” is defined in Section 14.35(C).

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gladstone Environmental Report” is defined in Section 7.29(C).

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (Federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including, but not limited to,
Rents from Tenants, Receipts, utility charges, escalations, forfeited security
deposits, service fees or charges, license fees, parking fees, and other
pass-through or reimbursements paid by Tenants under the Leases of any nature
but excluding (i) sales, use and occupancy or other taxes on receipts required
to be accounted for by Mortgage Borrower to any Governmental Authority,
(ii) allowances or compensation for any free rent or other concessions,
(iii) refunds and uncollectible accounts, (iv) proceeds from the sale of
furniture, fixtures and equipment, (v) any proceeds resulting from any Mortgage
Liquidation Event, including, without limitation, any Insurance or Condemnation
Proceeds, (vi) any disbursements to Mortgage Borrower from any of the Mortgage
Reserve Funds, (vi) monies paid by Tenants (whether or not characterized as
Rent) for Capital Expenditures, (vii) capital improvements, (viii) security
fees, (viii) interest from time to time on deposits (including Mortgage Reserve
Funds), (ix) equity capital contributions to Borrower and Mortgage Borrower,
(x) sums collected through litigation other than non-payment of rent,
(xi) security deposits prior to forfeiture thereof, and (xi) other non-recurring
items.

“Guaranteed Recourse Obligations of Borrower” is defined in Section 12.6.

“Guaranty” or “Guaranties” means the Mezzanine Guaranty Agreement of even date
herewith executed by Guarantor in favor of Lender.

“Guarantor” means the Person(s) identified as “Guarantor” on the Information
Schedule.

“Guarantor Financial Covenants” shall have the meaning set forth in the
Guaranty.

“Hazardous Material” shall have the meaning given in the Environmental
Indemnity.

“Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and other
improvements existing or to be constructed upon the land which comprises any
portion of an Individual Property or the Property.

“Indebtedness” or “indebtedness,” means, for any Person, any indebtedness or
other similar obligation for which such Person is obligated (directly or
indirectly, by contact, operation of law or otherwise), including, without
limitation, (i) all indebtedness of such Person for borrowed money, for amounts
drawn under a letter of credit, or for the deferred purchase price of property
for which such Person or its assets is liable, (ii) all unfunded amounts under a
loan agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts

 

Page 10



--------------------------------------------------------------------------------

required to be paid by such Person by contract and/or as a guaranteed payment
(including, without limitation, any such amounts required to be paid to partners
and/or as a preferred or special dividend, including any mandatory redemption of
shares or interests), (iv) all indebtedness incurred and/or guaranteed by such
Person, directly or indirectly (including, without limitation, contractual
obligations of such Person), (v) all obligations under leases that constitute
capital leases for which such Person is liable, and (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.

“Indemnified Liabilities” is defined in Section 14.2.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
enforcement proceeding, (g) any officers, directors, shareholders, partners,
members, employees, Affiliates or subsidiaries of any and all of the foregoing,
and (h) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Indemnifiable Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent Director” is defined in Section 10.2(A).

“Individual Mortgage Borrower” is defined in the definition of “Mortgage
Borrower”.

“Individual Property” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Information Schedule” shall mean Schedule 1 annexed to this Agreement.

“Intercreditor Agreement” means any intercreditor or similar agreement between
Lender and Mortgage Lender now or hereafter entered into from time to time, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time.

“Insolvency Opinion” shall mean (a) that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Sharma, Smith & Gray, P.C. in
connection with Closing of the Loan, and (b) each Additional Insolvency Opinion.

“Insurance or Condemnation Proceeds” means Insurance Proceeds or Condemnation
Proceeds.

“Insurance Premiums” is defined in Section 6.1(A).

“Insurance Proceeds” means the net amount of all insurance proceeds paid as a
result of damage or destruction to any Property.

 

Page 11



--------------------------------------------------------------------------------

“Interest Period” shall mean, (a) initially, the period commencing on (and
including) the Closing Date and ending on (and including) February 14, 2019 and
(b) thereafter, the period commencing on (and including) the fifteenth (15th)
day of each calendar month during the term of the Loan and ending on (and
including) the fourteenth (14th) day of the following calendar month. Each
Interest Period as set forth in clause (b) above shall be a full month and shall
not be shortened by reason of any payment of the Loan prior to the expiration of
such Interest Period.

“Interest Rate” shall mean, with respect to each Interest Period: (a) an
interest rate per annum equal to (i) for a Floating Interest Rate Loan, the
Floating Interest Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period, (ii) for a Prime Rate Loan,
the Prime Rate, determined as of the Determination Date immediately preceding
the commencement of such Interest Period, and (iii) for an Alternate Rate Loan,
the Alternate Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period; or (b) when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate.

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto), between an Acceptable Counterparty and Borrower obtained by
Borrower as and when permitted or required pursuant to Section 2.7 hereof. After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement and such Replacement Interest Rate Cap Agreement shall be
subject to all requirements applicable to the Interest Rate Cap Agreement.

“Investor” means any investor or potential investor in the Loan (or any portion
thereof or interest therein) in connection with any Secondary Market
Transaction.

“IRC” means the Internal Revenue Code of 1986, and any rule or regulation
promulgated thereunder from time to time, in each case as amended from time to
time.

“IRS” means the Internal Revenue Service or any successor agency replacing the
same.

“Issuer” is defined in Section 13.7(C).

“Knowledge”. Whenever in any of the Loan Documents, or in any document or
certificate given pursuant to any of the Loan Documents, reference is made to
the knowledge of an entity (whether by use of the words “knowledge” or “known,”
or other words of similar meaning, and whether or not the same are capitalized),
such shall be deemed to refer to the knowledge of the individuals who have
material responsibility for policy making, major decisions, or financial affairs
of such entity, and, if it appears in a document or certificate referred to
above, the person signing such document or certificate.

“Lease” means any lease, tenancy, license, sublease, assignment and/or other
rental or occupancy agreement (including, without limitation, any and all
guarantees of any of the foregoing) heretofore or hereafter entered into
affecting the use, enjoyment or occupancy of the applicable Property or any
portion thereof, including any extensions, renewals, modifications or amendments
thereof.

“Legal Requirements” shall mean, as amended, with respect to Borrower, Mortgage
Borrower, the Collateral and the Property (including any operator thereon), all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
governmental authorities affecting Borrower, Mortgage Borrower, the Collateral
or the Property or any part thereof or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, all Environmental Laws and the Americans
with Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Collateral or the Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

 

Page 12



--------------------------------------------------------------------------------

“Lender” is defined in the preamble.

“Lender Affiliate” is defined in Section 13.7(C).

“Lender Group” is defined in Section 13.7(C).

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
neither Borrower nor Mortgage Borrower shall have any reimbursement obligation
and which reimbursement obligation is not secured by the Collateral, the
Property or any other property pledged to secure the Note, in favor of Lender
and entitling Lender to draw thereon in New York, New York, based solely on a
statement that Lender has the right to draw thereon executed by an officer or
authorized signatory of Lender. A Letter of Credit must be issued by an Approved
LC Bank.

“Liabilities” means any losses, claims, damages or liabilities.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up or down, as applicable, to the next
nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S. dollars,
for a one-month period, that appears on Reuters Screen LIBOR01 Page (or the
successor thereto) as of 11:00 a.m., London time, on the related Determination
Date; provided that, (i) if such rate does not appear on Reuters Screen LIBOR01
Page (or the successor thereto) as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations and (ii) if fewer than two such quotations in clause (i)
are so provided, Lender shall request any three major banks in New York City
selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for the amounts for a comparable loan at the time of such
calculation and, if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined conclusively by Lender
or its agent absent manifest error. Notwithstanding the foregoing, in no event
shall LIBOR be less than zero percent.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to give any security interest, any mechanics lien and any
stop notice).

“Lien Claims” means all claims (including mechanics liens and claims for labor,
services, materials and supplies) that by law have or may become a Lien upon any
of Mortgage Collateral or any other property or assets of Mortgage Borrower, or
a Lien against Mortgage Loan funds (including stop notices and other claims
against Mortgage Lender pertaining to disbursement of Loan funds or liability
with respect thereto).

 

Page 13



--------------------------------------------------------------------------------

“Lien Contest Criteria” is defined in Section 7.3.

“Liquidation Event” is defined in Section 2.8(C).

“LLC Agreement” is defined Section 10.1(B).

“Loan” is defined in Section 2.1.

“Loan Amount” means Fifty-Five Million and No/100 Dollars ($55,000,000.00).

“Loan Assignees” is defined in Section 14.34(B).

“Loan Documents” means all documents to which any Borrower Party is a party and
that is accepted by Lender for the purposes of evidencing, securing,
guaranteeing and/or perfecting the Loan. The Loan Documents include, but are not
limited to, this Agreement, the Note, the Pledge Agreement, the Subordination of
Management Agreement, the Guaranty, the Environmental Indemnity, the Assignment
of Cap and the Financing Statements. For the avoidance of doubt, the Mortgage
Loan Documents and Intercreditor Agreement are not deemed to be Loan Documents.

“Loan Party” means each Borrower and each Guarantor.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Loss” or “Losses” means, with respect to any Person, all liabilities,
obligations, losses, damages, fines, penalties, actions, proceedings, judgments,
suits, claims, debts, costs, expenses, charges, fees, Taxes, awards, amounts
paid in settlement, demands, and disbursements of any kind or nature whatsoever
(including attorneys’ fees) of or suffered or incurred by such Person in
connection with or relating to the Loan, the Collateral, or any other collateral
for the Loan (but not including (a) special, speculative, exemplary, or punitive
damages, or (b) consequential damages in the nature of alleged “lost profits” or
“lost opportunities”, in each case with respect to the foregoing clauses (a) and
(b) except to the extent that a party seeking indemnification of such amount has
paid or is required to pay such measure of damages other than as a result of
(and to the extent of) its own willful misconduct or fraud).

“Management Agreement” means individually or collectively (as the context may
require), each management agreement entered into by and between Mortgage
Borrower and Property Manager, pursuant to which Property Manager is to provide
management and other services with respect to the Property or any portion
thereof, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.

“Management Fee” means all compensation paid or payable to Property Manager
pursuant to the terms of the Management Agreement. “Management Fee” does not
include reimbursement to Property Manager for expenses incurred at any
Individual Property for such Individual Property, but does include
reimbursements for Property Manager’s overhead, for employees of Property
Manager who have duties that are not exclusive to the applicable Individual
Property, and for other items which are allocated among more than one property
which is owned or managed by Property Manager or its affiliates. In no event
shall “Management Fee” include any tenant payments of Tenant Insurance Revenue.

 

Page 14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition of Borrower, any Individual Mortgage Borrower (or Mortgage Borrower
collectively) or Guarantor, (b) the use, value or operation of the Pledge
Collateral or any Individual Property (or the Property collectively), (c) Net
Operating Income, (d) the ability of Borrower to perform any of its material
obligations under any Loan Documents or (e) the perfection or priority of the
lien, security interest, enforceability, legality, validity or binding effect of
any of the Loan Documents. In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event does not of
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event and all other than occurring
events and existing conditions would result in a Material Adverse Effect.

“Material Action” shall mean with respect to any Person, any action to
consolidate or merge such Person with or into any other Person, or sell all or
substantially all of the assets of such Person, or to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate such Person.

“Material Contract” means (a) any agreement providing for goods or services
(including without limitation any brokerage or leasing agreements other than
Leases) for the benefit of any one or more Individual Mortgage Borrowers or the
Property or any Individual Property of a total value in excess of $50,000
annually for each Individual Property, or (b) any agreement between any one or
more Individual Mortgage Borrowers and another Borrower Party or Affiliate of
any Borrower Party, not terminable within thirty (30) days without penalty or
premium; provided that (x) elevator service contracts entered into in the
ordinary course of business at the applicable Individual Properties and (y) any
agreements with aggregators (terminable within thirty (30) days without penalty
or premium) shall be excluded from this definition.

“Material Alteration” shall mean any alteration of the Improvements or
Equipment, the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall any (i) Required Repairs, or (ii) alterations
performed as part of a Restoration, constitute a Material Alteration.

“Material Lease” means any Lease or proposed Lease that (a) provides for a use
by the tenant thereunder other than exclusively for self-storage purposes and
with monthly rent payments in excess of $5,000.00, (b) when made, would cause
the Tenant thereunder or its Affiliates to lease or pay base rents, in the
aggregate, of (i) more than twenty percent (20%) of the leasable space or
aggregate base rents at any Individual Property, or (ii) more than one percent
(1%) of the aggregate leasable space or aggregate base rents at all the
Individual Properties in the aggregate, (c) contains any option, offer, right of
first refusal or other similar entitlement to acquire or encumber all or any
portion of the Property (which shall exclude such rights to lease additional
space in an Individual Property), (d) is made with an Affiliate of any Borrower
Party, or (e) is not entered into in the ordinary course of business for the
Property.

“Maturity Date” means (1) the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.4(A), the Maturity Date shall be the First Extended Maturity Date, and
(b) in the event of the exercise by Borrower of the Second Extension Option
pursuant to Section 2.4(A), the Maturity Date shall be the Second Extended
Maturity Date, or (2) such earlier date on which the unpaid principal amount of
the Note becomes due and payable resulting from acceleration of the Obligations
by Lender.

“Maximum Rate” is defined in Section 2.2(C).

 

Page 15



--------------------------------------------------------------------------------

“Member” is defined Section 10.1(B).

“Minimum Release Amount” means, in connection with a Property Release, the
product of the Allocated Loan Amount for the applicable Release Property
multiplied by 125%; provided, however, in the event the Release Property is to
be transferred or conveyed to an Affiliate of Borrower or Guarantor, then the
“Minimum Release Amounts” shall be the product of the Allocated Loan Amount for
the applicable Release Property multiplied by 135%.

“Misrepresentation” is defined in Section 9.1(H).

“Monthly Debt Service Payment Amount” means, on each Payment Date, the amount of
interest which accrues on the Loan for the related Interest Period.

“Mortgage Borrower” means, collectively, the entities listed on Schedule 1
attached hereto, each a Delaware limited liability company, and each such entity
is sometimes referred to herein as an “Individual Mortgage Borrower”, and each
Individual Mortgage Borrower other than SST II TRS Mortgage Borrower and SSGT
TRS Mortgage Borrower is sometimes referred to herein as an “Individual Mortgage
Property Borrower”.

“Mortgage Borrower LLC Agreement” means “LLC Agreement” as defined in the
Mortgage Loan Agreement.

“Mortgage Collateral” means the “Collateral” as defined in the Mortgage Loan
Agreement.

“Mortgage Lender” means KeyBank and Citi Real Estate Funding, Inc., a New York
Corporation, together with their respective successors and assigns.

“Mortgage Liquidation Event” means “Liquidation Event” as defined in the
Mortgage Loan Agreement.

“Mortgage Loan” means that certain loan made on the date hereof by Mortgage
Lender to Mortgage Borrower in the original principal amount of $180,000,000.00.

“Mortgage Loan Agreement” means that certain Loan Agreement dated as of the date
hereof between Mortgage Lender and Mortgage Borrower, as the same may be
restated, amended, replaced, supplemented, or otherwise modified from time to
time.

“Mortgage Loan Cash Management Accounts” means the Cash Management Account (as
defined in the Mortgage Loan Agreement) and the each Clearing Account (as
defined in the Mortgage Loan Agreement).

“Mortgage Loan Cash Management Provisions” means the representations, covenants
and other terms and conditions of the Mortgage Loan Agreement and the other
Mortgage Loan Documents related to, in each case, cash management and/or other
related matters (including, without limitation, Article III of the Mortgage Loan
Agreement, the Cash Management Agreement and the Clearing Account Agreements (as
defined in the Mortgage Loan Agreement)).

“Mortgage Loan Debt Service” means, with respect to any particular date or
period, the aggregate scheduled interest payments due on the Mortgage Loan under
the Mortgage Loan Documents on such date or during such period, as the case may
be.

 

Page 16



--------------------------------------------------------------------------------

“ Mortgage Loan Default” means an “Event of Default” under the Mortgage Loan as
defined in the applicable Mortgage Loan Documents.

“Mortgage Loan Documents” means the “Loan Documents” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Note” means the “Note” as defined in the Mortgage Loan Agreement.

“Mortgage Minimum Release Amount” means the “Minimum Release Amount” as defined
in the Mortgage Loan Agreement.

“Mortgage Property Release” means a “Property Release” as defined in the
Mortgage Loan Agreement.

“Mortgage Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

“Mortgage Reserves” means the “Reserves” as defined in the Mortgage Loan
Agreement.

“Mortgage Strike Price” means the “Strike Price” as defined in the Mortgage Loan
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Liquidation Proceeds After Debt Service” means, (i) with respect to any
Liquidation Event consisting of a Casualty or Condemnation, all Excess Net
Proceeds not required to be paid to or retained by Mortgage Lender under the
Mortgage Loan Agreement and (ii) with respect to any other Liquidation Event,
all amounts paid to or received by or on behalf of Mortgage Borrower or Borrower
in connection with such Liquidation Event, including, without limitation,
proceeds of any sale, refinancing or other disposition or liquidation, less
(a) amounts required to be deducted therefrom and amounts paid pursuant to the
Mortgage Loan Documents to Mortgage Lender, (b) in the case of a foreclosure
sale, disposition or transfer of an Individual Property in connection with
realization thereon following a Mortgage Loan Event of Default, such reasonable
and customary costs of sale or other disposition (including reasonable
attorneys’ fees and brokerage commissions) incurred by Mortgage Lender, (c) in
the case of a foreclosure sale, such costs and expenses incurred by Mortgage
Lender under the Mortgage Loan Documents as Mortgage Lender shall be entitled to
receive reimbursement for under the terms of the Mortgage Loan Documents, (d) in
the case of a refinancing of the Mortgage Loan, the actual costs and expenses
(including reasonable attorneys’ fees) of such refinancing, and (e) the amount
of any prepayments required pursuant to the Mortgage Loan Documents in
connection with any such Liquidation Event.

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income From Operations
for such period.

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

“New Mezzanine Borrower” is defined in Section 13.8(B).

“New Mezzanine Loan” is defined in Section 13.8(B).

“New Mezzanine Option” is defined in Section 13.8(B).

“Note” is defined in Section 2.1.

 

Page 17



--------------------------------------------------------------------------------

“Note A-1” is defined in Section 2.1.

“Note A-2” is defined in Section 2.1.

“Obligations” means the Loan and all other obligations, liabilities and
indebtedness of every nature of Borrower from time to time owed to Lender under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable, including any of
the same accruing before, after or irrespective of the filing of a proceeding
under the Bankruptcy Code by or against Borrower.

“OFAC” is defined in Section 4.23.

“O&M Plan” is defined in Section 7.27.

“Operating Expenses” shall mean all costs and expenses of Mortgage Borrower
relating to the operation, maintenance and management of the Property,
including, without limitation, utilities, repairs, insurance, property taxes and
assessments, advertising expenses, payroll and related taxes, equipment lease
payments, and any management fee, reasonable travel expenses, the costs of any
insurance required by the terms of the Mortgage Loan Agreement, and all amounts
paid into Mortgage Reserves on a recurring basis (and excluding any amounts into
Mortgage Reserves as of the Closing Date or otherwise on a one-time basis);
provided, however, that “Operating Expenses” shall exclude (i) costs and
expenses to the extent paid from Mortgage Reserves, (ii) non-cash items such as
depreciation and amortization, (iii) Mortgage Loan Debt Service and Debt
Service, (iv) income taxes or other charges in the nature of income taxes,
(v) Capital Expenditures, (vi) any expenses incurred in connection with the
making of the Loan or any Mortgage Liquidation Event, (vii) any item of expense
that would otherwise be considered Operating Expenses pursuant to the foregoing
provision but is paid directly by any Tenant, and (viii) expenses reasonably
determined by Lender to be non-recurring; and provided further that all costs
and expenses comprising “Operating Expenses” shall be subject to reasonable
adjustments by Lender to normalize such costs and expenses (including, without
limitation, seasonal adjustments) and in no event shall “Operating Expenses”
include any payments to any Affiliate of Mortgage Borrower.

“Operating Partnership” means the Person identified as the “Operating
Partnership” on the Information Schedule.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” is defined in Section 14.34(C).

“Participant Register” is defined in Section 14.34(C).

 

Page 18



--------------------------------------------------------------------------------

“Patriot Act” is defined in Section 4.23.

“Payment Date” shall mean, the ninth (9th) day of each calendar month during the
term of the Loan, until and including the Maturity Date. The parties hereto
acknowledge that the first Payment Date shall be March 9, 2019.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor
governmental agency replacing the same.

“Permitted Encumbrances” means (i) the Liens and security interests of the Loan
Documents in favor of Lender, (ii) the Liens created by the Mortgage Loan
Documents, (iii) the items shown in Schedule B to each Title Policy as of
Closing, (iv) Liens for property taxes and assessments not then delinquent,
(v) Liens arising after the date hereof which are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted in
accordance with Section 7.3, (vi) Leases in existence as of the Closing Date or
entered into thereafter in accordance with this Agreement, (vii) equipment
leases or financing, subject to the provisions and limitation of
Section 7.13(B), and (viii) any other Lien to which Lender may expressly consent
in writing.

“Permitted Indebtedness” is defined in Section 7.13.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

Page 19



--------------------------------------------------------------------------------

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest long term and short term rating categories by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency in the
highest long term and short term rating categories and otherwise acceptable to
each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest long term and short
term rating categories by each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency in the highest long term and short
term rating categories and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term and short
term unsecured rating categories; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if

 

Page 20



--------------------------------------------------------------------------------

higher, then current ratings assigned to the Securities) in its highest
long-term and short-term unsecured debt ratings; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest long-term and short-term ratings available from
each Rating Agency (or, if not rated by all Rating Agencies, rated by at least
one Rating Agency and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment requested in writing by
Borrower which has been approved as a Permitted Investment in writing by
(a) Lender and (b) each Rating Agency, as evidenced by a written confirmation
that the designation of such security, obligation or investment as a Permitted
Investment will not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Transfers” is defined in Section 11.1.

“Permitted Use” is stated in the Information Schedule.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).

“Pledge Agreement” means, individually and/or collectively (as the context
requires), the SST II Mezz Borrower Pledge Agreement, the SST II TRS Mezz
Borrower Pledge Agreement and the SSGT TRS Mezz Borrower Pledge Agreement.

“Pledged Collateral” means, individually and/or collectively (as the context
requires), the SST II Mezz Borrower Pledged Collateral, the SST II TRS Mezz
Borrower Pledged Collateral and the SSGT TRS Mezz Borrower Pledged Collateral.

“Policy” and “Policies” are defined in Section 6.1(A).

 

Page 21



--------------------------------------------------------------------------------

“Post-Closing Letter” means that certain Post-Closing Letter, dated as of the
date hereof, made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Prime Index Rate” shall mean, with respect to each Interest Period, the annual
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate” for the U.S. on the related Determination Date. If The Wall Street
Journal ceases to publish the “Prime Rate,” the Lender shall select an
equivalent publication that publishes such “Prime Rate,” and if such “Prime
Rates” are no longer generally published or are limited, regulated or
administered by a governmental or quasi-governmental body, then Lender shall
select a comparable interest rate index. Notwithstanding the foregoing, in no
event shall the Prime Index Rate be less than zero percent.

“Prime Rate” shall mean, with respect to each Interest Period, the per annum
rate of interest equal to the greater of (i) the Prime Index Rate plus the Prime
Rate Spread, and (ii) the Spread.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest equal to the Prime Rate.

“Prime Rate Spread” shall mean, the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Index Rate on the date that LIBOR was last
applicable to the Loan; provided, however, in no event shall such difference be
a negative number.

“Property” means, collectively, each Individual Property.

“Property Condition Report” means each “Property Condition Report” identified on
the Information Schedule.

“Property Documents” shall mean any “covenants, conditions and restrictions”
agreement or similar agreements of record and shown on each Title Policy
relating to the construction, operation or use of any Individual Property,
together with all amendments, modifications or supplements thereto, it being
understood and agreed that neither the Management Agreements, or any utility
easement, or any Lease shall constitute Property Documents.

“Property Manager” means each Person charged with management of any Individual
Property pursuant to a Management Agreement. The Person so identified on the
Information Schedule is currently the Property Manager for each Individual
Property under a separate Management Agreement for each Individual Property.

“Property Release” is defined in Section 2.13.

“Property Release Notice” is defined in Section 2.13(A).

“Qualified Manager” means (a) Sponsor Affiliated Manager, or (b) a property
manager approved by Lender that in the reasonable judgment of Lender, is a
reputable and experienced management organization (which may be an Affiliate of
Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Property, that is not the subject of a bankruptcy or
similar insolvency proceeding; provided, that, if required by Lender, Borrower
shall have obtained (i) a Rating Agency Confirmation with respect to such
property manager and the management of the Property by such property manager and
(ii) if the property manager is an Affiliated Manager, an Additional Insolvency
Opinion. For the avoidance of doubt, the Sponsor Affiliated Manager shall remain
a Qualified Manager in the event of a Self Administration Transaction.

 

Page 22



--------------------------------------------------------------------------------

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is (i) KeyBank: 50% and
(ii) Citi: 50%.

“Rate Conversion” is defined in Section 2.7(F).

“Rating Agency Confirmation” shall mean, collectively, in connection with or
following a rated Securitization, a written affirmation from each of the Rating
Agencies (obtained at Borrower’s sole cost and expense) that the credit rating
of the Securities given by such Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Rating Agency’s sole and absolute discretion. In the event
that, at any given time, any Rating Agency elects not to consider whether to
grant or withhold such an affirmation, then the term Rating Agency Confirmation
by such Rating Agency shall be deemed instead to require the written reasonable
approval of Lender.

“Rating Agencies” means Fitch, Inc., Moody’s, Morningstar Credit Ratings, LLC,
S&P, DBRS, Inc. and Kroll Bond Ratings or any successor thereto, and any other
nationally recognized statistical rating organization to the extent that any of
the foregoing have been or will be engaged by Lender or its designees in
connection with or in anticipation of a Securitization (each individually, a
“Rating Agency”).

“Rating Criteria” with respect to any Person, shall mean (a) that (i) the
short-term unsecured debt obligations of such Person are rated at least “A-1” by
S&P, P-1” by Moody’s and “F-1+” by Fitch and, if rated by another Rating Agency,
are rated in an equivalent category by such other Rating Agency, if deposits are
held by such Person for thirty (30) days or less, and (ii) the long-term
unsecured debt obligations of such Person are rated at least “A” by S&P, “A” by
Fitch (and the short term unsecured debt obligations of such Person are rated no
less than “F1” by Fitch), “A1” by Moody’s and, if rated by another Rating
Agency, are rated in an equivalent category by such other Rating Agency, if
deposits are held by such Person for a period of more than thirty (30) days, and
(b) KeyBank National Association in its capacity as clearing bank or deposit
bank with respect to any Substitute Cash Management Account or the accounts for
any Substitute Reserve Funds, provided that the applicable ratings of such
entity are not reduced below the ratings in effect as of the Closing Date.

“Receipts” shall have the meaning set forth in the Mortgage Loan Agreement.

“Register” is defined in Section 14.34(b).

“Registered Loan” is defined in Section 14.34(b).

“Registrar” is defined in Section 14.34(a).

“Registration Statement” is defined in Section 13.7(C).

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Reimbursement Contribution” is defined in Section 14.35(C).

 

Page 23



--------------------------------------------------------------------------------

“REIT” shall mean a real estate investment trust within the meaning of
Section 856 of the IRC.

“Related Person” means any Borrower Party and any Affiliate of any Borrower
Party.

“Release Amount” means, with respect to each Release Property, an amount equal
to sum of (i) Minimum Release Amount plus (ii) the Allocated Excess Proceeds, if
any.

“Release Conditions” is defined in Section 2.13.

“Release Date” is defined in Section 2.13(A).

“Release Property” is defined in Section 2.13.

“Relevant Sections” is defined in Section 13.7(C).

“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements (which such opinion shall be, in
form and substance and from nationally recognized tax counsel experienced in
such matters , in each case, acceptable to Lender and acceptable to the Rating
Agencies).

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the IRC, the non-imposition of
any tax on such REMIC Trust under the IRC (including, without limitation, taxes
on “prohibited transactions and “contributions”) and any other constraints,
rules and/or other regulations and/or requirements relating to the servicing,
modification and/or other similar matters with respect to the Loan (or any
portion thereof and/or interest therein) that may now or hereafter exist under
applicable legal requirements (including, without limitation under the IRC)).

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRC that holds any interest in all or any
portion of the Loan.

“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements from an Acceptable Counterparty with a
strike price of not less than the Strike Price and on other terms substantially
similar to the Interest Rate Cap Agreement (or as otherwise reasonably
acceptable to Lender) except that the same shall be effective as of the date
required in Section 2.7(C) or if such interest rate protection agreement is
delivered in connection with an extension of the Maturity Date pursuant to
Section 2.8 shall meet the requirements set forth in Section 2.4(A)(iv);
provided that to the extent any such interest rate protection agreements do not
meet the foregoing requirements, a “Replacement Interest Rate Cap Agreement”
shall be such interest rate protection agreements approved in writing by Lender
and the applicable Rating Agencies with respect thereto.

“Replacement Management Agreement” means, collectively, (a) a management
agreement with a Qualified Manager that is reasonably approved by Lender in
writing, which approval, after a Securitization, may be conditioned upon
Lender’s receipt of a Rating Agency Confirmation with respect to such management
agreement, provided, however, that without Lender’s prior consent, in its sole
discretion, the management fee for such Qualified Manager shall not exceed the
fee provided for in the Management Agreement in effect as of the closing of the
Loan, and (b) a subordination of management agreement substantially in the form
then used by Lender (or of such other form and substance reasonably acceptable
to Lender), executed and delivered to Lender by Mortgage Borrower, Borrower and
such Qualified Manager at Borrower’s or Mortgage Borrower’s expense.

 

Page 24



--------------------------------------------------------------------------------

“Required Records” is defined in Section 5.2.

“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.

“Reserves” means the reserves held by or on behalf of Lender pursuant to this
Agreement or other Loan Document, including without limitation, any reserves
established pursuant to Article VIII.

“Resizing Option” is defined in Section 13.8(A).

“Restoration” is defined in Section 6.2.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

“Sanctioned Person” is defined in Section 4.23.

“Sanctions” is defined in Section 4.23.

“Sanctions Authority” is defined in Section 4.23.

“Sanctions Jurisdiction” is defined in Section 4.23.

“Second Extended Maturity Date” means February 9, 2024.

“Second Extension Option” means the second Extension Option provided for in
Section 2.4(A).

“Secondary Market Transaction” means any of (i) the sale, assignment, or other
transfer of all or any portion of the Obligations or the Loan Documents or any
interest therein to one or more Investors or other Persons, including a transfer
in connection with a Securitization, (ii) the sale, assignment, or other
transfer of one or more participation interests in the Obligations or Loan
Documents to one or more Investors or other Persons, or (iii) the transfer or
deposit of all or any portion of the Obligations or Loan Documents to or with
one or more trusts or other entities which may sell certificates or other
instruments to investors evidencing an ownership interest in the assets of such
trust or the right to receive income or proceeds therefrom.

“Securities” (whether or not capitalized) means any stock, shares, voting trust
certificates, bonds, debentures, options, warrants, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as the same may be
amended, modified or replaced, from time to time.

“Securitization” shall mean the grant of participation interests in the Loan or
the issuance of mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement of the Loan or any portion thereof.

 

Page 25



--------------------------------------------------------------------------------

“Security Deposits” shall mean all security (whether cash, letter of credit or
otherwise) given to any Individual Mortgage Borrower or any agent or Person
acting on behalf of any Individual Mortgage Borrower in connection with the
Leases.

“Security Instrument” and “Security Instruments” each shall have the meaning set
forth in the Mortgage Loan Agreement.

“Self Administration Transaction” shall mean a self-managed transaction by the
Guarantor pursuant to which, inter alia, the Guarantor is no longer externally
advised by the Sponsor or its Affiliates and the Guarantor acquires 100% of the
equity interests in the Sponsor Affiliated Manager and/or other Affiliates of
the Sponsor, which may include certain employees of the Sponsor.

“Servicer” means any servicer selected by Lender from time to time in its sole
discretion to service the Loan, including any “master servicer’ and “special
servicer” appointed pursuant to any pooling and servicing agreement or similar
agreement entered into in connection with a Secondary Market Transaction.

“Servicing Agreement” means any servicing agreement between Lender and Servicer.

“Severed Loan Documents” is defined in Section 13.6.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“SmartStop Brand” is defined in the definition of “Brand” above.

“SPE Bankruptcy Remote Entity” shall mean an entity satisfying all of the
requirements set forth on Article X.

“Sponsor” shall mean the Person named as a “Sponsor” on the Information
Schedule.

“Sponsor Advisor” shall mean the Person named as a “Sponsor Advisor” on the
Information Schedule.

“Sponsor Affiliated Manager” shall mean each Person named as a “Sponsor
Affiliated Manager” on the Information Schedule, or either or any of them, or
the applicable one, as the context may require.

“Special Member” is defined Section 10.1(B).

“Spread” shall mean 300 basis points (3.00%) per annum.

“Spread Maintenance Date” means the Payment Date in February, 2021.

“Spread Maintenance Premium” as to any prepayment of principal (or acceleration
of the Loan) for which a Spread Maintenance Premium is due hereunder shall mean
an amount equal to the amount of interest (as determined by Lender) that would
have accrued assuming an interest rate per annum equal to the Applicable Spread
on the amount being prepaid from and after the date of such prepayment through
the end of the Interest Period that includes the Spread Maintenance Date, with
no discount to present value. For purposes of clarity, no Spread Maintenance
Premium shall be due or payable in connection with any prepayment made on or
after the Spread Maintenance Date.

“SS Growth TRS” means SS Growth TRS, Inc., a Delaware corporation.

 

Page 26



--------------------------------------------------------------------------------

“SSGT Borrowers” means those entities described as “SSGT Borrowers” on the
Information Schedule.

“SSGT TRS Mezz Borrower” is defined in the preamble.

“SSGT TRS Mezz Borrower Pledge Agreement” means that certain Pledge and Security
Agreement, dated of even date herewith, made by SSGT TRS Mezz Borrower to and in
favor of Lender, as the same may be amended, supplemented or otherwise modified
from time to time.

“SSGT TRS Mezz Borrower Pledged Collateral” means the one hundred percent (100%)
ownership interest of SSGT TRS Mezz Borrower in SSGT TRS Mortgage Borrower.

“SSGT TRS Mortgage Borrower” means SSGT TRS Mortgage, LLC, a Delaware limited
liability company.

“SST II Mezz Borrower” is defined in the preamble.

“SST II Mezz Borrower Pledge Agreement” means that certain Pledge and Security
Agreement, dated of even date herewith, made by SST II Mezz Borrower to and in
favor of Lender, as the same may be amended, supplemented or otherwise modified
from time to time.

“SST II Mezz Borrower Pledged Collateral” means, collectively, the one hundred
percent (100%) ownership interest of SST II Mezz Borrower in each Individual
Mortgage Property Borrower.

“SST II TRS Mezz Borrower” is defined in the preamble.

“SST II TRS Mezz Borrower Pledge Agreement” means that certain Pledge and
Security Agreement, dated of even date herewith, made by SST II TRS Mezz
Borrower to and in favor of Lender, as the same may be amended, supplemented or
otherwise modified from time to time.

“SST II TRS Mezz Borrower Pledged Collateral” means the one hundred percent
(100%) ownership interest of SST II TRS Mezz Borrower in SST II TRS Mortgage
Borrower.

“SST II TRS Mortgage Borrower” means SST II TRS Mortgage, LLC, a Delaware
limited liability company.

“SST Borrowers” means those entities described as “SST Borrowers” on the
Information Schedule.

“Stated Maturity Date” means February 9, 2022.

“Statutory Bond Criteria” is defined in Section 7.3.

“Strategic Storage TRS II” means Strategic Storage TRS II, Inc., a Delaware
corporation.

“Strike Price” shall mean:

(a) for the period ending on the Stated Maturity Date, 3.00% per annum; and

 

Page 27



--------------------------------------------------------------------------------

(b) during each Extension Period, a per annum rate not more than the rate that
would, when set forth as (i) the Strike Price in the definition of Underwritten
Debt Service and the Mortgage Strike Price in the definition of Aggregate
Underwritten Debt Service, in each case applicable for purposes of calculating
the Aggregate DSCR, result in the Aggregate DSCR, calculated as of the first day
of such Extension Period, to be equal to or greater than 1.25: 1.00 (the
“Extension Strike Price”).

“Subordination of Management Agreement” means, individually and collectively,
that (i) certain Subordination of Management Agreement among SST Borrowers,
Lender, Strategic Storage Property Management II, LLC, and Sponsor dated as of
the date hereof, and (ii) that certain Subordination of Management Agreement
among SSGT Borrowers, Lenders, SS Growth Property Management II LLC, and Sponsor
dated as of the date hereof.

“Substitute Interest Rate Cap Agreement” is defined in Section 2.7(G).

“Substitute Cash Management Accounts” is defined in Section 3.1(B).

“Substitute Reserve Funds” is defined in Section 8.1(B).

“Succeeding Interest Period” is defined in Section 2.8(A).

“Taxes” means all present or future taxes and impositions (including, without
limitation, all real estate, ad valorem, sales (including those imposed on lease
rentals), use, single business, gross receipts, value added, intangible
transaction privilege, privilege, license or similar taxes), assessments, ground
rents, water, sewer or other rents and charges, excises, levies, fees
(including, without limitation, license, permit, inspection, authorization and
similar fees), imposts, duties, deductions, withholdings (including backup
withholding), and all similar other governmental charges, in each case whether
general or special, ordinary or extraordinary, foreseen or unforeseen (including
all interest, additions to tax and penalties thereon).

“Tenant” means any permitted occupant, tenant, subtenant or licensee of the
Property.

“Tenant Insurance Plan” means any tenant insurance plan, protection plan or
indemnity program.

“Tenant Insurance Revenue” means any revenue from any Tenant Insurance Plan
purchased by a Tenant at any Individual Property.

“Title Company” means the title insurance company identified as “Title Company”
on the Information Schedule, or such other national title insurance company as
may be reasonably acceptable to Lender.

“Title Policy” means each mortgagee’s policy or policies of title insurance
pertaining to a Security Instrument issued to Mortgage Lender by Title Company
in connection with the closing of the Mortgage Loan.

“Transfer” is defined in Section 11.1.

“Transfer and Assumption” is defined in Section 11.3.

“Transferee Borrower” is defined in Section 11.3.

“Transition Cooperation” shall have the meaning set forth in the Subordination
of Management Agreement.

 

Page 28



--------------------------------------------------------------------------------

“Transition Period” is defined in Section 7.7.

“TRS Mortgage Borrowers” means the following Individual Mortgage Borrowers:
(i) SST II TRS Mortgage Borrower; and (ii) SSGT TRS Mortgage Borrower.

“Trust Fund Expenses” means, without duplication: (i) any fees, out-of-pocket
costs and expenses, advance and/or taxes due or reimbursable to, or payable by,
the Servicer, any special servicer or the trustee or trust advisor under any
Servicing Agreement and the certificate administrator in connection with or
resulting from (a) Lender exercising its rights with respect to the protection
and preservation of the Property or any part thereof in accordance with the
terms of this Agreement, (b) the exercise by Lender of its remedies in
accordance with the terms of the Loan Documents, (c) any request made by
Borrower under the Loan Documents, or (d) any Event of Default; (ii) all
customary special servicing fees, customary work-out and liquidation fees
payable to any Servicer or special servicer under any Servicing Agreement as a
result of an Event of Default under the Loan or the Loan becoming specially
serviced, or any enforcement, refinancing, resolution, liquidation or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” of the Loan Documents, or any insolvency or bankruptcy
proceeding, or any other similar fees that are due and payable to Servicer or
special servicer under any Servicing Agreement; and (iii) fees, out-of-pocket
costs or expenses related to any Rating Agency Confirmation required under the
Loan Documents or in connection with a Borrower request; (iv) interest on
advances by the Servicer, special servicer and/or trustee and costs incurred by
the Servicer, special servicer, trustee or trust advisor in respect of
enforcement of the rights of Lender against Borrower and/or Guarantor (to the
extent not reimbursed from Default Rate interest actually paid by Borrower)
after the occurrence and during the continuance of an Event of Default; and
(v) out-of-pocket costs of all property inspections and/or appraisals of any
Individual Property (or any updates to any existing inspection or appraisal)
required under the Servicing Agreement or that the special servicer may
otherwise reasonably require, provided that except for inspections and/or
appraisals otherwise permitted pursuant to this Agreement, in no event shall
Borrower be required to pay for any such inspections or appraisals prior to the
occurrence of an Event of Default or the Loan becoming a specially serviced
mortgage loan pursuant to the terms of the applicable Servicing Agreement or to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Servicer, any special servicer or the trustee or trust
advisor under any Servicing Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
States of Delaware and New York.

“Unencumbered Mortgage Borrower” is defined in Section 2.13.

“Underwritten Debt Service” means as of any date of determination thereof, the
product of the (a) an interest rate for the Loan equal to the sum of (i) the
Strike Price plus (ii) the Applicable Spread, multiplied by (b) the outstanding
principal balance of the Loan.

“Underwritten Group” is defined in Section 13.7(C).

“Underwritten Management Fee” means the “Underwritten Management Fee” identified
in the Information Schedule

“Underwritten Net Cash Flow” means, for any trailing twelve (12) month period,
Lender’s reasonable calculation of the excess of (A) the sum of (i) rental
income for the applicable period actually paid by Tenants under Leases for such
period Property pursuant to Leases that are in full force and effect (including
the pro rata amounts of rental income for Leases where Tenants prepaid such
rental obligations), and (ii) all amounts other than rental income actually paid
to Mortgage Borrower for such period in respect

 

Page 29



--------------------------------------------------------------------------------

of items which would be included in Mortgage Borrower’s Financial Statements for
such period as operating income of the Property in accordance with GAAP,
including, but not limited to common area maintenance, real estate tax
recoveries, utility recoveries, other miscellaneous expense recoveries, income
generated by from solar energy lease income and other miscellaneous income
derived from self-storage operations, but excluding (1) sales, use and occupancy
or other taxes on receipts required to be accounted for by Mortgage Borrower to
any Governmental Authority, (2) refunds and uncollectible accounts, (3) proceeds
from the sale of furniture, fixtures and equipment, (4) any proceeds resulting
from any Mortgage Liquidation Event, including, without limitation, any
Insurance or Condemnation Proceeds (other than business interruption or other
loss of income insurance), (5) any disbursements to Mortgage Borrower from any
of the Mortgage Reserve Funds, (6) unforfeited Security Deposits, utility and
other similar deposits, (7) non-recurring or extraordinary income, including,
without limitation lease termination payments (provided that the pro rata
amounts of rental income for Leases where Tenants prepaid such rental
obligations shall be included as provided in clause (A)(i) above), less
(B) Operating Expenses for such period; provided, that in its calculation of
Underwritten Net Cash Flow and the components thereof, Lender may make
adjustments in its reasonable discretion to take into account:

(a) deferred expenses and to avoid double counting;

(b) a credit loss/vacancy allowance equal to actual trailing 12-month vacancy;

(c) without double counting of “management fees” included in Operating Expenses,
management fees equal to the greater of actual management fees and the
Underwritten Management Fee;

(d) anticipated increases to Taxes and Insurance Premiums;

(e) deduction of normalized capital expenditures equal to $0.12 per rentable
square foot at the Property per annum;

(f) exclusion of rental income attributable to Tenants that are Affiliate of
Mortgage Borrower;

(g) exclusion of any Excluded Tenant Insurance Revenue;

(h) exclusion of rental income attributable to any Tenant that as of the date of
calculation of Underwritten Net Cash Flow is in default under its Lease beyond
any applicable notice and cure periods;

(i) with respect to Tenants under Leases other than for self-storage units,
exclusion of rental income attributable to any such Tenant that (1) is in
bankruptcy that has not affirmed its Lease in the applicable bankruptcy
proceeding pursuant to a final, non-appealable order of a court of competent
jurisdiction, or (2) has terminated its Lease, or has expressed its intention
(directly, constructively or otherwise) to not renew, terminate, cancel and/or
reject its Lease; and

(j) other adjustments based upon Lender and Rating Agency underwriting criteria.

Lender’s calculation of Underwritten Net Cash Flow (including the determinations
of items that do not qualify as Underwritten Net Cash Flow shall be final absent
manifest error.

“Updated Information” is defined in Section 13.3(B)(i).

 

Page 30



--------------------------------------------------------------------------------

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) in connection with or following a
rated Securitization, to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” is defined in Section 2.10(D)(ii)(b)(3).

“Zoning Report” shall mean each “Zoning Report” identified in the Information
Schedule.

Section 1.2. Accounting Terms. For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP.

Section 1.3. Other Definitional Provisions for Loan Documents. References to
“Articles,” “Sections,” “Subsections,” “Exhibits” and “Schedules” shall be to
Articles, Sections, Subsections, Exhibits and Schedules, respectively, of the
Loan Document in which such references appear, unless otherwise specifically
provided. Any term defined in any Loan Document, unless the context otherwise
requires, may be used in the singular or the plural depending on the reference.
Whenever the context may reasonably require, any words used in the Loan
Documents that are expressed in any gender shall include the corresponding
masculine, feminine or neuter forms. In each Loan Document, “hereof’ “herein”
“hereto,” “hereunder” and the like mean and refer to the entire text of the Loan
Document in which the same appear, and not merely to the specific article,
section, subsection, paragraph or clause where the same appear. References in
any Loan Document to “writing” include printing, typing, lithography, email and
other means of reproducing words in a visible form; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and any reference to any statute or regulation may include any
amendments of same and any successor statutes and regulations. Further, in any
Loan Document, at Lender’s election, (i) any reference to any agreement or other
document may include subsequent amendments, assignments, and other modifications
thereto, and (ii) any reference to any Person may include such Person’s
respective permitted successors and assigns, and in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; (iii) the
word “Property” shall include any portion of the Property (including any
Individual Property or any portion of any Individual Property) and any interest
therein; and (iv) the words “Collateral” and “Pledged Collateral” shall include
any portion of the “Collateral” or “Pledged Collateral” as applicable.
References to any number of “days” in the Loan Documents shall refer to calendar
days, unless Business Days are expressly specified.

ARTICLE II

AMOUNTS AND TERMS OF THE LOAN

Section 2.1. The Loan.

(A) Loan. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrower contained herein, Lender
agrees to lend to Borrower, and Borrower agrees to borrow from Lender, a loan in
the amount of the Loan Amount (such loan and the obligation of Borrower to repay
the same together with all interest and other amounts from time to time owing
hereunder may be referred to as the “Loan”).

 

Page 31



--------------------------------------------------------------------------------

(B) Use of Proceeds. The proceeds of the Loan funded at Closing shall be used
solely to make a capital contribution to Mortgage Borrower.

(C) Note. Contemporaneously with execution and delivery of this Agreement,
Borrower shall execute and deliver to Lender:

(i) that certain Promissory Note A-1 of even date herewith, in the stated
principal amount of Twenty-Seven Million Five Hundred Thousand and No/100
Dollars ($27,500,000.00) executed by Borrower and payable to the order of
KeyBank (as the same may hereafter be amended, supplemented, restated, replaced,
increased, extended or consolidated from time to time, the “Note A-1”); and

(ii) that certain Promissory Note A-2 of even date herewith, in the stated
principal amount of Twenty-Seven Million Five Hundred Thousand and No/100
Dollars ($27,500,000.00) executed by Borrower and payable to the order of Citi
(as the same may hereafter be amended, supplemented, restated, replaced,
increased, extended or consolidated from time to time, the “Note A-2”)

Note A-1 and Note A-2 may be referred to, together with any additional or
replacement promissory notes executed and delivered by Borrower to Lender in
accordance with this Agreement, either individually or collectively, as the
context may require, as the “Note”.

(D) Security for the Loan. Without limitation, the Note and Borrower’s
obligations hereunder and under the other Loan Documents (other than the
Environmental Indemnity) shall be secured by the Pledge Agreement and the other
Loan Documents.

Section 2.2. Interest.

(A) Rate of Interest. Interest on the outstanding principal balance of the Loan
shall accrue interest at the Interest Rate. Except as herein provided with
respect to interest accruing at the Default Rate, subject to Section 2.2(C),
interest on the Loan outstanding from time to time, subject to Section 2.2(D),
shall accrue at the Floating Interest Rate from (and including) the Closing Date
until (and including) the Maturity Date. The Floating Interest Rate applicable
to an Interest Period shall be determined by Lender as set forth herein;
provided, however, that LIBOR for the Interest Period commencing on the Closing
Date through and including February 14, 2019 shall be 2.519%. Borrower shall pay
to Lender on each Payment Date the interest accrued on the outstanding principal
balance of the Loan for the related Interest Period.

(B) Computation of Interest. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Interest Period for which such calculation is being made
by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the outstanding principal balance of the Loan. The accrual
period for calculating interest due on each Payment Date shall be the Interest
Period in which such Payment Date occurs.

(C) Interest Laws. Notwithstanding any provision to the contrary contained
herein or in the Note or the other Loan Documents, Borrower shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by law (the
“Excess Interest”). If any Excess Interest is provided for, whether in the
Interest Rate, the Default Rate, through any contingency or event, or otherwise,
or is determined by a court of competent jurisdiction to have been provided for
herein or in the Note or in any of the other Loan Documents, then in such event:
(1) the provisions of this subsection shall govern and control; (2) Borrower
shall not be obligated to pay any Excess Interest; (3) any Excess Interest that
Lender may have received hereunder shall be, at Lender’s option, to the fullest
extent provided by applicable law: (a) applied as a credit against either or
both of the

 

Page 32



--------------------------------------------------------------------------------

outstanding principal balance of the Loan or accrued and unpaid interest
thereunder (not to exceed the maximum amount permitted by law), (b) refunded to
the payor thereof, or (c) any combination of the foregoing; (4) the Interest
Rate provided for herein shall be automatically reduced to the maximum lawful
rate allowed from time to time under applicable law (the “Maximum Rate”), and
this Agreement, the Note and the other Loan Documents shall be deemed to have
been and shall be, reformed and modified to reflect such reduction; and
(5) Borrower shall not have any action against Lender for any damages arising
out of the payment or collection of any Excess Interest except for such damages
determined by a court of competent jurisdiction to have been caused by the gross
negligence or willful misconduct of the Lender. Notwithstanding the foregoing,
if for any period of time interest on any Obligation is calculated at the
Maximum Rate rather than the applicable rate under the Note, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Obligations shall, to the extent permitted by law, remain at the Maximum
Rate until Lender shall have received or accrued the amount of interest which
Lender would have received or accrued during such period on Obligations had the
rate of interest not been limited to the Maximum Rate during such period. If the
Default Rate shall be finally determined to be unlawful, then the applicable
Interest Rate shall be applicable during any time when the Default Rate would
have been applicable hereunder, provided however that if the Maximum Rate is
greater or lesser than the applicable Interest Rate, then the foregoing
provisions of this paragraph shall apply.

(D) Determination of Interest Rate.

(i) In the event that Lender shall have reasonably determined that by reason of
circumstances affecting the interbank Eurodollar market or otherwise LIBOR
cannot be determined as provided in the definition of LIBOR as set forth herein
and the Loan has not been converted to an Alternate Rate Loan in accordance with
Section 2.2(D)(v) below, then Lender shall forthwith give notice thereof by
telephone of such fact, confirmed in writing, to Borrower at least one (1)
Business Day prior to the next succeeding Determination Date. Subject to
Section 2.2(D)(v) below, if such notice is given, the Loan shall be converted,
from and after the first day of the next succeeding Interest Period, to a Prime
Rate Loan bearing interest based on the Prime Rate in effect on each applicable
Determination Date.

(ii) If, pursuant to the terms of Section 2.2(D)(i) above, the Loan has been
converted to a Prime Rate Loan but thereafter:

(a) LIBOR can again be determined as provided in the definition of LIBOR as set
forth herein, Lender shall give notice thereof to Borrower and convert the Prime
Rate Loan back to a Floating Interest Rate Loan by delivering to Borrower notice
of such conversion no later than 11:00 a.m. (New York City Time), one
(1) Business Day prior to the next succeeding Determination Date, and the Loan
shall be converted to a Floating Interest Rate Loan, from, after and including
the first day of the next succeeding Interest Period.

(b) Lender has determined in good faith that LIBOR has been succeeded by an
Alternate Index and such Alternate Index can be determined, then the Prime Rate
Loan shall be converted to an Alternate Rate Loan, in accordance with, and
subject to, the requirements set forth in Section 2.2(D)(v), provided for
purposes of this Section 2.2(D)(ii)(b), all references to “Floating Interest
Rate Loan” in Section 2.2(D)(v) shall be deemed to refer to such converted Prime
Rate Loan.

(c) Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert (i) a Floating Interest Rate
Loan to a Prime Rate Loan or an Alternate Rate Loan, (ii) a Prime Rate Loan to a
Floating Interest Rate Loan or an Alternate Rate Loan or (iii) an Alternate Rate
Loan to a Floating Interest Rate Loan or a Prime Rate Loan.

 

Page 33



--------------------------------------------------------------------------------

(iii) If, pursuant to the terms of Section 2.2(D)(v) below, the Loan has been
converted to an Alternate Rate Loan but thereafter Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the Alternate Index cannot be ascertained as provided in the
definition thereof, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the next succeeding Determination Date. If such notice is given, the
Alternate Rate Loan shall be converted, as of the first day of the next
succeeding Interest Period, to a Prime Rate Loan. If following such conversion
to a Prime Rate Loan, the Alternate Index can again be determined, then Lender
shall give notice thereof to Borrower and convert the Prime Rate Loan back to an
Alternate Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date, and the Prime Rate Loan shall be converted to an
Alternate Rate Loan, from, after and including the first day of the next
succeeding Interest Period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to elect to convert an
Alternate Rate Loan to a Prime Rate Loan.

(iv) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a Floating Interest Rate Loan as contemplated
hereunder, (i) the obligation of Lender hereunder to make a Floating Interest
Rate Loan or to convert a Prime Rate Loan to a Floating Interest Rate Loan shall
be canceled forthwith and (ii) any outstanding Floating Interest Rate Loan shall
be converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any actual costs incurred by Lender
in making any conversion in accordance with this Agreement, including, without
limitation, any actual and documented interest or fees payable by Lender to
lenders of funds obtained by it in order to make or maintain the Floating
Interest Rate Loan hereunder. Lender’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.

(v) If at any time the Loan is outstanding as a Floating Interest Rate Loan and
Lender has determined in good faith that LIBOR cannot be determined and LIBOR
has been succeeded by an Alternate Index (an “Alternate Index Determination”),
then the Loan shall be converted from a Floating Interest Rate Loan to an
Alternate Rate Loan, provided that, following any rated Securitization, such
conversion shall be subject to Lender’s receipt of: A) a REMIC Opinion as to the
compliance of such conversion with the REMIC Requirements, and (B) a Rating
Agency Confirmation in connection with such conversion (clauses (A) and (B),
each an “Alternate Rate Condition”). Lender shall provide Borrower with written
notice following the making of an Alternate Index Determination and, if any
rated Securitization has occurred, shall promptly request the Rating Agency
Confirmation described in clause (B) immediately above in the manner prescribed
by the servicing agreement with respect to the Loan. Lender shall provide notice
of (1) prior to any rated Securitization, the Alternate Index Determination and
(2) following any rated Securitization and upon satisfaction of the Alternate
Rate Condition, that the Alternate Rate Condition has been satisfied by giving
notice of such determination in writing to Borrower at least two (2) Business
Days prior to the next succeeding Determination Date. If such notice is given,
the Loan shall be converted, as of the first day of the next succeeding Interest
Period, to an Alternate Rate Loan in accordance with the terms and provisions
hereof. Notwithstanding any provision of this Agreement to the contrary, in no
event shall Borrower have the right to convert a Floating Interest Rate Loan to
an Alternate Rate Loan, or to convert an Alternate Rate Loan to a Floating
Interest Rate Loan or a Prime Rate Loan.

 

Page 34



--------------------------------------------------------------------------------

(E) Breakage Indemnity. Borrower agrees to indemnify Lender and to hold Lender
harmless from any loss or expense which Lender actually sustains or incurs as a
consequence of (i) any default by Borrower in payment of the principal of or
interest on a Floating Interest Rate Loan, including, without limitation, any
such loss or expense arising from interest or fees payable by Lender to
third-party lenders of funds obtained by it in order to maintain a Floating
Interest Rate Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the Floating Interest Rate Loan on a day that (A) is not a Payment
Date or (B) is a Payment Date if Borrower did not give the prior written notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such actual loss or expense arising from interest or fees
payable by Lender to third-party lenders of funds obtained by it in order to
maintain the Floating Interest Rate Loan hereunder and (iii) the conversion
pursuant to the terms hereof of the Floating Interest Rate Loan to the Prime
Rate Loan or an Alternate Rate Loan on a date other than the Payment Date,
including, without limitation, such actual loss or expenses arising from
interest or fees payable by Lender to third-party lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the “Breakage Costs”); provided, however, Borrower shall not indemnify Lender
from any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

Section 2.3. Payments.

(A) Monthly Debt Service Payments. On the Closing Date, Borrower shall make a
payment of interest only on the outstanding principal balance of the Loan for
the period commencing on and including the Closing Date through and including
February 14, 2019. On March 9, 2019 and each subsequent Payment Date thereafter
up to and including the Maturity Date, Borrower shall pay to Lender the Monthly
Debt Service Payment Amount. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately succeeding Business Day and with respect to payments of principal of
the Loan due on the Maturity Date, interest shall be payable at the Interest
Rate or the Default Rate, as the case may be, through and including the last day
of the related Interest Period. So long as no Event of Default exists, the
Monthly Debt Service Payment Amount will be applied pro rata and pari passu
between Note A-1 and Note A-2. During the continuance of an Event of Default,
Lender may apply the Monthly Debt Service Payment Amount to the Note in any
order or priority that Lender shall determine in its sole and absolute
discretion.

(B) Date and Time of Payment. Borrower shall receive credit for payments on the
Loan which are transferred to the account of Lender as provided below (i) on the
day that such funds are received by Lender if such receipt occurs by 3:00 p.m.
(New York time) on such day, or (ii) on the next succeeding Business Day after
such funds are received by Lender if such receipt occurs after 3:00 p.m. (New
York time). Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day.

(C) Manner of Payment. Borrower promises to pay all of the Obligations relating
to the Loan as such amounts become due or are declared due pursuant to the terms
of this Agreement. All payments by Borrower on the Loan or otherwise under the
Loan Documents shall be made without deduction, defense, set off or counterclaim
and in immediately available funds in lawful money of the United States of
America at such place or places, including such account or accounts, as Lender
shall from time to time designate.

(D) Change of Payment Date and Interest Period. Lender shall have the right, to
be exercised not more than twice during the term of the Loan, by not less than
thirty (30) days’ written notice to Borrower, to change the Payment Date for
each month thereafter. The amount of interest (or principal

 

Page 35



--------------------------------------------------------------------------------

and interest) due on each Payment Date as so rescheduled shall be the same as
the amount of interest (or principal and interest) that shall have been due on
each Payment Date as originally scheduled, except that for the month in which
the first rescheduled Payment Date occurs, the payment due shall be adjusted to
reflect the accrual of interest over the actual number of days elapsed from and
including the prior Payment Date to the first rescheduled Payment Date. If the
Payment Date is changed in accordance with the foregoing, then (i) the period
from the last Payment Date which occurs as originally scheduled to the first
rescheduled Payment Date shall constitute an Interest Period, and
(ii) thereafter, an Interest Period shall begin on each rescheduled Payment Date
and end on the day prior to the rescheduled Payment Date in the following
calendar month, and (iii) at Lender’s option, the Maturity Date shall be changed
within the same month as originally scheduled, to the day having the same
numerical date as the rescheduled Payment Date in the preceding month.

Section 2.4. Maturity Date; Extensions.

(A) Borrower’s Extension Rights. Borrower shall have two consecutive options
(each an “Extension Option”) to extend the scheduled Maturity Date for one year
each (each twelve month period, referred to herein as an “Extension Period”), to
the First Extended Maturity Date or Second Extended Maturity Date, as
applicable. Each such Extension Option shall be exercised, if at all, only by
Borrower’s delivering to Lender written notice duly executed by Borrower,
stating that Borrower thereby exercises its option to extend the scheduled
Maturity Date, which notice shall be received by Lender at least sixty (60) (but
not more than ninety (90)) days prior to, as applicable, the Stated Maturity
Date (with respect to the exercise of the first Extension Option) or the First
Extended Maturity Date (with respect to the exercise of the second Extension
Option). A separate written notice and Extension Fee (paid on or prior to the
commencement of the Extension Period) shall be required for the exercise of each
of the Extension Options. In addition to timely notice, the following shall be
conditions to Borrower’s right to exercise each and every Extension Option:

(i) No Event of Default shall exist at the time when the extension notice is
received by Lender, nor at any time thereafter through and including the Stated
Maturity Date or the First Extended Maturity Date, as applicable;

(ii) In the case of: (x) the extension of the scheduled Maturity Date to the
First Extended Maturity Date, the Debt Yield as reasonably determined by Lender
as of the Stated Maturity Date, shall be not less than seven and one-half
percent (7.5%) and (y) the extension of the scheduled Maturity Date from First
Extended Maturity Date to the Second Extended Maturity Date, the Debt Yield as
reasonably determined by Lender as of the First Extended Maturity Date, shall be
not less than eight percent (8.0%);

(iii) Borrower shall pay to Lender the Extension Fee on or before the
commencement of the applicable Extension Period;

(iv) Borrower shall obtain and deliver to Lender on the first day of each
Extension Period, one or more Interest Rate Cap Agreements, which shall be an
Interest Rate Cap Agreement from an Acceptable Counterparty in a notional amount
equal to the then outstanding principal balance of the Loan, which Interest Rate
Cap Agreement shall have a Strike Price equal to the Extension Strike Price and
be effective commencing not later than the first date of such Extension Term and
shall have a maturity date not earlier than the First Extended Maturity Date or
the Second Extended Maturity Date, as applicable, together with a new Assignment
of Cap (which shall be consented to by the Acceptable Counterparty);

 

Page 36



--------------------------------------------------------------------------------

(v) The second Extension Option to extend the scheduled Maturity Date to the
Second Extended Maturity Date may not and shall not be exercisable or validly
exercised unless the schedule Maturity Date shall have been extended to the
first Extended Maturity Date;

(vi) If the Mortgage Loan is then outstanding, Mortgage Borrower shall have
exercised the applicable extension option to extend the Mortgage Loan in
accordance with the Mortgage Loan Documents and the term of the Mortgage Loan
shall have been extended in accordance therewith;

(vii) Borrower shall have reimbursed Lender for all reasonable out-of-pocket
costs and expenses (including reasonable attorney’s fees) incurred by Lender in
connection with the requested extension; and

(viii) Borrower shall promptly provide such evidence of satisfaction of the
conditions to such extension as Lender may reasonably require.

If Borrower does not satisfy the Debt Yield condition set forth in clause
(ii) above with respect to any Extension Option, then Borrower shall be deemed
to have satisfied such condition if Borrower makes a prepayment of the Loan in
accordance with Section 2.8(A) (together with any prepayment made by Mortgage
Lender of the Mortgage Loan in accordance with the Mortgage Loan Agreement,
provided that no prepayment of the Loan may be made without a contemporaneous
pro rata prepayment of the Mortgage Loan) before the first day of the applicable
Extension Period in the aggregate amount equal to or greater than the amount
that is required to increase the Debt Yield to the minimum Debt Yield required
pursuant to clause (ii) above.

If the Extension Option shall be validly exercised, but the extension shall not
occur because any condition shall not be satisfied, then the Extension Fee shall
be returned to Borrower so long as no Event of Default exists. Regardless of
whether the extension conditions are satisfied, Borrower shall reimburse Lender
for all reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees) incurred by Lender in connection with the requested extension.

(B) Obligation to Repay on Maturity Date. To the extent not sooner due and
payable in accordance with the Loan Documents, the then outstanding principal
balance of the Loan, all accrued and unpaid interest thereon, and all other sums
then owing to Lender pursuant to the Loan Documents, shall be due and payable on
the Maturity Date.

Section 2.5. Default Rate. Notwithstanding the foregoing, after the occurrence
of an Event of Default and for so long as such Event of Default continues and in
any event from and after the maturity of the Loan, the Loan and all other
Obligations shall bear interest until paid in full at a rate per annum that is
four percentage points (4.0%) in excess of the Interest Rate (the “Default
Rate”). Application of the Default Rate shall not be deemed to constitute a
waiver of any Event of Default or any rights or remedies of Lender under this
Agreement, any other Loan Document or applicable legal requirements, or a
consent to any extension of time for the payment or performance of any
obligation with respect to which the Default Rate may be invoked.

Section 2.6. Late Charges. If any payment of principal, interest or other sums
due hereunder or under any of the other Loan Documents (other than the principal
due on the Maturity Date) is not paid as and when due, Borrower shall pay to
Lender, in addition to all sums otherwise due and payable, a late fee in an
amount equal to the lesser of four percent (4.0%) of such principal, interest or
other sums due hereunder and the maximum amount permitted by applicable law.

 

Page 37



--------------------------------------------------------------------------------

Section 2.7. Interest Rate Cap Agreement.

(A) Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a strike price no greater than the
Strike Price. The Interest Rate Cap Agreement (i) shall at all times be in a
form and substance reasonably acceptable to Lender with respect to such matters
not otherwise set forth in this Agreement, (ii) shall at all times be with an
Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty to
deposit directly into the account designated in the Assignment of Cap and,
during the continuance of an Event of Default, as directed by Lender, any
amounts due Borrower under such Interest Rate Cap Agreement, any amounts due
Borrower under such Interest Rate Cap Agreement, (iv) shall be for a term
through the end of the Interest Period associated with the then-applicable
Maturity Date of the Loan and (v) shall at all times have a notional amount
equal to or greater than the then outstanding principal balance of the Loan and
shall at all times provide for the applicable Strike Price. Borrower shall
collaterally assign to Lender, pursuant to the Assignment of Cap, all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement, and shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the account
designated in the Assignment of Cap and, during the continuance of an Event of
Default, as directed by Lender).

(B) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be directly deposited immediately into the account designated in
the Assignment of Cap and, during the continuance of an Event of Default, as
directed by Lender. Borrower shall take all commercially reasonable actions
requested by Lender to enforce Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of Borrower’s rights thereunder.

(C) In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Rating Agency such that it is no longer an
Acceptable Counterparty, Borrower shall replace or cause the cap provider to
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than the period of time provided for in such Interest Rate
Cap Agreement following such downgrade, withdrawal or qualification (not to
exceed ten (10) Business Days), provided, Borrower shall not be required to
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement so long as within ten (10) Business Days of such downgrade, withdrawal
or qualification, the Acceptable Counterparty under the Interest Rate Cap
Agreement provides a guarantor of its obligations that is an Acceptable
Counterparty pursuant to such terms as are acceptable to the Rating Agencies and
Lender.

(D) Borrower shall deliver to Lender a new Assignment of Cap acceptable to
Lender in connection with each new Interest Rate Cap Agreement and Replacement
Interest Rate Cap Agreement (the parties agree that the form of the Assignment
of Cap provided in connection with the closing of the Loan shall be deemed
acceptable to Lender). In the event that Borrower fails to purchase and deliver
to Lender the Interest Rate Cap Agreement or fails to maintain the Interest Rate
Cap Agreement in accordance with the terms and provisions of this Agreement,
Lender may purchase the Interest Rate Cap Agreement and the cost actually
incurred by Lender in purchasing such Interest Rate Cap Agreement shall be paid
by Borrower to Lender with interest thereon at the Default Rate from the date
such cost was incurred by Lender until such cost is reimbursed by Borrower to
Lender.

 

Page 38



--------------------------------------------------------------------------------

(E) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender within twenty (20) Business Days following (x) the date
upon which an Interest Rate Cap Agreement is required pursuant to Section 2.7(A)
or (y) the first day of any applicable Extension Term, as applicable, an opinion
from counsel (which counsel may be in-house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

(i) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement, and
any other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(F) Notwithstanding anything to the contrary contained in this Section 2.7 or
elsewhere in this Agreement, if, at any time, the Loan is converted from a
Floating Interest Rate Loan to either a Prime Rate Loan or an Alternate Rate
Loan or from a Prime Rate Loan to an Alternate Rate Loan in accordance with
Section 2.2(D) above (each, a “Rate Conversion”), then:

(i) within thirty (30) days after such Rate Conversion, Borrower shall either
(A) enter into, make all payments under, and satisfy all conditions precedent to
the effectiveness of, a Substitute Interest Rate Cap Agreement (and in
connection therewith, but not prior to Borrower taking all the actions described
in this clause (i), Borrower shall have the right to terminate any then-existing
Interest Rate Cap Agreement) or (B) cause the then-existing Interest Rate Cap
Agreement to be modified such that such then-existing Interest Rate Cap
Agreement satisfies the requirements of a Substitute Interest Rate Cap Agreement
as set forth below in the definition thereof (a “Converted Interest Rate Cap
Agreement”); and

(ii) on or after such Rate Conversion (provided Lender has not converted the
Loan back to a Floating Interest Rate Loan in accordance with Section 2.2(D)
hereof), in lieu of satisfying the condition described in Section 2.4(A)(iv)
with respect to any outstanding Extension Term, Borrower shall instead enter
into, make all payments under, and satisfy all conditions precedent to the
effectiveness of a Substitute Interest Rate Cap Agreement on or prior to the
first day of such Extension Term.

 

Page 39



--------------------------------------------------------------------------------

(G) As used herein, “Substitute Interest Rate Cap Agreement” shall mean an
interest rate Cap Agreement between an Acceptable Counterparty and Borrower,
obtained by Borrower and collaterally assigned to Lender pursuant to this
Agreement and shall contain each of the following:

(i) a term expiring no earlier than through the end of the Interest Period
associated with the then applicable Maturity Date;

(ii) the notional amount of the Substitute Interest Rate Cap Agreement shall be
equal to or greater than the then outstanding principal balance of the Loan;

(iii) it provides that the only obligation of Borrower thereunder is the making
of a single payment to the Acceptable Counterparty thereunder upon the execution
and delivery thereof;

(iv) it provides to Lender and Borrower (as determined by Lender in its sole but
good faith discretion) for the term of the Substitute Interest Rate Cap
Agreement, a hedge against rising interest rates that is no less beneficial to
Borrower and Lender than (A) in the case of clause (F)(i) above, that which was
provided by the Interest Rate Cap Agreement being replaced by the Substitute
Interest Rate Cap Agreement and (B) in the case of clause (F)(ii) above, that
which was intended to be provided by the Interest Rate Cap Agreement that, but
for the operation of this Section 2.7(G), would have been required to have been
delivered by Approved Counterparty pursuant to Section 2.4(A)(iv) below as a
condition to the requested Extension Term; and

(v) without limiting any of the provisions of the preceding clauses (i) through
(iv) above, it satisfies all of the requirements set forth in clauses
(i) through (iii) of Section 2.7(A) hereof.

From and after the date of any Rate Conversion, all references to “Interest Rate
Cap Agreement” and “Replacement Interest Rate Cap Agreement” herein (other than
in the definition of “Interest Rate Cap Agreement”, the definition of
“Replacement Interest Rate Cap Agreement” and as referenced in the first
sentence of Section 2.7(A) hereof) shall be deemed to refer or relate, as
applicable, to a Substitute Interest Rate Cap Agreement or a Converted Interest
Rate Cap Agreement, as the case may be.

Section 2.8. Prepayment.

(A) Limitation on Prepayment and Voluntary Prepayment. Borrower shall have no
right to prepay the Loan in whole or part at any time, except as expressly set
forth herein. Borrower shall have the right to prepay the Loan in whole or in
part on any Business Day only if all of the following conditions shall be
satisfied:

(i) Borrower shall provide to Lender not less than thirty (30) and not more than
ninety (90) days’ prior written notice of such prepayment specifying the date on
which such prepayment will occur (it being agreed that such notice may be
revoked by Borrower at any time prior to such prepayment);

(ii) any such prepayment shall include, and Borrower shall pay to Lender, all
interest then having accrued and remaining outstanding calculated at the
Interest Rate for the portion of the Loan being prepaid through and including
the repayment date, together with an amount equal to the interest that would
have accrued at the Interest Rate for the applicable portion of the Loan being
prepaid through the end of the Interest Period in which such prepayment occurs
as if such prepayment had not occurred;

 

Page 40



--------------------------------------------------------------------------------

(iii) Borrower shall pay all Breakage Costs (if any), and all other sums then
due under the Note, this Agreement or the other Loan Documents;

(iv) Borrower shall pay to Lender the Spread Maintenance Premium, if such
prepayment is made prior to the Spread Maintenance Date;

(v) if such prepayment is made during the period commencing on the first
calendar day immediately following a Payment Date through and including the last
day of the Interest Period ending in the calendar month in which such Payment
Date occurs, Borrower also shall pay to Lender the amount of all interest that
would have accrued on the amount of principal being prepaid from the first day
of the Interest Period immediately following the Interest Period in which the
prepayment occurs (the “Succeeding Interest Period”) through and including the
end of the Succeeding Interest Period (the “Additional Interest”), calculated at
(A) the Interest Rate if such prepayment occurs on or after the Determination
Date for the Succeeding Interest Period or (B) if such prepayment occurs before
the Determination Date for the Succeeding Interest Period, an interest rate (the
“Assumed Note Rate”) equal to the sum of 0.25% plus the Interest Rate as
determined on the preceding Determination Date, provided that if the Additional
Interest was calculated based upon the Assumed Note Rate, upon determination of
the Interest Rate on the Determination Date for the Succeeding Interest Period,
(x) if the Interest Rate for such Succeeding Interest Period is less than the
Assumed Note Rate, Lender shall promptly refund to Borrower a portion of the
Additional Interest paid, calculated at a rate equal to the difference between
the Assumed Note Rate and the Interest Rate for such Interest Period, or (y) if
the Interest Rate is greater than the Assumed Note Rate, Borrower shall promptly
(and in no event later than the ninth (9th) day of the following month) pay
Lender the amount of such additional Additional Interest calculated at a rate
equal to the rate by which the Interest Rate exceeds the Assumed Note Rate; and

(vi) with any such prepayment of the Loan, there is a simultaneous pro rata
prepayment of the Mortgage Loan.

If, after giving notice of its intention to prepay, Borrower does not prepay the
Loan in whole or in part in accordance herewith within thirty (30) days of the
date specified in such notice or Borrower revokes such notice of prepayment,
then such notice shall lapse, and Borrower shall thereafter have the right to
give another notice of its intention to prepay; provided, that Borrower shall
pay Lender all of the actual, reasonable costs and expenses incurred by Lender
(including, without limitation, reasonable attorneys’ fees) as a result of such
failure to prepay, and any Breakage Costs. No principal amount repaid may be
re-borrowed.

(B) Spread Maintenance Prepayment Premium Due Generally. If any prepayment of
all or any portion of the Loan shall occur before the Spread Maintenance Date,
whether such prepayment is voluntary, involuntary, on account of acceleration of
the Loan (whether or not due to an Event of Default), or otherwise, then
Borrower shall pay the Spread Maintenance Premium to Lender (as and to the
extent provided in this Agreement) together with such prepayment, in addition to
all other amounts due and owing to Lender as provided under this Agreement. This
provision does not create any right to prepay the Loan in whole or part, whether
or not the Spread Maintenance Premium is paid together therewith, at any time or
in any circumstances where this Agreement does not expressly state that such a
right exists.

(C) Mandatory Prepayments. In the event of (i) any Casualty to all or any
portion of any Individual Property, (ii) any Condemnation of all or any portion
of any Individual Property, (iii) a Transfer of any Individual Property in
connection with realization thereon by Mortgage Lender following

 

Page 41



--------------------------------------------------------------------------------

a Mortgage Loan Event of Default, including without limitation a foreclosure
sale, (iv) any refinancing of the Property or the Mortgage Loan, (v) the receipt
by Mortgage Borrower of any excess proceeds realized under its Title Policy
after application of such proceeds by Mortgage Borrower to cure any title defect
or (vi) the receipt by Mortgage Borrower of any excess proceeds realized
pursuant to a lawsuit, claim or other proceeding brought to enforce its rights
under a warranty deed after application of such proceeds by Mortgage Borrower to
cure any title defect (each, a “Liquidation Event”), Borrower shall prepay the
outstanding principal balance of the Loan in an amount equal to one hundred
percent (100%) of the applicable Net Liquidation Proceeds After Debt Service.
Such application shall be made in accordance with Section 2.8(A) hereof,
provided that (i) no notice of such prepayment shall be required of Borrower and
(ii) no Spread Maintenance Premium will be due with respect to any prepayment of
Net Liquidation Proceeds After Debt Service consisting of Excess Net Proceeds.
Borrower shall promptly notify Lender of any Liquidation Event once Borrower has
knowledge of such event. Borrower shall be deemed to have knowledge of (x) a
sale (other than a foreclosure sale) of any Individual Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (y) a refinancing of
any Individual Property, on the date on which a commitment for such refinancing
has been entered into. The provisions of this Section 2.8(C) shall not be
construed to contravene in any manner the restrictions and other provisions
regarding refinancing of the Mortgage Loan or Transfer of the Property or the
Collateral set forth in this Agreement and the other Loan Documents.

(D) Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Obligations is tendered by Borrower
and accepted by Lender or is otherwise recovered by Lender (including through
application of any Substitute Reserve Funds), such tender or recovery shall be
deemed to be a voluntary prepayment by Borrower and Borrower shall pay, as part
of the Obligations, all of the following: (i) all interest then having accrued
and remaining outstanding calculated at the Default Rate for the portion of the
Loan being prepaid through and including such repayment date together with an
amount equal to the interest that would have accrued at the Interest Rate for
the portion of the Loan being prepaid through the end of the Interest Period in
which such prepayment occurs as if such prepayment had not occurred; (ii) the
Additional Interest, if applicable, with respect to the amount prepaid;
(iii) Breakage Costs, if any; and (iv) an amount equal to the Spread Maintenance
Premium (if made before the Spread Maintenance Date). Notwithstanding anything
herein to the contrary, during the continuance of any Event of Default, any
payment of principal, interest or other amounts from whatever source may be
applied by Lender among the Note and other Obligations in Lender’s sole
discretion.

(E) Application of Prepayments. Provided no Event of Default is continuing, any
voluntary or mandatary prepayment of principal (or portion thereof) shall be
applied by Lender pro rata and pari passu between Note A-1 and Note A-2.
Notwithstanding anything herein to the contrary, during the continuance of any
Event of Default, any payment of principal, interest or other amounts from
whatever source may be applied by Lender among the Note and other Obligations in
Lender’s sole discretion.

Section 2.9. Outstanding Balance. The balance on Lender’s books and records
shall be presumptive evidence (absent manifest error) of the amounts owing to
Lender by Borrower; provided that any failure to record any transaction
affecting such balance or any error in so recording shall not limit or otherwise
affect Borrower’s obligation to pay the Obligations.

Section 2.10. Taxes.

(A) Gross-Up. Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Documents shall be made free and
clear of and without deduction or withholding for any and all Taxes. If Borrower
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder to any Co-Lender, then (i) if such Tax is an
Indemnifiable

 

Page 42



--------------------------------------------------------------------------------

Tax, the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.10), such Co-Lender
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) Borrower shall make such deductions
or withholdings, (iii) such Loan Party shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and (iv) Borrower shall furnish to such Co-Lender the original copy of a
receipt issued by such Governmental Authority (or upon notification by Borrower
to such Co-Lender that a receipt issued by such Governmental Authority is not
available, such other evidence as is requested and is reasonably satisfactory to
such Co-Lender) evidencing payment thereof as soon as practicable, but in any
event no more than ten (10) days after such payment is made.

(B) Other Taxes. In addition, the Loan Parties hereby agree to timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(C) Indemnification. The Loan Parties shall jointly and severally indemnify each
Co-Lender, within 10 days after demand therefor, for the full amount of any
Indemnifiable Taxes payable or paid by such Co-Lender, or required to be
withheld or deducted from a payment to such Co-Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnifiable Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrower by such Co-Lender shall be conclusive
absent manifest error. As soon as practicable, but in any event no more than ten
(10) days after any payment of Indemnifiable Taxes or Other Taxes by any Loan
Party to any Governmental Authority, such Loan Party shall deliver to each
Co-Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Co-Lender.

(D) Tax Certificates. (i) Any Co-Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Co-Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable Legal Requirements or reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not such Co-Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (D)(ii)(a), (ii)(b) and (ii)(d)
of this Section) shall not be required if in the Co-Lender’s reasonable judgment
such completion, execution or submission would subject such Co-Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Co-Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

  (a)

any Co-Lender that is a U.S. Person shall deliver to the Borrower on or about
the date on which such Co-Lender becomes a Co-Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that such Co-Lender is exempt from
U.S. federal backup withholding tax;

 

Page 43



--------------------------------------------------------------------------------

  (b)

any Foreign Co-Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign Co-Lender becomes a
Co-Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Co-Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Co-Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign
Co-Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC,
a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the IRC, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Co-Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign
Co-Lender is a partnership and one or more direct or indirect partners of such
Foreign Co-Lender are claiming the portfolio interest exemption, such Foreign
Co-Lender may provide a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

  (c)

any Foreign Co-Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign Co-Lender becomes a
Co-Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed copies of any other form
prescribed by Applicable Legal Requirements as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Legal
Requirements to permit the Borrower to determine the withholding or deduction
required to be made; and

 

Page 44



--------------------------------------------------------------------------------

  (d)

if a payment made to a Co-Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Co-Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Co-Lender shall deliver to the Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower such
documentation prescribed by Applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA and to determine that such
Co-Lender has complied with such Co-Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Co-Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(E) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (E) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (E), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (E) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(F) Change in Law. (i) If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Co-Lender;

(b) subject any Co-Lender to any Taxes (other than (1) Indemnifiable Taxes,
(2) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (3) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

Page 45



--------------------------------------------------------------------------------

(c) impose on any Co-Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Co-Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Co-Lender of making, continuing or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Co-Lender in connection with the Loan
(whether of principal, interest or any other amount) then, upon request of such
Co-Lender, the Borrower will pay to such Co-Lender such additional amount or
amounts as will compensate such Co-Lender for such additional costs incurred or
reduction suffered as a consequence of this Agreement.

(ii) If any Co-Lender determines that any Change in Law affecting such Co-Lender
or any lending office of such Co-Lender or such Co-Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Co-Lender’s capital or on the capital of
such Co-Lender’s holding company, if any, as a consequence of this Agreement, to
a level below that which such Co-Lender or such Co-Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Co-Lender’s policies and the policies of such Co-Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Co-Lender, as the case may be, such additional amount or amounts as will
compensate such Co-Lender or such Co-Lender’s holding company for any such
reduction suffered as a consequence of this Agreement.

(iii) A certificate of a Co-Lender setting forth the amount or amounts necessary
to compensate such Co-Lender or its holding company, as the case may be, as
specified in paragraph (i) or (ii) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Co-Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(iv) Failure or delay on the part of any Co-Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Co-Lender’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Co-Lender pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such
Co-Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Co-Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof), and a Co-Lender shall not require any such compensation from Borrower
hereunder unless Lender is requiring same from similar situated fixed rate
commercial real estate borrowers.

(G) Survival. Each party’s obligations under this Section shall survive any
assignment of rights by, or the replacement of, any Co-Lender, the payment of
the Loan, the release of the Liens created under the Loan Documents and the
termination of this Agreement.

Section 2.11. Funding of the Loan on the Closing Date; Effectiveness of
Agreement. This Agreement shall be effective only upon the funding of the Loan
by Lender on the Closing Date.

Section 2.12. Reasonableness of Charges. Borrower agrees that (i) the actual
costs and damages that Lender would suffer by reason of an Event of Default
(exclusive of the attorneys’ fees and other costs incurred in connection with
enforcement of Lender’s rights under the Loan Documents) or a prepayment would
be difficult and needlessly expensive to calculate and establish, and (ii) the
amounts of the Default Rate, the late charges, and the Spread Maintenance
Premium are reasonable, taking into consideration the circumstances known to the
parties at this time, and (iii) such Default Rate, late charges,

 

Page 46



--------------------------------------------------------------------------------

Spread Maintenance Premium and Lender’s attorneys’ fees and other costs and
expenses actually incurred in connection with enforcement of Lender’s rights
under the Loan Documents shall be due and payable as provided herein, and
(iv) such Default Rate, late charges, Spread Maintenance Premium, and the
obligation to pay Lender’s attorneys’ fees and other enforcement costs do not,
individually or collectively, constitute a penalty.

Section 2.13. Release of Individual Properties. Subject to satisfaction of each
of the conditions set forth below with respect to any Individual Property (the
“Release Conditions”), the sale or transfer of an Individual Property by an
Individual Mortgage Borrower (each a “Release Property”) and the release of such
Release Property from the Lien of the applicable Security Instrument and related
Mortgage Loan Documents shall be permitted (each release under this
Section 2.13, a “Property Release”):

(A) Borrower shall deliver (or cause Mortgage Borrower to deliver) a written
notice (a “Property Release Notice”) to Lender of Mortgage Borrower’s desire to
effect such Property Release no later than thirty (30) days prior to the date of
such desired Property Release, and setting forth the Business Day (the “Release
Date”) on which Mortgage Borrower desires that Mortgage Lender release its
interest in such Release Property, which Business Day need not be a Monthly
Payment Date;

(B) no Event of Default has occurred and is continuing on the date on which
Borrower delivers (or causes Mortgage Borrower to deliver) the Property Release
Notice or on the Release Date;

(C) Borrower prepays the Loan in the amount of the applicable Release Amount and
pays to Lender all other amounts required pursuant to Section 2.8(A);

(D) after giving effect to such Property Release (and all prior Property
Releases, if any), (i) the Debt Yield, as of the Release Date for all of the
Individual Properties then remaining subject to the Liens of the Security
Interests, shall not be less than the greater of (a) the “Closing Date Debt
Yield” identified in the Information Schedule and (b) the Debt Yield immediately
prior to such Property Release;

(E) the Release Property is simultaneously transferred pursuant to an all-cash
(as to the applicable Individual Mortgage Borrower) sale on arms-length terms
and conditions to either (i) a third party Person that is not an Affiliate of
Borrower, Mortgage Borrower or Guarantor or (ii) to an Affiliate of Borrower,
Mortgage Borrower or Guarantor;

(F) intentionally omitted;

(G) following such Property Release, (i) Borrower shall continue to be a SPE
Bankruptcy Remote Entity and comply with all provisions of the Loan Documents
pertaining to a SPE Bankruptcy Remote Entity in all material respects, (ii) each
remaining Individual Mortgage Borrower shall continue to be a SPE Bankruptcy
Remote Entity (as defined in the Mortgage Loan Agreement) and comply with all
provisions of the Mortgage Loan Documents pertaining to a SPE Bankruptcy Remote
Entity (as defined in the Mortgage Loan Agreement) in all material respects,
taking into account such Property Release, and (iii) Borrower shall have
delivered to Lender an Additional Insolvency Opinion upon written request of
Lender if Lender reasonably determines that such Property Release results in a
change in the required “pairings” analyzed in the Insolvency Opinion delivered
in connection with the Loan;

(H) If such Release Property is managed under the Management Agreement that also
pertains to any other Individual Property, Borrower shall cause Mortgage
Borrower to (i) to the extent required under any Management Agreement, enter
into an acknowledgement of such Property Release with the applicable Property
Manager, in form and substance reasonably satisfactory to Lender, in order to
cause

 

Page 47



--------------------------------------------------------------------------------

such Release Property to be removed from the such Management Agreement, and
shall pay all amounts and satisfy all other conditions under such Management
Agreement to effect such removal, and (ii) deliver to Lender a written
confirmation from the applicable Property Manager, in form and substance
reasonably satisfactory to Lender, that all such amounts have been paid or
provided for and all such other conditions have been satisfied;

(I) in connection with any Property Release under this Section 2.13, in the
event that such release would result in the release of all Individual Properties
held by an Individual Mortgage Borrower (each an “Unencumbered Mortgage
Borrower”), Borrower shall not permit such Individual Mortgage Borrower to
acquire any additional property or assets without the prior written consent of
Lender and Borrower shall cause such Individual Mortgage Borrower to otherwise
remain a SPE Bankruptcy Remote Entity (as defined in the Mortgage Loan
Agreement);

(J) if the account referenced in the then-applicable Assignment of Cap and/or
Interest Rate Cap Agreement as the account to which payments under the Interest
Rate Cap Agreement are to be made by the Counterparty thereunder (the
“Counterparty Payment Account”) is an account pertaining to the Unencumbered
Mortgage Borrower or the Release Property, Borrower shall amend the Assignment
of Cap (and, if applicable, the Interest Rate Cap Agreement), and obtain the
execution and delivery of the Counterparty to such amendment, in order to change
such account to the Clearing Account (as defined in the Mortgage Loan Agreement)
of one of the remaining Individual Mortgage Borrowers, pursuant to an amendment
reasonably approved by Lender;

(K) if the Mortgage Loan is outstanding, concurrently with the consummation of
the Property Release, Mortgage Borrower shall have consummated a Mortgage
Property Release with respect to such Release Property in accordance with the
terms of the Mortgage Loan Agreement and Borrower shall have delivered, or cause
to be delivered, to Lender evidence thereof reasonably satisfactory to Lender;
and

(L) Borrower shall have paid (i) all reasonable out-of-pocket costs and expenses
actually incurred by Lender and/or its Servicer in connection with such Property
Release, (ii) all recording, transfer, filing fees, taxes and other third-party
expenses payable in connection with the Property Release, (iii) all costs and
expenses of any Rating Agencies, and (iv) the current reasonable and customary
fee being assessed by Lender and/or its Servicer to effect such Property
Release.

ARTICLE III

CASH MANAGEMENT

Section 3.1. Cash Management Arrangements.

(A) Borrower shall cause Mortgage Borrower to comply with the Mortgage Loan Cash
Management Provisions (including, without limitation, Article III of the
Mortgage Loan Agreement) and not, without Lender’s prior consent, permit
Mortgage Borrower to amend, restate, replace and/or otherwise modify the same in
any material respect. Upon written request of Lender, Borrower will promptly
provide evidence reasonably acceptable to Lender of its compliance with the
foregoing. All transfers of funds from the Cash Management Account or other
sources to or for the benefit of Lender or Borrower pursuant to the Mortgage
Loan Agreement or any of the other Mortgage Loan Documents in which Mortgage
Borrower has an interest in are intended by Borrower and Mortgage Borrower to
constitute and shall constitute distributions from Mortgage Borrower to Borrower
of such funds.

 

Page 48



--------------------------------------------------------------------------------

(B) Notwithstanding anything to the contrary contained in this Agreement, if at
any time and/or for any reason, any Mortgage Loan Cash Management Accounts are
no longer being maintained and/or the Mortgage Loan Cash Management Provisions
cease to exist or are reduced, waived or modified (in each case, including,
without limitation, due to any waiver or amendment to the Mortgage Loan
Documents or any repayment or refinance of the Mortgage Loan) (such accounts,
the “Waived Cash Management Accounts” and such provisions, the “Waived Cash
Management Provisions”), Borrower shall promptly notify Lender of the same and,
upon Lender’s written request (i) establish and maintain with Lender and for the
benefit of Lender in replacement and substitution thereof, substitute accounts
(the “Substitute Cash Management Accounts”), which Substitute Cash Management
Accounts shall be subject to substantially the same terms and conditions
pursuant to the applicable provisions of the Mortgage Loan Cash Management
Provisions, (ii) execute any amendments to this Agreement and/or Loan Documents
implementing the Waived Cash Management Provisions as may be reasonably required
by Lender, which shall be substantially similar to the applicable Mortgage Loan
Cash Management Provisions (including, without limitation, those contained in
the Cash Management Agreement) and shall cause Mortgage Borrower to acknowledge
and agree to the same and (iii) remit to Lender (and shall cause Mortgage
Borrower to remit to Lender) any funds remaining in the Waived Cash Management
Accounts.

Section 3.2. Payments Received Under this Agreement. Notwithstanding anything to
the contrary contained in this Agreement or the other Loan Documents, provided
no Event of Default has occurred and is continuing, Borrower’s obligations with
respect to the monthly payment of Debt Service and amounts due for the
Substitute Reserve Funds shall (provided Lender is not prohibited from
withdrawing or applying any funds in the applicable Accounts by operation of law
or otherwise) be deemed satisfied to the extent sufficient amounts are deposited
in applicable Accounts to satisfy such obligations on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement and to make the Loan to Borrower,
Borrower hereby represents and warrants to Lender that the statements set forth
in this Article are true and correct as of the Closing, subject only to such
exceptions and qualifications as are expressly set forth in this Article and in
the Schedules attached hereto.

Section 4.1. Organization, Powers, Capitalization, Good Standing, Business.

(A) Organization, Powers. Borrower, each Individual Mortgage Borrower and
Guarantor is duly organized, validly existing and in good standing under the
laws of its state of organization. Each such entity has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, and to enter into each Loan Document to
which it is a party and to incur and perform its obligations thereunder. The
organizational chart set forth as Schedule 4.1(A) (i) accurately discloses the
ownership structures of Borrower, Mortgage Borrower and Guarantor shown thereon
and (ii) shows all Persons that (a) own ten percent (10%) or more of the direct
or indirect ownership interests in Borrower, and (b) Control Borrower. Borrower
has the organizational power and authority and requisite ownership interests to
control the actions of Mortgage Borrower, and upon the realization of the
Pledged Collateral under the Pledge Agreement, Lender or any party succeeding to
the Borrower’s interest in the Pledged Collateral described in the Pledge
Agreement would have such control. Without limiting the foregoing, Borrower has
sufficient control over Mortgage Borrower to cause Mortgage Borrower to (i) take
any action on Mortgage Borrower’s part required by the Loan Documents and
(ii) refrain from taking any action prohibited by the Loan Documents.

 

Page 49



--------------------------------------------------------------------------------

(B) Qualification. Each Individual Mortgage Borrower is duly qualified and in
good standing in the state where its applicable Individual Property is located.
In addition, Borrower and each other Borrower Party is duly qualified and in
good standing in each state where necessary to carry on its present business and
operations.

Section 4.2. Authorization of Borrowing, etc.

(A) Authorization of Borrowing. Borrower has the power and authority to incur
the Indebtedness evidenced by the Note. The execution, delivery and performance
by each of Borrower and Guarantor of each of the Loan Documents to which it is a
party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary partnership, limited liability company,
trustee, corporate or other action, as the case may be.

(B) No Conflict. The execution, delivery and performance by Borrower and
Guarantor of the Loan Documents to which it is a party and the consummation of
the transactions contemplated thereby do not and will not: (1) to Borrower’s
knowledge, violate any provision of law applicable to Borrower, Mortgage
Borrower or Guarantor; (2) violate the partnership agreement, certificate of
limited partnership, certificate of incorporation, bylaws, declaration of trust,
certificate of organization, operating agreement or other organizational
documents, as the case may be, of Borrower, any Individual Mortgage Borrower or
Guarantor; (3) violate any order, judgment or decree of any court or other
agency of government binding on Borrower, any Individual Mortgage Borrower or
Guarantor; (4) to Borrower’s knowledge, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower, any Individual Mortgage Borrower or
Guarantor; (5) result in or require the creation or imposition of any Lien
(other than the Liens of the Loan Documents) upon the property or the assets of
Borrower, any Individual Mortgage Borrower or Guarantor; or (6) require any
approval or consent of any Person, other than approvals or consents which have
been obtained.

(C) Governmental Consents. The execution, delivery and performance by each of
Borrower and Guarantor of the Loan Documents to which it is a party, and the
consummation of the transactions contemplated thereby do not and will not
require, to Borrower’s knowledge, any registration with, consent or approval of,
or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except for the filings and recordings
required in connection with the creation or perfection of any other security
interests with respect to the Collateral granted under this Agreement or any of
the other Loan Documents.

(D) Binding Obligations; No Offset, Defense or Claims. This Agreement and the
other Loan Documents constitute legally valid and binding obligations of each of
Borrower and Guarantor having executed the same, enforceable against Borrower
and Guarantor, as applicable, in accordance with their respective terms, subject
to bankruptcy, insolvency, moratorium, reorganization and other similar laws
affecting creditor’s rights generally. Neither Borrower nor Guarantor has any
defense, counterclaim, rescission, or offset to any of its obligations under the
Loan Documents. Neither Borrower nor Guarantor has any claim against Lender or
any Affiliate of Lender.

Section 4.3. Financial Information.

(A) Financial Statements. All financial data, including, without limitation, the
financial statements, balance sheets, statements of cash flow, and statements of
income and operating expense concerning Borrower, Mortgage or Guarantor or the
Collateral or the Property that have been furnished to Lender in connection with
this transaction (i) have been or will be prepared in accordance with GAAP (or
in accordance with tax accounting principles, if therein specified),
consistently applied (except

 

Page 50



--------------------------------------------------------------------------------

as disclosed therein), (ii) are (or will be as to those statements that are not
yet due) true, complete and correct in all material respects and (iii) do (or
will, as to those statements that are not yet due) present fairly and accurately
the financial condition of the Persons covered thereby as at the dates thereof
and the results of their operations for the periods then ended. Since the date
of the most recent financial statements of Borrower, Mortgage, Guarantor, the
Collateral and the Property delivered to Lender, there has been no material
adverse change in the financial condition, operations or business of Borrower,
Mortgage or Guarantor or the Collateral or the Property from that set forth in
said financial statements. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to it and
reasonably likely to have a Material Adverse Effect, except as referred to or
reflected in said financial statements.

(B) Disclosure. No financial statements, Loan Document or any other document,
certificate or written statement furnished to Lender by Borrower, Mortgage
Borrower or Guarantor and, to the knowledge of Borrower, Mortgage Borrower or
Guarantor, no document or statement furnished by any third party on behalf of
Borrower, Mortgage Borrower or Guarantor, for use in connection with the Loan
contains any untrue representation, warranty or statement of a material fact,
and none omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading. As of the Closing Date, there has been no
material adverse change in any condition, fact, circumstance or event that would
make any such information inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise have a Material Adverse Effect. There is no
material fact known to Borrower that has had or will have a Material Adverse
Effect and that has not been disclosed in writing to Lender by Borrower.

(C) Solvency. Neither Borrower nor Guarantor has entered into the transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and each of Borrower and Guarantor has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Giving effect to
the Loan, the fair market value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent Indebtedness. The fair market value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its Indebtedness as any
such Indebtedness that is contingent becomes absolute and matured. Borrower’s
assets do not constitute and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out Borrower’s business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur Indebtedness and liabilities beyond its ability
to pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).

Section 4.4. Indebtedness. No Borrower shall have any Indebtedness except for
the Permitted Indebtedness.

Section 4.5. Title to Property. Mortgage Borrower has good, marketable and
insurable fee simple title to the Property, free and clear of all Liens except
for the Permitted Encumbrances. Borrower owns the Collateral free and clear of
all Liens whatsoever (other than the Liens created by the Loan Documents).
Mortgage Borrower owns and will own at all times all furnishings, fixtures,
equipment, and personal property used in connection with the Property other than
personal property which is leased by Mortgage Borrower or owned or leased by
tenants of the Property, subject only to Permitted Encumbrances and to the
replacement of obsolete personal property on each Property. There are no pending
proceedings in condemnation or eminent domain affecting any Individual Property,
and to the knowledge of Borrower none is threatened. No Person has any option,
right of refusal, or other right to purchase all or any portion

 

Page 51



--------------------------------------------------------------------------------

of any Individual Property or any interest therein, except as set forth in
Schedule 4.5. There are no mechanic’s, materialman’s or other similar liens or
claims which have been filed for work, labor or materials affecting any
Individual Property which are or may be liens prior to, or equal or coordinate
with, the lien of the Security Instrument (and, to Borrower’s knowledge, no
rights are outstanding that under applicable Legal Requirements could give rise
to any such liens). None of the Permitted Encumbrances, individually or in the
aggregate, materially and adversely (i) affect the value of any Individual
Property or the Collateral, (ii) impair the use or operations of any Individual
Property or (iii) impair Borrower’s ability to pay its obligations in a timely
manner. The Pledge Agreement, together with the UCC financing statements, when
filed in the appropriate records, and the delivery to Lender of the original
certificates representing ownership of the Pledged Collateral, will create a
valid, perfected first priority security interest in and to such Pledged
Collateral, all in accordance with the terms thereof. For so long as the Liens
of the Pledge Agreement are outstanding, Borrower shall forever warrant, defend
and preserve such title and the validity and priority of the Liens of the Pledge
Agreement and shall forever warrant and defend such title, validity and priority
to Lender against the claims of all persons whomsoever.

Section 4.6. Zoning; Compliance with Laws. Except as set forth in the Zoning
Report, (i) the zoning for each Individual Property is consistent in all
material respects with its current use (or such use constitutes a legal
nonconforming use), (ii) each Individual Property contains sufficient parking
spaces to satisfy all requirements in all material respects imposed by
applicable Legal Requirements with respect to parking, (iii) no legal
proceedings are pending or threatened in writing with respect to the compliance
of the Property with the Legal Requirements. To Borrower’s knowledge, neither
the zoning compliance nor any other right to use or operate each Individual
Property is in any way dependent upon or related to any real estate other than
such Individual Property and validly created, existing appurtenant perpetual
easements insured in the applicable Title Policy. Except as set forth in the
Zoning Report, to Borrower’s knowledge, if all or any part of the Improvements
located on each Individual Property are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other Legal Requirements applicable thereto and without the necessity of
obtaining any variances or special permits, other than customary demolition,
building and other construction related permits. To Borrower’s knowledge, no
legal proceedings are pending or threatened in writing with respect to the
zoning of the Property. Except as set forth in the Zoning Report, each
Individual Property and the intended use thereof comply in all material respects
with all Legal Requirements, including all applicable zoning, subdivision,
parking laws, applicable land use laws, regulations and ordinances, all
applicable health, fire, building codes and all other laws, statutes, codes,
ordinances, rules and regulations applicable to such Individual Property,
including without limitation, the Americans with Disabilities Act. To Borrower’s
knowledge, no portion of the Property has been by Borrower or any Individual
Mortgage Borrower purchased, improved, equipped, fixtured or furnished with
proceeds of any criminal or other illegal activity and to Borrower’s knowledge
there are no illegal activities relating to controlled substances on any
Individual Property. Except as set forth in the Zoning Report, all material
permits, licenses and certificates for the construction, lawful use and
operation of each Individual Property have been obtained or will be obtained as
and when required by law, and those obtained as of the date hereof are current
and in full force and effect, and to Borrower’s knowledge there is no default in
any material respect thereunder by any party thereto and no event has occurred
that, with the passage of time and/or the giving of notice would constitute a
default thereunder.

Section 4.7. Leases; Agreements.

(A) Material Agreements. Borrower has provided (or caused Mortgage Borrower to
provide) Lender with true and complete copies of all Material Contracts
pertaining to the Property, including, the existing Management Agreement. Each
Material Contract is in full force and effect in all material respects. Neither
Borrower, Mortgage Borrower nor Guarantor is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contractual

 

Page 52



--------------------------------------------------------------------------------

Obligation of any such Person which would reasonably be expected to result in a
Material Adverse Effect, and to Borrower’s knowledge, no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default. Except as contemplated by the existing Management Agreement, no Person
has any right or obligation to manage the Property or to receive compensation in
connection with such management. Except for the Loan Documents, none of the
Borrower Parties is a party to or bound by, nor is any property of such Person
subject to or bound by, any contract or other agreement which restricts such
Person’s ability to conduct its business in the ordinary course or has a
Material Adverse Effect or would reasonably be expected to have a Material
Adverse Effect. There is no agreement or instrument to which Borrower is a party
or by which it is bound that would require the subordination in right of payment
of any of its obligations hereunder or under the Note to an obligation owed to
another Person.

(B) Closing Rent Roll, Disclosure. A true and correct copy of the rent roll (the
“Closing Rent Roll”) for the Property as of January 18, 2019 is attached hereto
as Schedule 4.7(B). The Closing Rent Roll constitutes a true, correct, and
complete in all material respects list of each and every Lease, and accurately
and completely discloses in all material respects all annual and monthly rents
payable by all Tenants under Leases. In all material respects, except only as
specified in the Closing Rent Roll, (i) the Leases are in full force and effect;
(ii) no Individual Mortgage Borrower is in default under any Lease and, to
Borrower’s knowledge, no Tenant under any Lease is in default under its Lease;
(iii) to Borrower’s knowledge, no Tenant has any set-off, claim against the
landlord, or defense to the enforcement of any Lease; and (iv) no Tenant is past
due more than one month in the payment of rent, additional rent or any other
material charges due under any Lease.

(C) Lease Issues. There are no material legal proceedings commenced (or, to the
knowledge of the Borrower, threatened in writing) against any Individual
Mortgage Borrower by any Tenant or former Tenant under a Material Lease. No
Individual Mortgage Borrower has received any written lease termination notices
or lease extension notices from any Tenant under a Material Lease, nor any
written notice that any Tenant under a Material Lease is a debtor in a
bankruptcy or insolvency proceeding.    Each of the Material Leases is valid and
binding on Mortgage Borrower and, to Borrower’s knowledge, such other parties
thereto in accordance with its terms. The execution of this Agreement and the
other Loan Documents will not constitute an event of default under any of the
Leases.

Section 4.8. Condition of Property. Except as described in the Property
Condition Report or Environmental Report, to Borrower’s knowledge, all
Improvements are in good condition and repair, free from damage caused by fire
or other casualty, and Borrower is not aware of any latent or patent structural
or other material defect or deficiency in any Individual Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components (ordinary wear and
tear excepted). Except as described in the Property Condition Report or
Environmental Report, to Borrower’s knowledge, water supply, storm and sanitary
sewers, and electrical, gas and telephone facilities, each provided by the local
municipality or the applicable utility, are available to each Individual
Property within the boundary lines of such Individual Property, are fully
connected to the Improvements and are fully operational, and are sufficient to
meet the reasonable needs of such Individual Property as now used or presently
contemplated to be used, and no other utility facilities are necessary to meet
the reasonable needs of such Individual Property as now used or presently
contemplated. Except as shown on a survey for such Individual Property certified
to and accepted by Lender prior to Closing, to Borrower’s knowledge, (i) no part
of any Individual Property is located within a flood plain or in an area
identified by the Federal Emergency Management Agency or any successor thereto
as an area having special flood hazards pursuant to the Flood Insurance Acts,
and no part of any Individual Property consists of or is classified as wetlands,
tidelands or swamp and overflow lands, (ii) none of the Improvements create any
encroachment over, across or upon any Individual Property’s boundary lines or in
any rights of way or easements, and (iii) no building or other improvements

 

Page 53



--------------------------------------------------------------------------------

from adjoining land create such an encroachment over any portion of any
Individual Property. Except as shown on a survey for such Individual Property
certified to and accepted by Lender prior to Closing, to Borrower’s knowledge,
access to each Individual Property for the current and contemplated uses thereof
is provided by means of dedicated, public roads and streets which are physically
and legally open for use by the public, or by private easements which are
insured parcels under the applicable Title Policy. Neither Borrower nor Mortgage
Borrower has received written notice from any insurance company or bonding
company of any defects or inadequacies in the Property in any material respect,
or any part thereof, which have not been cured and which would materially
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

Section 4.9. Litigation; Adverse Proceedings. Except as set forth on Schedule
4.9, there are no judgments outstanding against any Borrower Party or creating
any Lien affecting any property of any Borrower Party, nor is there any action,
charge, claim, demand, suit, proceeding, petition, governmental investigation,
Environmental Claims (as defined in the Environmental Indemnity) or arbitration
now pending or, to Borrower’s knowledge, threatened in writing against any
Borrower Party or affecting any Individual Property or the Collateral. No
Borrower Party is a party to any lawsuit, arbitration or similar proceeding
that, if determined adversely to such party, would be reasonably likely to have
a Material Adverse Effect.

Section 4.10. No Bankruptcy or Criminal Proceedings. No bankruptcy, insolvency,
reorganization or comparable proceedings or assignment for benefit of creditors
has ever been instituted by or against Borrower or any Individual Mortgage
Borrower, and no such proceeding or assignment is now pending. Without
limitation, no Borrower Party is a debtor, and no property of any of them
(including any Individual Property) is property of the estate in any voluntary
or involuntary case under the Bankruptcy Code or under any applicable
bankruptcy, insolvency or other similar law; and no Borrower Party and no
property of any of them is under the possession or control of a receiver,
trustee or other custodian. No Borrower Party or any Person described in this
Section has been charged, indicted or convicted, or to Borrower’s knowledge are
currently under the threat of charge, indictment or conviction, for any felony.
To Borrower’s knowledge, neither Borrower nor any Individual Mortgage Borrower
has committed any act or omission affording the federal government or any state
or local government the right of forfeiture as against any Individual Property,
the Collateral or any part thereof or any monies paid in performance of
Borrower’s obligations under this Agreement, the Note, the Pledge Agreement or
the other Loan Documents or in performance of Mortgage Borrower’s obligations
under the Mortgage Loan Documents.

Section 4.11. Payment of Taxes.

(A) Taxes. All federal, and material state, local, municipal, personal property
and other tax returns and reports of each Borrower Party required to be filed
have been timely filed (or an extension to file the same has been lawfully
obtained from the taxing authority), and all federal and other material Taxes,
assessments, fees and other governmental charges (including any payments in lieu
of Taxes) upon such Person and upon its properties (including each Individual
Property and the Collateral), assets, income and franchises which are due and
payable have been paid prior to delinquency. No claim that any tax is due from
any Borrower Party or with respect to any property of any Borrower Party is
being disputed or appealed.

(B) Assessments. Except as disclosed in the Title Policy, there is not presently
existing and neither Borrower nor any Individual Mortgage Borrower has received
written notice of (and to Borrower’s knowledge, there is not contemplated) any
special assessment against any Individual Property or any part thereof, nor are
there any contemplated improvements to any Individual Property or

 

Page 54



--------------------------------------------------------------------------------

any part thereof that may result in special or other assessments. No part of any
Individual Property is included or assessed under or as part of another tax lot
or parcel that does not constitute Property pursuant to the Loan Documents, and
no part of any other property that does not constitute Property pursuant to the
Loan Documents is included or assessed under or as part of the tax lots or
parcels comprising each Individual Property. Except as disclosed in the Title
Policy, no Tax Liens have been filed against any property of Borrower or any
Individual Mortgage Borrower, and none is threatened in writing, in each case,
other than the Lien for property taxes not yet delinquent.

Section 4.12. Employees. Borrower has no employees.

Section 4.13. Compliance with Other Laws. In addition to the representations set
forth in this Agreement pertaining to compliance with specific laws or specific
areas of law, Borrower represents that neither Borrower nor any Individual
Mortgage Borrower is in violation of any Legal Requirements, which violation or
non-compliance would subject Borrower or any Individual Mortgage Borrower to
criminal liability or would reasonably be expected to have, either individually
or together with all such other violations and non-compliance, a Material
Adverse Effect, and no such violation has been alleged by any such government,
instrumentality or agency.

Section 4.14. No Plan Assets. As of the date hereof (and thereafter as provided
in Section 7.20 hereof) (i) neither Borrower nor Mortgage Borrower is or will be
an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject to
Title I of ERISA, (ii) neither Borrower nor Mortgage Borrower is or will be a
“governmental plan” within the meaning of Section 3(32) of ERISA,
(iii) transactions by or with Borrower under this Agreement and the other Loan
Documents are not subject to any state statute regulating investments of, or
fiduciary obligations with respect to, governmental plans and (iv) none of the
assets of Borrower or Mortgage Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA. As of the date hereof
(and thereafter as provided in Section 7.20 hereof), neither Borrower, Mortgage
Borrower, nor any member of a “controlled group of corporations” (within the
meaning of Section 414 of the IRC), maintains, sponsors or contributes to or is
obligated to contribute a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

Section 4.15. Governmental Regulation. No Borrower Party is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or to any federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money.

Section 4.16. Bank Holding Company. No Borrower Party is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

Section 4.17. Broker and Financial Advisors. Except for the compensation, if
any, that may be payable by Borrower to the Broker pursuant to a written
agreement between them to which Lender is not a party, no broker’s or finder’s
fee, commission or similar compensation will be payable by or pursuant to any
contract or other obligation of Borrower or Guarantor with respect to the making
of the Loan or any of the other transactions contemplated hereby or by any of
the Loan Documents.

Section 4.18. Investments. No Borrower has any (i) direct or indirect interest
in, including without limitation stock, partnership interest or other securities
of, any other Person other than its Pledged Collateral, or (ii) direct or
indirect loan, advance or capital contribution to any other Person, including
all Indebtedness and accounts receivable from that other Person, except for its
Pledged Collateral as shown on Schedule 4.1(A) (organizational chart).

 

Page 55



--------------------------------------------------------------------------------

Section 4.19. No Foreign Person. No Borrower is a “foreign person” within the
meaning of Sections 1445 or 7701 of the IRC. If a Borrower is a “disregarded
entity” for U.S. federal income Tax purposes, then the regarded owner, for U.S.
federal income Tax purposes, of such Borrower is not a “foreign person” within
the meaning of Section 1445 or 7701 of the IRC.

Section 4.20. No Collective Bargaining Agreements. Neither Borrower, any
Individual Mortgage Borrower nor Guarantor is a party to any collective
bargaining agreement.

Section 4.21. Brand. The Property is operated under the SmartStop Brand and
Mortgage Borrower has the right to use, operate and conduct business at the
Property under the SmartStop Brand pursuant to the Management Agreement.

Section 4.22. Insurance. Borrower has obtained and has delivered (or caused
Mortgage Borrower to obtain and deliver) to Lender certified copies of all
insurance policies (or such other evidence acceptable to Lender) reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
As of the date hereof, there are no present claims of any material nature under
any of the insurance policies, and to Borrower’s knowledge, no Person, including
Borrower and Mortgage Borrower, has done, by act or omission, anything which
would impair the coverage of any of the insurance policies.

Section 4.23. Anti-Money Laundering and Economic Sanctions. Borrower hereby
represents, warrants and covenants that each Borrower Party, the directors and
officers of each Borrower and each Individual Mortgage Borrower, any other owner
of any direct or indirect interest in any Borrower and any Individual Mortgage
Borrower that is an Affiliate of any Borrower Party and, to the knowledge of
Borrower, the employees and agents of each Borrower Party has not and at all
times throughout the term of the Loan, including after giving effect to any
transfers of interests permitted pursuant to the Loan Documents, shall not:
(i) be (or have been) a Sanctioned Person; (ii) [reserved]; (iii) directly or
indirectly use (or have used) any part of the proceeds of the Loan (including,
without limitation, any sums disbursed from time to time hereunder) or otherwise
lend, contribute or make the same available (or have lent, contributed or made
the same available), in each case, (A) to fund or facilitate any activities or
business (I) of or with any Sanctioned Person or (II) of or in any Sanctioned
Jurisdiction in any manner that would result in a violation of any Sanctions by
any Person or (B) in violation of any applicable laws (including, without
limitation, the Patriot Act, AC Laws, AML Laws and/or Sanctions), (iv) be (or
have been) a Person who has been determined by competent authority to be subject
to any of the prohibitions contained in the Patriot Act; or (v) be (or have
been) owned or Controlled by or be (or have been) acting for or on behalf of, in
each case, any Person who has been determined to be subject to the prohibitions
contained in the Patriot Act. Each Borrower and each Borrower Party has and
shall operate (or have operated) in compliance with the Patriot Act, AC Laws,
AML Laws and Sanctions. Without limitation of any other term or provision
contained herein, it shall be an Event of Default hereunder if any Borrower
Party or any other party to any Loan Document becomes the subject of Sanctions
or is indicted, arraigned or custodially detained on charges involving
Sanctions, the Patriot Act, AC Laws and /or AML Laws. Borrower hereby represents
and covenants that none of the execution, delivery or performance of the Loan
Documents or any activities, transactions, services, collateral and/or security
contemplated thereunder has or shall result in a breach of the Patriot Act, AC
Laws, AML Laws and/or Sanctions by any party to the Loan Documents or to
Borrower’s Knowledge, their respective Affiliates. All capitalized words and
phrases and all defined terms used in the Patriot Act are incorporated into this
Section. As used herein, (A) “AC Laws” shall mean collectively (i) all laws,
rules and regulations concerning or relating to bribery or corruption,
including, without limitation, the U.S. Foreign Corrupt Practices Act of 1977
and all other applicable anti-bribery and

 

Page 56



--------------------------------------------------------------------------------

corruption laws and (ii) any amendment, extension, replacement or other
modification of any of the foregoing from time to time and any corresponding
provisions of future laws; (B) “AML Laws” shall mean collectively (i) all laws,
rules, regulations and guidelines concerning or relating to money laundering
issued, administered and/or enforced by any governmental and/or regulatory
agency and (ii) any amendment, extension, replacement or other modification of
any of the foregoing from time to time and any corresponding provisions of
future laws; (C) “OFAC” shall mean the Office of Foreign Assets Control of the
U.S. Department of the Treasury; (D) “Patriot Act” shall mean collectively
(i) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001, as
the same was restored and amended by Uniting and Strengthening America by
Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act (USA
FREEDOM Act) of 2015, (ii) all statutes, orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to applicable anti-money laundering laws, rules and regulations
and (iii) any amendment, extension, replacement or other modification of any of
the foregoing from time to time and any corresponding provisions of future laws;
(E) “Sanctions” shall mean economic, trade and/or financial sanction,
requirements and/or embargoes, in each case, imposed, administered and/or
enforced from time to time by any Sanctions Authority; (F)“Sanctions Authority”
shall mean the United States (including, without limitation, OFAC and the U.S.
State Department) and any other relevant sanctions authority; (G) “Sanctioned
Jurisdiction” shall mean, at any time, a country or territory that is, or whose
government is, the subject of Sanctions (; and (H) “Sanctioned Person” shall
mean, at any time, (i) any Person listed in any Sanctions related list
maintained by any Sanctions Authority, (ii) any Person operating, organized or
resident in a Sanctioned Jurisdiction and/or (iii) any other subject of
Sanctions (including, without limitation, any Person Controlled or 50% or more
owned (in each case, directly and/or indirectly and in the aggregate) by (or
acting for, on behalf of or at the direction of) any Person or Persons described
in subsections (i) and/or (ii) of this definition). Notwithstanding anything to
the contrary contained herein, and for the avoidance of doubt, no Borrower Party
shall make any representations, warranties or covenants in this Section 4.23 or
Section 7.23 with respect to direct or indirect equity owners of Guarantor that
are not otherwise Borrower Parties or their respective Affiliates, directors,
officers, employees or agents.

Section 4.24. Property Document Representations. With respect to each Property
Document, Borrower hereby represents that, to Borrower’s knowledge, (a)there are
no material uncured defaults under such Property Document by any Individual
Mortgage Borrower or to Borrower’s knowledge any other party thereto, and no
event has occurred which, but for the passage of time, the giving of notice, or
both, would constitute a material default under any such Property Document, that
would have a Material Adverse Effect, and (b) no party to any Property Document
has commenced any action or given or received any notice for the purpose of
terminating such Property Document such that such termination would have a
Material Adverse Effect.

Section 4.25. Mortgage Loan Representations.

(A) Borrower has reviewed the representations and warranties made by Mortgage
Borrower to and for the benefit of Mortgage Lender contained in the Mortgage
Loan Documents and such representations and warranties are true, correct and
complete in all material respects.

(B) No Mortgage Loan Event of Default or an event of circumstance has occurred
which with the giving of notice or the passage of time, or both, would
constitute a Mortgage Loan Event of Default exists as of the date hereof.

 

Page 57



--------------------------------------------------------------------------------

(C) Borrower has or has caused to be delivered to Lender true, complete and
correct copies of all Mortgage Loan Documents, and none of the Mortgage Loan
Documents has been amended or modified as of the date hereof.

(D) The Mortgage Loan has been fully funded (or will be contemporaneously funded
with the funding of the Loan) and remains outstanding in its original principal
balance as of the Closing Date. No default, breach, violation or event of
default has occurred under any Mortgage Loan Document which remains uncured or
unwaived and no circumstance, event or condition has occurred or exists which,
with the giving of notice and/or the expiration of the applicable period would
constitute a Mortgage Loan Event of Default. Each and every representation and
warranty of Mortgage Borrower, made to Mortgage Lender contained in any one or
more of the Mortgage Loan Documents is hereby incorporated into this Agreement
and deemed made hereunder as and when made thereunder and shall remain
incorporated without regard to any waiver, amendment or other modification
thereof by the Mortgage Lender or to whether the related Mortgage Loan Document
has been repaid, defeased or otherwise terminated, unless otherwise consented to
in writing by Lender.

(E) Other than the Loan Documents, the LLC Agreements and the Mortgage Borrower
LLC Agreements, as of the date of this Agreement, Borrower is not subject to any
Contractual Obligations or has entered into any agreement, instrument or
undertaking by which it or its assets are bound, or has incurred any
Indebtedness, and prior to the date of this Agreement Borrower has not entered
into any Contractual Obligation, or any agreement, instrument or undertaking by
which it or its assets are bound or incurred any Indebtedness.

(F) Borrower does not Control any Affiliates and is not Controlled by any
Affiliates except, in each case, as set forth in Schedule 4.1(A). Borrower does
not own any equity interests other than other than (a) with respect to the SST
II Mezz Borrower, the SST II Mezz Borrower Pledged Collateral, (b) with respect
to the SST TRS II Mezz Borrower, the SST TRS II Mezz Borrower Pledged
Collateral, and (c) with respect to the SSGT TRS Mezz Borrower, the SSGT TRS
Mezz Borrower Pledged Collateral.

Borrower agrees that all of the representations and warranties of Borrower set
forth in this Article IV and elsewhere in this Agreement and the other Loan
Documents shall survive for so long as any portion of the Loan remains owing to
Lender. All representations, warranties, covenants and agreements made in this
Agreement and in the other Loan Documents shall be deemed to have been relied
upon by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

ARTICLE V

FINANCIAL REPORTING AND BUDGETS

Section 5.1. Financial Statements; Budgets, Notices to Lender; Audit Rights. So
long as any of the Obligations shall be outstanding, each Borrower will keep and
maintain or will cause to be kept and maintained on a Fiscal Year basis in
accordance with GAAP and the requirements of Regulation AB, proper and accurate
books, records and accounts reflecting all of the financial affairs of such
Borrower and each Individual Mortgage Borrower and all items of income and
expense in connection with the operation of the Collateral and the Property.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower, Mortgage Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence and during the existence of
an Event of Default, Borrower shall pay (or cause Mortgage Borrowers to pay) any
reasonable costs and

 

Page 58



--------------------------------------------------------------------------------

expenses incurred by Lender to examine Borrower’s or Mortgage Borrower’s
accounting records with respect to the Collateral or the Property, as Lender
shall reasonably determine to be necessary or appropriate in the protection of
Lender’s interest. Upon Lender’s reasonable request, Borrower shall furnish (or
cause Mortgage Borrower to furnish) to Lender such other information reasonably
necessary and sufficient to fairly represent the financial condition of
Borrower, each Individual Mortgage Borrower, the Collateral and each Individual
Property.

(A) Borrower will furnish (or cause Mortgage Borrower to furnish) to Lender
annually, promptly but in any event within ninety (90) days after the end of
each fiscal year (a “Fiscal Year”)(beginning with Fiscal Year 2019) of Borrower
a complete copy of Mortgage Borrower’s annual financial statements prepared and
audited by an Approved Accounting Firm or other independent certified public
accountants reasonably acceptable to Lender in accordance with GAAP covering
each Individual Property for such Fiscal Year and containing statements of
profit and loss for Mortgage Borrower, and each Individual Property and a
balance sheet for Mortgage Borrower. Such statements of Mortgage Borrower shall
set forth the financial condition and the results of operations for each
Individual Property for such Fiscal Year, and shall include, but not be limited
to, amounts representing annual, Net Operating Income, Gross Income from
Operations and Operating Expenses, and Mortgage Borrower’s calculation of
Underwritten Net Cash Flow with accompanying detail and schedules for such
Fiscal Year. Mortgage Borrower’s annual financial statements shall be
accompanied by an Authorized Officer’s Certificate certifying that each annual
financial statement fairly presents the financial condition and the results of
operations of Mortgage Borrower and each Individual Property, and that such
financial statements have been prepared in accordance with GAAP.

(B) Borrower shall furnish, not later than one hundred twenty (120) days after
the end of each Fiscal Year of Guarantor, a complete copy of Guarantor’s annual
financial statements prepared and audited by an Approved Accounting Firm or
other independent certified public accountants reasonably acceptable to Lender
in accordance with GAAP containing statements of profit and loss and a balance
sheet for Guarantor. Such statements of Guarantor shall set forth the financial
condition and the results of operations for the property of Guarantor for such
Fiscal Year. Guarantor’s annual financial statements shall be accompanied by an
Authorized Officer’s Certificate of Guarantor certifying that each annual
financial statement fairly presents the financial condition and the results of
operations of Guarantor and its property, and that such financial statements
have been prepared in accordance with GAAP.

(C) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Authorized Officer’s Certificate of Guarantor stating that, in
all material respects, such items are true, correct, accurate, and complete and
fairly present the financial condition and results of the operations of the
Guarantor and its property (subject to normal year-end adjustments) as
applicable: quarterly and year-to-date financial statements prepared for each
calendar quarter, and, upon Lender’s request, other information reasonably
necessary to fairly represent the financial position of Guarantor during such
calendar quarter, in form reasonably satisfactory to Lender. In addition, such
Authorized Officer’s Certificate of Guarantor shall also state as of the date
thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents.

(D) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Authorized Officer’s Certificate stating that, in all material
respects, such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Mortgage
Borrower and each Individual Property (subject to normal year-end adjustments)
as applicable: (i) a rent roll for the subject month or quarter; (ii) quarterly
and year-to-date operating statements (including Capital Expenditures)

 

Page 59



--------------------------------------------------------------------------------

prepared for each calendar quarter, noting Net Operating Income, Gross Income
from Operations, and Operating Expenses (not including any contributions to the
Replacement Reserve (as defined in the Mortgage Loan Agreement) to the extent
such reserves are required by the Mortgage Loan Agreement or this Agreement),
and, upon Lender’s request, other information reasonably necessary to fairly
represent the financial position and results of operation of each Individual
Property during such calendar quarter, and containing a comparison of budgeted
income and expenses and the actual income and expenses, all in form reasonably
satisfactory to Lender; (iii) a calculation reflecting Borrower’s or Mortgage
Borrower’s calculation of Debt Yield as of the last day of such quarter; and
(iv) Borrower’s or Mortgage Borrower’s calculation of Underwritten Net Cash
Flow, with accompanying reasonable detail and schedules. In addition, such
Authorized Officer’s Certificate shall also state that that there are no trade
payables outstanding for more than sixty (60) days and as of the date thereof
whether there exists an event or circumstance which constitutes a Default or
Event of Default under the Loan Documents.

(E) Borrower shall furnish (or cause Mortgage Borrower to furnish) as soon as
available and in any event not later than forty-five (45) days after the
commencement of each Fiscal Year during which any of the Obligations shall be
outstanding:

(i) a reasonably detailed operating budget for each Individual Property,
covering such Fiscal Year, which operating budget shall be presented on a
monthly basis. Upon the occurrence and during the continuance of a Cash
Management Period, each such operating budget so submitted shall be subject to
review and approval by Lender. Lender’s approval of any proposed operating
budget submitted as above provided shall not be unreasonably withheld,
conditioned or delayed (each such operating budget, when so approved being
herein referred to individually and collectively with all other operating
budgets so approved, as an “Approved Operating Budget”). If as of the beginning
of any calendar year (that is during the continuance of a Cash Management
Period) any operating budget for such year has not been agreed to as provided
above, Borrower shall cause Mortgage Borrower to cause each Individual Property
to be operated in accordance with the Approved Operating Budget applicable
during the immediately preceding year, except (A) to the extent Lender has
approved particular Operating Expenses in the proposed operating budget, in
which event Borrower shall have the right to permit such approved Operating
Expenses to be incurred and paid by Mortgage Borrower and (B) such Approved
Operating Budget shall be deemed adjusted to reflect actual increases in Taxes,
Insurance Premiums and utilities expenses.

(ii) a reasonably detailed capital expenditures budget for each Individual
Property, covering such Fiscal Year, which capital expenditures budget shall be
presented on a monthly basis. Upon the occurrence and during the continuance of
a Cash Management Period, each such capital expenditures budget so submitted
shall be subject to review and approval by Lender. Lender’s approval of any
proposed capital expenditures budget submitted as above provided shall not be
unreasonably withheld, conditioned or delayed (each such capital expenditures
budget, when so approved being herein referred to individually and collectively
with all other capital expenditures budgets so approved, as an “Approved Capital
Expenditures Budget”). If as of the beginning of any calendar year (that is
during the continuance of a Cash Management Period) any capital expenditures
budget for such year has not been agreed to as provided above, Borrower shall
cause Mortgage Borrower to cause each Individual Property to be operated in
accordance with the Approved Capital Expenditures Budget applicable during the
immediately preceding year, except to the extent Lender has approved particular
Capital Expenditures in the proposed capital expenditures budget, in which event
Borrower shall have the right to permit such approved Capital Expenditures to be
incurred and paid by Mortgage Borrower. The Approved Operating Budget and the
Approved Capital Expenditures Budget is referred to from time to time as the
“Approved Annual Budget”.

 

Page 60



--------------------------------------------------------------------------------

(F) In the event that Mortgage Borrower must incur an extraordinary Operating
Expense or Capital Expenditure not set forth in the Approved Annual Budget, as
applicable (each an “Extraordinary Expense” and if approved by Lender, an
“Approved Extraordinary Expense”), then, during a Cash Management Period,
Borrower shall promptly deliver (or cause Mortgage Borrower) to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which such approval shall not be unreasonably withheld,
conditioned or delayed.

(G) If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income for Mortgage Borrower and the Property for the
most recent fiscal year and interim period (or such longer period as may be
required by Regulation S-K if the Loan is not treated as a non-recourse loan
under Instruction 3 for Item 1101(k) of Regulation AB) meeting the requirements
and covering the time periods specified in Section 301 of Regulation S-K and
Item 1112 of Regulation AB, in each case as and to the extent such data is
required with respect to Borrower thereunder, and (ii) the financial statements
required under Item 1112(b)(2) of Regulation AB, , in each case as and to the
extent such data is required with respect to Borrower thereunder. Such financial
data or financial statements shall be furnished to Lender (A) within ten
(10) Business Days after notice from Lender in connection with the preparation
of Disclosure Documents for the Securitization, (B) not later than thirty
(30) days after the end of each fiscal quarter of Borrower and (C) not later
than seventy-five (75) days after the end of each fiscal year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) is
not required. All financial data and financial statements provided by Borrower
hereunder shall be prepared in accordance with GAAP, and shall meet the
requirements of Regulation S-K or Regulation S-X, as applicable, Regulation AB
and other applicable legal requirements. All annual financial statements
referred to in this Section 5.1(G) hereof shall be audited by an Approved
Accounting Firm or other independent accountants of Borrower or Mortgage
Borrower reasonably acceptable to Lender in accordance with Regulation AB,
Regulation S-K or Regulation S-X, as applicable, and all other applicable legal
requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB and all other
applicable legal requirements, and shall be further accompanied by a manually
executed written consent of the independent accountants, in form and substance
reasonably acceptable to Lender, to the inclusion of such financial statements
in any Disclosure Document and any Exchange Act Filing and to the use of the
name of such independent accountants and the reference to such independent
accountants as “experts” in any Disclosure Document and Exchange Act Filing, all
of which shall be provided at the same time as the related financial statements
are required to be provided. All financial data and financial statements
(audited or unaudited) provided by Borrower under this Section 5.1(G) shall be
accompanied by an Authorized Officer’s Certificate, which certification shall
state that such financial statements meet the requirements set forth in this
Section 5.1(G) in all material respects. If reasonably requested by Lender,
Borrower shall (or shall cause Mortgage Borrower to) provide Lender, promptly
upon request, with any other or additional financial statements, or financial,
statistical or operating information in Borrower’s or Mortgage Borrower’s
possession, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, or Regulation AB or any
amendment, modification or replacement thereto in connection with any Disclosure
Document or any Exchange Act filing in connection with or relating to a
Securitization. In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements required in
order to comply with Regulation S-K or Regulation S-X, as applicable, or
Regulation AB or any amendment, modification or replacement thereto are other
than as provided herein, then notwithstanding the provisions of this

 

Page 61



--------------------------------------------------------------------------------

Section 5.1(G), Lender may request, and Borrower shall promptly provide (or
cause Mortgage Borrower to promptly provide), at Lender’s sole cost, such other
financial data and financial statements in Borrower’s or Mortgage Borrower’s
possession or reasonably obtainable by Borrower or Mortgage Borrower as Lender
reasonably determines to be necessary for such compliance.

(H) If requested by Lender (which request shall be limited to one time per year
unless an Event of Default exists), Borrower shall provide (or cause Mortgage
Borrower to provide) Lender, promptly upon request, a list of Tenants (including
all affiliates of such Tenants) that in the aggregate occupy 10% or more of the
total floor area of the Improvements of any Individual Property or the Property,
in the aggregate, or represent 10% or more of aggregate base rent from any
Individual Property or the Property, in the aggregate.

(I) Any reports, statements or other information required to be delivered under
this Agreement (collectively, “Financial Statements”) shall be provided to
Lender in a form reasonably acceptable to Lender, and shall be delivered
electronically unless Lender requests that the same be delivered in paper form
(provided that the form in which the financial statements delivered to Lender in
connection with the closing of the Loan prior to the date hereof shall be deemed
satisfactory to Lender). Borrower agrees that Lender may disclose information
regarding the Property, the Collateral, Mortgage Borrower and Borrower that is
provided to Lender pursuant to this Agreement in connection with any
Securitization to such parties requesting such information in connection with
such Securitization.

(J) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s, or, if all or part of the Loan is being or has been included in a
Securitization, by the Rating Agencies, written request, such reasonable
additional information as may be reasonably requested with respect to the
Property, the Collateral, Borrower and each Individual Mortgage Borrower.

Section 5.2. Reserved.

Section 5.3. Other Reporting Related Matters.

(A) Additional Reporting. In addition to the foregoing, Borrower shall provide
(or cause Mortgage Borrower to provide) to Lender, within ten (10) Business Days
after request (or as soon thereafter as may be reasonably possible) such further
documents and information concerning its or Mortgage Borrower’s operations,
properties, ownership, and finances as Lender shall from time to time reasonably
request, certified by an authorized person of Borrower or Mortgage Borrower, as
applicable, on behalf of Borrower or Mortgage Borrower, as applicable, to be
true, correct and complete in all material respects

(B) GAAP. Borrower Parties that are entities will maintain systems of accounting
established and administered in accordance with sound business practices and
sufficient in all material respects to permit preparation of Financial
Statements in conformity with GAAP. All Financial Statements shall be prepared
in accordance with GAAP consistently applied.

(C) Certifications of Financial Statements and Other Documents, Compliance
Certificate. Together with the Financial Statements and other documents and
information provided to Lender by or on behalf of any Borrower Party under this
Section, such Borrower Party also shall deliver to Lender a certification in
form and substance reasonably satisfactory to Lender, executed on behalf of such
Borrower Party by an officer knowledgeable about such Person’s financial
affairs, stating that, to such officer’s knowledge, such Financial Statements,
documents, and information are true and complete in all material respects and do
not omit to state any material information without which the same might
reasonably be misleading.

 

Page 62



--------------------------------------------------------------------------------

(D) Fiscal Year. Each Borrower Party represents that its fiscal year ends on
December 31, and agrees that it shall not change its fiscal year.

Section 5.4. Events of Default, etc. Promptly upon Borrower obtaining actual
knowledge of any of the following events or conditions, Borrower shall deliver a
notice to Lender specifying the nature and period of existence of such condition
or event and what action Borrower or any Affiliate thereof has taken, is taking
and proposes to take with respect thereto: (i) any condition or event that
constitutes an Event of Default; (ii) any condition or event that (alone or
together with other conditions or events) causes or poses a reasonable risk of
causing a Material Adverse Effect; or (iii) any termination or actual event of
default under any Management Agreement, Material Lease, franchise or license
agreement, or other Material Contract; (iv) any Casualty, or any threatened (in
writing) or pending Condemnation.

Section 5.5. Litigation. Promptly upon Borrower’s obtaining knowledge of (i) the
institution, or threat (in writing) thereof, of any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Borrower, any
Individual Mortgage Borrower, the Collateral or any Individual Property not
previously disclosed on Schedule 4.9 that is not covered by insurance and, if
adversely determined against such Person, would reasonably be anticipated to
have a Material Adverse Effect, or (ii) any material development in any action,
suit, proceeding, governmental investigation or arbitration at any time pending
against or affecting any Borrower, any Individual Mortgage Borrower, the
Collateral or any Individual Property that would not be covered by insurance
and, if adversely determined against such Person, would reasonably be
anticipated to have a Material Adverse Effect, Borrower will give written notice
thereof to Lender and provide such other information as may be reasonably
available to enable Lender and its counsel to evaluate such matter.

Section 5.6. Other Information. With reasonable promptness, Borrower will
deliver such other information and data with respect to any Borrower Party or
the Property as from time to time may be reasonably requested by Lender.

ARTICLE VI

INSURANCE, CASUALTY, CONDEMNATION

Section 6.1. Maintenance of Insurance.

(A) Borrower shall cause Mortgage Borrower to (i) maintain at all times during
the term of Loan the insurance required under Section 6.1 of the Mortgage Loan
Agreement (including, without limitation, Schedule 6.1 thereof) under valid and
enforceable policies (the “Policies” or in the singular, the “Policy”),
including, without limitation, meeting all insurer requirements thereunder and
(ii) otherwise satisfy all covenants related thereto as provided in the Mortgage
Loan Agreement. In addition, subject to the prior rights of Mortgage Lender
under the Mortgage Loan, Borrower shall cause Lender to be included as
certificate holder on property and liability certificates of insurance and
included as loss payee on the property insurance policies and as an additional
insured on all liability policies. Borrower shall also cause all the property
policies to contain clauses or endorsements which provide such policies shall
not be cancelled without at least 30 days’ written notice to Lender, except ten
(10) days’ notice for non-payment of premium. Not less than fifteen (15) days
prior to the expiration dates of the Policies, Borrower shall deliver (or cause
Mortgage Borrower to deliver) complete copies of the Policies marked “premium
paid” or accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”), provided, however, that in
the case of renewal Policies, Borrower may furnish (or cause Mortgage Borrower
to furnish) Lender with binders and Acord Form 28 Certificates therefor to be
followed by the original Policies when issued.

 

Page 63



--------------------------------------------------------------------------------

(B) By no later than five (5) days following the expiration date of any
Policies, Borrower shall furnish (or cause Mortgage Lender to furnish) to Lender
a statement certified by Mortgage Borrower of the amounts of insurance
maintained in compliance herewith, of the risks covered by such insurance and of
the insurance company or companies which carry such insurance and, if requested
by Lender, verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender. Without limitation of the
foregoing, Borrower shall also comply and cause Mortgage Borrower to comply with
the foregoing within ten (10) days of written request of Lender. Borrower shall
promptly forward to Lender a copy of each written notice received by any
Borrower Party of any modification, reduction or cancellation of any of the
Policies or of any of the coverages afforded under any of the Policies.

(C) Borrower is hereby notified that unless Borrower provides (or causes
Mortgage Borrower to provide) Lender with evidence acceptable in form to Lender
of the insurance coverage required hereunder, Lender may purchase insurance at
Borrower’s expense to protect Lender’s interests in the Collateral, which
insurance may, but need not, protect the interests of Borrower or Mortgage
Borrower. The coverage purchased by Lender may not pay any claim made by
Mortgage Borrower or Borrower or any claim made against Mortgage Borrower or
Borrower in connection with the Property or the Collateral. Borrower may later
cancel (or cause Mortgage Borrower to cancel) any insurance purchased by Lender,
but only after providing Lender with evidence that Borrower has obtained (or
caused Mortgage Borrower to obtain) the insurance as required hereunder. If
Lender purchases insurance, Borrower will be responsible for the costs of such
insurance, including interest and any other charges imposed in connection with
the placement of the insurance, together with interest thereon at the Default
Rate, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the total obligation
secured by this Agreement, the Pledge Agreement and the other Loan Documents. .

(D) For the purposes of this Agreement and subject to Section 6.2(D)(ii) hereof,
Lender shall have the same approval rights over the insurance referred to in the
Mortgage Loan Agreement (including, without limitation, the insurers,
deductibles and coverages thereunder, as well as the right to require other
reasonable insurance pursuant to the terms of the Mortgage Loan Agreement) as
are provided in favor of Mortgage Lender in the Mortgage Loan Agreement. All
liability insurance provided for in the Mortgage Loan Agreement shall provide
insurance with respect to the liabilities of both the Borrower and Mortgage
Borrower. The Policies delivered pursuant to the Mortgage Loan Agreement shall
include endorsements of the type described in described in Section 6.1 thereof.

Section 6.2. Casualty and Condemnation.

(A) In the event of Casualty or Condemnation at any Individual Property (other
than non-material Casualty at an Individual Property involving damages of less
than $100,000, when aggregated with any other then unrestored Casualty damage at
the applicable Individual Property), Borrower shall (or shall cause Mortgage
Borrower to) give prompt written notice of the same to the insurance carrier and
to Lender and shall promptly commence and diligently prosecute to completion, in
accordance with the terms hereof, the repair and restoration of such Individual
Property as nearly as possible to the condition of such Individual Property
prior to the casualty or loss (a “Restoration”). Borrower shall cause Mortgage
Borrower to pay all costs of the Restoration whether or not such costs are
covered by Insurance or Condemnation Proceeds. Lender may, subject to the rights
of Mortgage Lender, participate in any settlement discussions with any insurance
companies concerning a Casualty, and any settlement discussions with any
Governmental Authority with respect to a Condemnation (and shall have the right
to approve any

 

Page 64



--------------------------------------------------------------------------------

final settlement with respect to either) with respect to any Casualty or
Condemnation in which the Net Proceeds or the costs of completing the
Restoration are reasonably expected to exceed the Net Proceeds Threshold (and
otherwise if an Event of Default has occurred and is continuing). Borrower shall
and shall cause Mortgage Borrower to execute and deliver to Lender all
instruments reasonably required by Lender to permit such participation. With
respect to any Casualty or Condemnation in which the Net Proceeds or the costs
of completing the Restoration are reasonably expected to exceed the Net Proceeds
Threshold (and otherwise if an Event of Default has occurred and is continuing),
any Net Proceeds in connection with any Casualty shall be due and payable solely
to Mortgage Lender and held by Mortgage Lender in accordance with the terms of
the Mortgage Loan Agreement, subject to Section 6.2(D)(ii) below.

(B) If Insurance or Condemnation Proceeds are applied to the payment of the
Obligations, any such application of proceeds to principal shall not extend or
postpone the due dates of the monthly payments due under the Note or otherwise
under the Loan Documents, or change the amounts of such payments. Any amount of
Insurance or Condemnation Proceeds remaining in Lender’s possession after full
and final payment and discharge of all Obligations shall be refunded to
Borrower. If any Individual Property is sold at foreclosure or otherwise
acquired, subject to the rights of Mortgage Lender, Lender shall have all of the
right, title and interest of Mortgage Borrower in and to any Insurance Proceeds,
and in and to the proceeds resulting from any damage to the applicable
Individual Property prior to such sale or acquisition, in each case if and to
the extent not previously applied to the Obligations or Restoration of the
Individual Property.

(C) Condemnation. Borrower shall promptly give (or cause Mortgage Borrower to
promptly give) Lender notice of the actual or threatened in writing commencement
of any proceeding in respect of Condemnation, and shall deliver to Lender copies
of any and all papers served in connection with such proceedings. Subject to the
rights of Mortgage Lender, for Condemnations in which the Net Proceeds or the
costs of completing the Restoration are reasonably expected to exceed the Net
Proceeds Threshold (and otherwise if an Event of Default has occurred and is
continuing), Lender may participate in any such proceedings, and Borrower shall
and shall cause Mortgage Borrower from time to time deliver to Lender all
instruments reasonably requested by Lender to permit such participation.
Borrower shall cause Mortgage Borrower to, at its expense, diligently prosecute
any such proceedings, and for Condemnations in which the Net Proceeds or the
costs of completing the Restoration are reasonably expected to exceed the Net
Proceeds Threshold (and otherwise if an Event of Default has occurred and is
continuing), shall consult with Lender, its attorneys and experts, and cooperate
with them in the carrying on or defense of any such proceedings. Notwithstanding
any taking by any public or quasi-public authority through Condemnation or
otherwise (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to perform
the Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Obligations shall not be reduced until any
Condemnation Proceeds shall have been actually received and applied by Lender to
the reduction or discharge of the Obligations. Subject to the rights of Mortgage
Lender, Lender shall not be limited to the interest paid on the award by the
applicable Governmental Authority but shall be entitled to receive out of the
award interest at the rate or rates provided herein or in the Note. If any
Individual Property or any portion thereof is taken by a Governmental Authority,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of the Mortgage
Loan Agreement. If the applicable Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the award, Lender
shall have the right, subject to the rights of Mortgage Lender, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the award, in each case if and to the extent not previously applied to
the Obligations or Restoration of the Individual Property.

 

Page 65



--------------------------------------------------------------------------------

(D) Restoration.

(i) Borrower shall, or shall cause Mortgage Borrower to, deliver to Lender all
reports, plans, specifications, documents and other materials that are delivered
to Mortgage Lender under Section 6.2 of the Mortgage Loan Agreement in
connection with a Restoration of an Individual Property after a Casualty or
Condemnation. Borrower shall cause Mortgage Borrower to comply with the terms
and conditions of the Mortgage Loan Documents relating to Restoration. If the
Net Proceeds are to be disbursed by Mortgage Lender for Restoration, Borrower
shall deliver or cause to be delivered to Lender copies of all written
correspondence of a material nature delivered to and received from Mortgage
Lender that relates to the Restoration and the release of the Net Proceeds.

(ii) Notwithstanding any provision in this Agreement to the contrary, Net
Proceeds shall be made available to Mortgage Borrower in accordance with the
terms of the Mortgage Loan Agreement. In the event that the Mortgage Loan has
been paid in full or if at any time and for any reason the Mortgage Loan
Restoration Provisions cease to exist or are waived or modified in any material
respect (in each case, including, without limitation, due to any waiver,
amendment or refinance) (such provisions, the “Waived Restoration Provisions”),
to the extent permitted to do so pursuant to the Mortgage Loan Documents (if
applicable), Borrower shall promptly (i) execute any amendments to this
Agreement and/or the Loan Documents implementing the Waived Restoration
Provisions as may be reasonably required by Lender (provided such amendments are
substantially similar to the provisions set forth in the Mortgage Loan Agreement
relating to the same) and shall cause Mortgage Borrower to acknowledge and agree
to the same and (ii) remit to Lender (and shall cause Mortgage Borrower to remit
to Lender) any Net Proceeds related to the Waived Restoration Provisions.

(E) For the purposes of this Article VI, Borrower shall obtain the approval of
Lender for each matter requiring the approval of Mortgage Lender under the
provisions of Article VI of the Mortgage Loan Agreement. If the Mortgage Lender
does not require the deposit by Mortgage Borrower of the Net Proceeds Deficiency
(as defined in the Mortgage Loan Agreement) pursuant to Section 6.2(E) of the
Mortgage Loan Agreement, Lender shall have the right to demand that Borrower
make a deposit of such amounts in accordance with the terms of such
Section 6.2(E).

Section 6.3. Costs and Expenses. Borrower shall reimburse Lender within ten
(10) Business Days after written demand for all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees, incurred by Lender in
connection with any Casualty or any threatened in writing or actual Condemnation
or any contemplated in writing or actual transaction in lieu of Condemnation,
including without limitation any such reasonable out-of-pocket costs or expenses
incurred in connection with any application or claim for Insurance or
Condemnation Proceeds and any Restoration. Subject to the rights of Mortgage
Lender, Lender is hereby authorized to apply Insurance or Condemnation Proceeds
against any such costs and expenses.

ARTICLE VII

GENERAL COVENANTS

Section 7.1. Existence; Qualification; SPE Bankruptcy Remote Entity.

(A) In Existence/Qualified. Borrower at all times shall (and shall cause each
Individual Mortgage Borrower to) preserve and keep in full force and effect its
existence, and all rights and franchises material to its business, including its
qualification to do business in each state where it (or the applicable
Individual Mortgage Borrower) is required by law to so qualify. Without
limitation of the foregoing, Borrower shall cause each Individual Mortgage
Borrower shall at all times be qualified to do business in the state where its
applicable Individual Property is located.

 

Page 66



--------------------------------------------------------------------------------

(B) SPE Bankruptcy Remote Entity. Until the Obligations have been paid in full,
each Borrower hereby represents, warrants and covenants that each Borrower is,
shall be and shall continue to be a SPE Bankruptcy Remote Entity and each
Individual Mortgage Borrower is and shall continue to be a SPE Bankruptcy Remote
Entity (as defined in the Mortgage Loan Agreement).

(i) The representations, warranties and covenants set forth in this
Section 7.1(B) shall survive for so long as any Obligations payable to Lender
under this Agreement or any other Loan Document remain outstanding, other than,
from and after the payment in full of all Obligations, contingent
indemnification obligations that survive payment in full of the Obligations for
which no claims have been made.

(ii) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all material respects, and each Borrower
will have complied and will comply with all of the stated facts and assumptions
made with respect to it in any Insolvency Opinion in all material respects.
Borrower covenants that in connection with any Additional Insolvency Opinion
delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein
if required under such Additional Insolvency Opinion or by the legal counsel
providing such Additional Insolvency Opinion.

(iii) Borrower covenants and agrees that Borrower shall provide Lender with
eight (8) Business Days prior written notice prior to the removal of an
Independent Director of any Borrower.

Section 7.2. Payment of Taxes, Lien Claims and Utility Charges. Subject to
Mortgage Borrower’s right to contest as expressly provided in Section 7.3,
Borrower shall and shall cause Mortgage Borrower’s to pay (i) all Taxes,
(ii) all Lien Claims, and (iii) all federal, state and local income Taxes, sales
Taxes, excise Taxes and all other Taxes and assessments of Borrower or Mortgage
Borrower, as applicable, on its business, income or assets; in each instance
before any penalty or fine is incurred with respect thereto. Borrower shall not
permit Mortgage Borrower to suffer, permit or initiate the joint assessment of
any Individual Property with (a) any other real property constituting a tax lot
separate from the applicable Individual Property, or (b) any portion of the
applicable Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the applicable Individual Property. Borrower shall cause Mortgage Borrower to
promptly pay for all utility services provided to any Individual Property (or
any portion thereof).

Section 7.3. Right to Contest Taxes and Lien Claims. Borrower shall have the
right to and to cause Mortgage Borrower to contest in good faith, at Borrower’s
or Mortgage Borrower’s own expense, the amount or validity of any Taxes or Liens
so long as the following criteria (the “Lien Contest Criteria”) shall be
satisfied as to the same: (i) no Event of Default shall have occurred and be
continuing, (ii) Borrower shall or shall cause Mortgage Borrower to contest in
good faith the validity, applicability or amount of the Taxes or Lien Claim by
an appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the Collateral, the applicable Property, other Mortgage
Collateral, or any portion thereof, (iii) with respect to any such contest in
which the amount at issue is equal to or greater than $100,000 (in the aggregate
of all such contested amounts), prior to the date on which such Taxes or Lien
Claim would otherwise have become delinquent, Borrower shall have given (or
caused Mortgage Borrower to give) Lender written notice of its intent to contest
said Taxes or Lien Claim, (iv) with

 

Page 67



--------------------------------------------------------------------------------

respect to any such contest in which the amount at issue is equal to or greater
than $100,000 (in the aggregate of all such contested amounts) prior to the date
on which such Taxes or Lien Claim would otherwise have become delinquent,
Borrower or Mortgage Borrower either shall have complied with the Statutory Bond
Criteria set forth below or shall have deposited with Lender (or with a court of
competent jurisdiction or other appropriate body approved by Lender) such
additional amounts as are necessary to keep on deposit at all times, an amount
equal to at least one hundred twenty five percent (125%) (or such higher amount
as may be required by applicable law) of the total of the balance of such Taxes
or Lien Claim then remaining unpaid, plus all interest, penalties, costs and
charges having accrued or accumulated thereon, together with such other security
as may be required in the proceeding, or as may be required by Lender, to insure
the payment of any such Taxes or Claim and all interest and penalties thereon
(provided, however, that such additional amounts shall not be required to the
extent that Mortgage Borrower has provided same to Mortgage Lender in accordance
with the requirements of Section 7.3 of the Mortgage Loan Agreement), (v) in
Lender’s reasonable judgment, no risk of sale, forfeiture or loss of any
interest in any Individual Property, other Collateral, or any part thereof
arises during the pendency of such contest, (vi) such contest, in Lender’s
reasonable determination, is not reasonably likely to result in a Material
Adverse Effect, (vii) such contest is based on bona fide, reasonable claims or
defenses, (viii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which any Borrower or
any Individual Mortgage Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; and (ix) if available, at Lender’s
request, Borrower shall have caused Mortgage Borrower to obtain such
endorsements to the applicable Title Policy with respect to such Taxes or Lien
Claim as Lender may reasonably require. Any such contest shall be prosecuted
with due diligence, and Borrower shall or shall cause Mortgage Borrower to
promptly pay (from the amounts deposited with Lender or Mortgage Lender, if any)
the amount of such Taxes or Lien Claim as finally determined, together with all
interest and penalties payable in connection therewith. Anything to the contrary
notwithstanding, Lender shall have full power and authority, but no obligation,
to advance funds or to apply any amount deposited with Lender under this
Section to the payment of any unpaid Taxes or Lien Claim at any time if an Event
of Default shall exist, or if Lender reasonably determines that a risk of sale,
forfeiture or loss of any interest in the Collateral, the applicable Individual
Property, other Mortgage Collateral, or any part thereof is threatened. To the
extent not paid from amounts deposited by Mortgage Borrower pursuant to this
Section 7.3, Borrower shall reimburse (or cause Mortgage Borrower to reimburse)
Lender on demand for all such advances, together with interest thereon at the
same rate that is then applicable to principal outstanding hereunder. Any
surplus retained by Lender after payment of the Taxes or Lien Claim for which a
deposit was made shall be promptly repaid to Borrower unless an Event of Default
shall exist, in which case said surplus may be retained by Lender to be applied
to the Obligations. Notwithstanding any provision of this Section to the
contrary, Borrower shall or shall cause Mortgage Borrower to pay any Taxes or
Lien Claim which it might otherwise be entitled to contest if an Event of
Default shall exist, or if, in the reasonable determination of Lender, the
applicable Individual Property is in jeopardy or in danger of being forfeited or
foreclosed during the pendency of such contest. If Borrower refuses or refuses
to cause Mortgage Borrower to pay any such Taxes or Lien Claim, upon five
(5) Business Days’ prior written notice, Lender may (but shall not be obligated
to) make such payment and Borrower shall reimburse (or cause Mortgage Borrower
to reimburse) Lender on demand for all such advances. The “Statutory Bond
Criteria” will be deemed satisfied if (x) by statute in the jurisdiction where
the applicable Individual Property is located, a bond may be given as security
for the particular form of Taxes or Lien Claim in question, with the effect that
the applicable Individual Property shall be forever released from any Lien
securing such Taxes or Lien Claim, (y) Borrower shall or shall cause Mortgage
Borrower to cause such a bond to be issued, and Borrower shall or shall cause
Mortgage Borrower to comply with all applicable requirements of law in all
material respects such that the applicable Individual Property shall be forever
released from such Lien, and (z) Borrower shall provide (or cause Mortgage
Borrower to provide) to Lender such evidence of the foregoing as Lender may
reasonably request.

 

Page 68



--------------------------------------------------------------------------------

Section 7.4. Maintenance of the Property.

(A) General Maintenance Obligation. Borrower will cause Mortgage Borrower to
maintain or cause to be maintained in good repair, working order and condition
all material properties used in the business of Mortgage Borrower, including the
Property (subject to ordinary wear and tear and the provisions of this Agreement
with respect to Casualty and Condemnation), and will cause Mortgage Borrower to
make or cause to be made all appropriate repairs, renewals and replacements
thereof. Borrower shall not permit Mortgage Borrower to remove, demolish or
alter the Improvements or Equipment (except for alterations performed in
accordance with Section 7.4(C) below, normal replacement of Equipment with
Equipment of equivalent value and functionality and disposition of obsolete or
worn out personal property). Without limitation of the foregoing, Borrower will
cause Mortgage Borrower to operate and maintain the Property in accordance with
the annual budget and capital expenditures budget prepared by Mortgage Borrower,
and during a Cash Management Period, the Approved Operating Budget and Approved
Capital Expenditures Budget. Borrower shall cause Mortgage Borrower to promptly
repair, replace or rebuild any part of any Individual Property that becomes
damaged, worn or dilapidated (subject to ordinary wear and tear and the
provisions of this Agreement with respect to Casualty and Condemnation) and
shall complete and pay for any Improvements at any time in the process of
construction or repair.

(B) Work Standards. All work required or permitted under this Agreement shall be
performed in a good and workmanlike manner and in compliance with all applicable
laws.

(C) Certain Capital Expenditures. Borrower shall cause Mortgage Borrower to
complete all Required Repairs within the corresponding time period for each item
of work indicated in the column entitled “Completion Time Following Effective
Date” in Schedule 7.4(C).

(D) Alterations. Borrower may cause any Individual Mortgage Borrower, without
Lender’s prior approval, perform alterations to any Improvements or Equipment
(i) that are not reasonably expected to result in a Material Adverse Effect,
(ii) that are in the ordinary course of Mortgage Borrower’s business, or
(iii) do not constitute a Material Alteration. Lender may, as a condition to
giving its approval to any Material Alteration, require that Borrower deliver
(or cause Mortgage Borrower to deliver) to Lender as security for the payment of
such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (A) cash, (B) U.S. Obligations, (C) other
security reasonably acceptable to Lender (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same), (D) a
Letter of Credit or (E) a completion bond (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same). Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
and Equipment over the applicable Alteration Threshold. Notwithstanding the
provisions of this Section 7.4(D), such additional security shall not be
required to the extent that Mortgage Borrower has provided same in accordance
with the requirements of Section 7.4(D) of the Mortgage Loan Agreement. Upon
substantial completion of any Material Alteration, Borrower shall provide (or
cause Mortgage Borrower to provide) evidence reasonably satisfactory to Lender
that (i) the Improvements were repaired, renewed or replaced in accordance with
all applicable laws and substantially in accordance with plans and
specifications approved by Lender (which approval shall not be unreasonably
withheld or delayed), (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
repair, renewal or replacement of Improvements have been paid in full and have
delivered unconditional releases of lien, and (iii) all material licenses
necessary for the use, operation and occupancy of the Improvements (other than
those which depend on the performance of tenant improvement work) have been
issued. If Borrower has provided (or caused Mortgage Borrower to provide) to
Lender cash security, as provided above, such cash shall be released by Lender
to fund such Material Alteration, and if Borrowers have provided (or caused
Mortgage Borrower to provide) to Lender non-cash security, as provided above,
except to the extent applied by Lender to fund such Material Alterations, Lender
shall release and return such security upon Borrower’s satisfaction of the
requirements of the preceding sentence.

 

Page 69



--------------------------------------------------------------------------------

Section 7.5. Inspection. Borrower shall permit any authorized representatives
designated by Lender to visit and inspect any Individual Property and each
Individual Mortgage Borrower’s business, including its financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its
affairs, finances and business with its officers and independent public
accountants (with such Individual Mortgage Borrower’s
representative(s) present), at such reasonable times during normal business
hours and as often as may be reasonably requested (but not more often than one
time per calendar year (i) unless an Event of Default exists or the Loan
becoming a specially serviced mortgage loan pursuant to the terms of the
applicable Servicing Agreement, and (ii) except with respect to the applicable
Individual Property(ies) affected by a Casualty, Condemnation or Material
Alteration). Unless Lender has reasonable concern that an Event of Default then
exists, Lender shall endeavor to provide advance written notice of at least two
(2) Business Days prior to visiting or inspecting such Individual Property or
such Individual Mortgage Borrower’s offices.

Section 7.6. Waste. Borrower shall not commit or knowingly permit (or permit
Mortgage Borrower to commit or knowingly permit) any physical waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other natural hazard arising out of the
operation of the Property, or knowingly take (or permit Mortgage Borrower to
knowingly take) any action that would invalidate or give cause for cancellation
of any Policy, or do or permit (or permit Mortgage Borrower to do or permit) (to
the extent within the control of Borrower or its Affiliates control to prevent)
to be done thereon anything that would materially impair the value of the
Property, the Collateral or the security for the Loan. Borrower will not permit
(and will not permit Mortgage Borrower to permit) any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 7.7. Brand Covenants. Borrower shall cause Mortgage Borrower take
reasonable steps to cause the Sponsor Affiliated Manager to use, operate and
conduct business at the Property under the SmartStop Brand, provided, that if
Lender exercises Lender’s right under Section 7.10(c) of this Agreement or
pursuant to the Assignment of Management Agreement to terminate or cause
Borrower to terminate the Sponsor Affiliated Manager as the Property Manager for
any (or all) the Property, then (a) for a 120-day period thereafter, or for a
shorter period if required or approved in writing by Lender (the “Transition
Period”), Borrower shall cause Mortgage Borrower to, and shall take reasonable
steps to cause Sponsor Affiliated Manager to, continue to operate the applicable
Property under the SmartStop Brand while transitioning the operation of the
applicable Property to a successor Brand (approved in writing by Lender, in its
reasonable discretion if no Event of Default has occurred and is continuing
(which approval Lender may condition upon receipt of a Rating Agency
Confirmation) and to a replacement Property Manager managing the applicable
Property under such successor Brand in accordance with the requirements of
Section 7.10, and (b) Borrower shall and shall cause Mortgage Borrower to
reasonably cooperate and shall take reasonable steps to cause the Sponsor
Affiliated Manager to cooperate in all material respects in the transition of
the Brand to the successor Brand, and the transition of the management of the
applicable Property to the replacement Property Manager, including using
commercially reasonable efforts to cause Sponsor Affiliate Manager to comply
with the provisions of the Transition Cooperation. Notwithstanding the
provisions of Section 7.10 that would otherwise permit the Borrower to cause
Mortgage Borrower to replace the Property Manager upon satisfaction of the
requirements of Section 7.10, Borrower shall not permit Mortgage Borrower to
terminate or replace Sponsor Affiliated Manager, or suffer or permit Sponsor
Affiliated Manager to terminate or fail to renew any Management Agreement with
Sponsor Affiliated Manager, or replace the SmartStop Brand with any other Brand,
without (i) Lender’s prior written approval in its reasonable discretion (which
approval Lender may condition upon

 

Page 70



--------------------------------------------------------------------------------

receipt of a Rating Agency Confirmation) of such termination or replacement of
Sponsor Affiliated Manager and the proposed successor Brand, and (ii) engaging a
replacement Property Manager in accordance with the provisions of Section 7.10
and satisfying the requirements of the provisions of Section 7.10. If Lender so
approves such termination and replacement of the Affiliated Property Manager and
operation of the Property under a successor Brand approved by Lender, then
(x) during the Transition Period Borrower shall cause Mortgage Borrower to, and
shall take reasonable steps to cause Sponsor Affiliated Manager to, continue to
operate the applicable Property under the SmartStop Brand while transitioning
the operation of the applicable Property to such successor Brand, (y) Borrower
shall take reasonable steps to cause the Sponsor Affiliated Manager to cooperate
in all material respects in the transition of the Brand to the successor Brand,
and the transition of the management of the applicable Property to the
replacement Property Manager, including using commercially reasonable efforts to
cause Sponsor Affiliated Manager to comply with the provisions of the Transition
Cooperation, and (z) Borrower shall cause Mortgage Borrower to take reasonable
steps to enforce the obligations of the replacement Property Manager under the
replacement Management Agreement to operate the applicable Property under such
successor Brand.

Section 7.8. Maintenance of Franchises and Licenses; Compliance with Laws and
Contractual Obligations. Borrower shall (i) comply and cause Mortgage Borrower
to comply in all material respects with all Legal Requirements, (ii) maintain
and cause Mortgage Borrower to maintain all material licenses held by Borrower
or Mortgage Borrower, as applicable, (iii) cause Mortgage Borrower to maintain
in good standing and in full force and effect all entitlements and rights
appurtenant to each Individual Property, and comply in all material respects
with all conditions to maintenance of the same, (iv) cause Mortgage Borrower to
maintain in good standing and in full force and effect in all material respects
all licenses, franchises, liquor licenses (if applicable) and permits now held
or hereafter acquired by any Individual Mortgage Borrower, and (v) cause
Mortgage Borrower to duly and punctually perform, observe, comply and fulfill in
all material respects all of its obligations, covenants and conditions contained
in any Material Contract. Borrower shall give prompt notice to Lender of the
receipt by Borrower of any written notice received by Borrower or Mortgage
Borrower related to a violation of any Legal Requirements or of the commencement
of any proceedings or investigations which relate to compliance with Legal
Requirements. Borrower shall not and shall not permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture as against the Property, the Collateral or
any part thereof or any monies paid in performance of Borrower’s obligations
under this Agreement, the Note, the Pledge Agreement or the other Loan
Documents.

Section 7.9. Leases.

(A) Lender’s Approval of Leases, Modifications. Any Material Lease executed
after the date hereof shall comply with the conditions set forth in
Section 7.9(B)(iv) through and including (vii) below. All Material Leases
executed after the date hereof, and any amendments or modifications thereto or
terminations thereof (except commercially reasonable termination in the case of
material default by the Tenant thereunder beyond applicable cure periods) shall
require the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon written request, Borrower
shall (or shall cause Mortgage Borrower to) furnish Lender with true, correct
and complete executed copies of all Leases, amendments thereof and any related
agreements in all material respects. All renewals of Leases and all proposed
Leases shall comply with the criteria set forth in Section 7.9(B). All proposed
Leases shall be on commercially reasonable market rate terms and shall not
contain any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the applicable Security Instrument and the Lien created thereby
(or contain a generic subordination to any security instrument and the lien
created thereby which shall include the Security Instrument) and that the Tenant
thereunder agrees to attorn to Lender or any purchaser at a sale by foreclosure
or power of sale. Borrower shall cause Mortgage Borrower to (a) observe and
perform the

 

Page 71



--------------------------------------------------------------------------------

obligations imposed upon the lessor under the Leases in all material respects;
(b) enforce the terms, covenants and conditions contained in the Leases in all
material respects upon the part of the Tenant thereunder to be observed or
performed in a commercially reasonable manner and in a manner not to impair the
value of the applicable Individual Property involved; (c) not collect more than
five percent (5%) of the Rents from any Individual Property more than one
(1) month in advance (other than security deposits required pursuant to the
applicable Leases); (d) not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Mortgage Loan Documents); (e)
not alter, modify or change the terms of the Leases in a manner inconsistent
with the provisions of the Loan Documents; and (f) execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
permit Mortgage Borrower to enter into a Lease of all or substantially all of
the Property or of any Individual Property (or a ground lease of any portion of
the Property or any Individual Property) without Lender’s prior written consent.

(B) Criteria for Permitted Leases. Lender’s consent shall not be required as
provided above for the creation or modification of a Lease that is not a
Material Lease provided that the action is commercially reasonable, and that the
applicable Lease satisfies the following criteria:

(i) is on a standard lease form pre-approved by Lender in Lender’s reasonable
discretion, without any modifications that (a) materially change the financial
terms of such standard lease form, (b) materially reduce the rights and remedies
of Mortgage Borrower or Mortgage Lender under such standard lease form, or
(c) are not customary and reasonable in the market area;

(ii) has a term, inclusive of extension options, of less than 5 years;

(iii) is at rental rates and rental concessions made in the ordinary course of
business (and consistent with the then prevailing business conditions for
self-storage for the market in which the Individual Property is located);

(iv) represents a bona fide arm’s length transaction;

(v) does not permit any use which would violate any provision of any existing
Lease;

(vi) contains no right or option to purchase (including without limitation, any
right of first refusal, right of first offer, or similar right) all or any
portion of any Individual Property; and

(vii) complies with all other requirements of Leases set forth in this Section.

(C) General Covenants Regarding Leases. Borrower shall cause Mortgage Borrower
to (i) not do or permit to be done anything to impair the value in any material
respect of the Leases as security for the Obligations; and (ii) promptly send
copies to Lender of all notices of an event of default which Mortgage Borrower
shall send or receive under any Material Leases.

(D) Security Deposits. Borrower shall cause Mortgage Borrower to hold all
Security Deposits in a separate account, not commingled with any assets of
Borrower, Mortgage Borrower, Property Manager, or any other Person, except that
Security Deposits for each Individual Property may be commingled with each
other. If any Security Deposit is given in a form of a letter of credit, bond or
other non-cash instrument, then (i) the same shall be issued by an institution
reasonably satisfactory to Lender, (ii) the same otherwise in all respects shall
be reasonably satisfactory to Lender, and (iii) Borrower shall

 

Page 72



--------------------------------------------------------------------------------

cause Mortgage Borrower to maintain the same in full force and effect, to the
extent of its right to do so. Upon Lender’s written request (but not more often
than one time per calendar year unless an Event of Default exists), Borrower
shall provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing and with all requirements of law
pertaining to the Security Deposits.

(E) Deemed Approval Requirements. If the Deemed Approval Requirements set forth
herein are fully satisfied in connection with Borrower’s request for Lender’s
approval with respect to a leasing matter pursuant to this Section 7.9, Lender’s
approval shall be deemed given with respect to such matter.

Section 7.10. Management. (a) Unless waived by Lender in writing, which waiver
may be withheld in Lender’s sole discretion, the Property Manager shall be a
Qualified Manager. Borrower shall cause Mortgage Borrower to: (i) promptly
perform or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by any Individual Mortgage
Borrower under each Management Agreement and do all things reasonably necessary
to preserve and to keep unimpaired such Individual Mortgage Borrower’s rights
thereunder; (ii) promptly notify Lender of any material default under any
Management Agreement of which it is aware; and (iii) enforce the performance and
observance of all of the covenants and agreements required to be performed or
observed by each Property Manager under each Management Agreement, in a
commercially reasonable manner.

(b) Without Lender’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed, with approval Lender may condition upon
receipt of a Rating Agency Confirmation), Borrower shall not (and shall not
permit any Individual Mortgage Borrower to) (i) enter into, surrender or
terminate any Management Agreement, (ii) amend or modify any Management
Agreement to increase the management fees or any other material fees or charges
under any Management Agreement, or otherwise make material amendments or
modifications to any Management Agreement, or (iii) permit any change in Control
of any Affiliated Manager (provided that a change of Control of an Affiliated
Manager shall not be deemed to have occurred if such Property Manager remains an
Affiliated Manager, including following a Self Administration Transaction), or
otherwise retain the services of any other property management company. Without
limitation of the foregoing, each Management Agreement shall provide that such
Management Agreement shall be terminable at Mortgage Borrower’s option upon 60
days prior notice without penalty or premium.

(c) Lender shall have the right (x) to require Borrower to cause Mortgage
Borrower to terminate any Management Agreement for an Individual Property (or,
if applicable, for one or more Individual Properties) and replace such Property
Manager with a Qualified Manager that is not an Affiliated Manager and
(y) solely in the case of clause (i) below, terminate any Management Agreement
and replace Property Manager with another property manager chosen by Lender in
its sole discretion, upon the occurrence of any one or more of the following
events: (i) an Event of Default shall occur and be continuing (in which event
Lender may terminate, or require termination of, any or all Management
Agreements, as determined from time to time by Lender), (ii) a change in Control
of any Affiliated Property Manager occurs with respect to any Individual
Property managed by it (provided that a change of Control of an Affiliated
Manager shall not be deemed to have occurred if such Property Manager remains an
Affiliated Manager, including following a Self Administration Transaction),
(iii) Property Manager shall be in material default under the applicable
Management Agreement beyond any applicable notice and cure period, (iv) upon the
gross negligence, malfeasance or willful misconduct of Property Manager with
respect to the applicable Management Agreement or Individual Property, or
(v) upon the bankruptcy or insolvency of the Property Manager.

 

Page 73



--------------------------------------------------------------------------------

(d) Borrower shall cause the applicable Individual Mortgage Borrower and each
replacement Property Manager to execute and deliver a subordination agreement
reasonably satisfactory to Lender at the time of execution and delivery of any
Management Agreement. Any action or inaction of Property Manager within the
scope of the rights and obligations of Mortgage Borrower that are delegated to
Property Manager under the Management Agreement shall be deemed attributed to
Mortgage Borrower for purposes of determining compliance with or default under
this Agreement and the other Loan Documents.

(e) Borrower shall, from time to time (but no more than once in any twelve month
period unless an Event of Default shall have occurred and be continuing), use
commercially reasonable efforts to obtain (or cause Mortgage Borrower to obtain)
from Property Manager under any Management Agreement such certificates of
estoppel with respect to compliance by Mortgage Borrower with the terms of such
Management Agreement as may be reasonably requested in writing by Lender (on its
own behalf or on behalf of any Lender).

(f) During the continuance of an Event of Default under the Loan Documents,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action reasonably necessary to cause all the
terms, covenants and conditions of each Management Agreement on the part of
Mortgage Borrower to be performed or observed to be promptly performed or
observed on behalf of Mortgage Borrower, to the end that the rights of Mortgage
Borrower in, to and under each Management Agreement shall be kept unimpaired and
free from default. Upon prior written notice to Borrower, Lender and any Person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Property during the continuance of an Event of Default for the purpose of
taking any such action. If Property Manager shall deliver to Lender a copy of
any notice sent to Borrower or Mortgage Borrower of default under any Management
Agreement, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender in reliance thereon. Borrower shall not
permit Mortgage Borrower to permit Property Manager to sub-contract to a third
party any or all of its managerial responsibilities under any Management
Agreement, provided, that Property Manager may sub-contract to a Qualified
Manager the managerial responsibilities of Property Manager under a Management
Agreement pursuant to a sub-management agreement, provided, that (1) the fees
and charges payable under any such sub-management agreement do not exceed the
management fees and charges payable to Property Manager under such Management
Agreement and are the sole obligation of Property Manager, (2) any
sub-management agreement terminates in the event of a termination of the related
Management Agreement, and (3) neither Borrower nor Mortgage Borrower shall have
any obligations or liabilities under any such sub-management agreement.

(g) Any reasonable out-of-pocket costs expended by Lender pursuant to this
Section 7.10 shall be due and payable by Borrower to Lender (i) immediately upon
incurrence thereof if an Event of Default exists and is continuing, and bear
interest at the Default Rate, and (ii) otherwise shall be due and payable within
ten (10) Business Days after Lender’s written demand therefor, and if not paid
within such ten (10) Business Day period shall bear interest at the Default
Rate, and in each case shall be deemed to constitute a portion of the
Obligations and shall be secured by the liens of the Loan Documents.

Section 7.11. Performance of Agreements; Material Contracts.

(A) Each Borrower Party shall duly and punctually perform, observe and comply in
all material respects with all of the terms, provisions, conditions, covenants
and agreements on its part to be performed, observed and complied with hereunder
and under the other Loan Documents to which it is a party, and, in addition,
Borrower shall observe and perform, and cause Mortgage Borrower to observe and
perform, in all material respects with all terms, provisions, conditions,
covenants and agreements on Borrower’s or Mortgage Borrower’s part to be
performed, observed and complied with pursuant to the terms of any other
agreement or other Contractual Obligation binding upon Borrower or Mortgage
Borrower, as applicable, to the extent the failure to observe and perform the
same would have a Material Adverse Effect.

 

Page 74



--------------------------------------------------------------------------------

(B) Except for Leases complying with the Loan Documents and Management Agreement
complying with the foregoing Section 7.10, (i) Borrower shall not permit
Mortgage Borrower to enter into or become obligated under any Material Contract
that would be binding on successors in ownership of any Individual Property or
the Mortgage Collateral or any other material agreement pertaining to any
Individual Property or the Mortgage Collateral, including without limitation
brokerage agreements, unless the same may be terminated without cause and
without payment of a penalty or premium, on not more than sixty (60) days’ prior
written notice, and (ii) Borrower represents that all such Material Contracts
that presently exist are so terminable without payment of a penalty or premium,
on not more than sixty (60) days’ prior written notice (excluding, with respect
to the foregoing clauses (i) and (ii), elevator service contracts entered into
in the ordinary course of business at the applicable Individual Properties).

Section 7.12. Estoppels.

(A) Within ten (10 Business Days following a written request by Lender (but not
more frequently than one time per calendar year after a Securitization unless an
Event of Default exists), Borrower shall provide to Lender a duly acknowledged
written statement confirming (i) the amount of the outstanding principal balance
of the Loan, (ii) the terms of payment and maturity date of the Loan, (iii) the
date to which interest has been paid, (iv) whether any claims, offsets or
defenses exist against Lender or affecting any of the Obligations, and if any
such claims, offsets or defenses are alleged to exist, the nature thereof shall
be specified and all material information pertaining to the same shall be set
forth in detail, and (v) that this Agreement, the Note, the Pledge Agreement and
the other Loan Documents are valid, legal and binding obligations of Borrower
and have not been modified or amended, or, if modified or amended, giving
particulars of any such modification or amendment.

(B) Within twenty-five (25) days following request by Lender given not more than
once per calendar year (or twice per calendar year prior to a Securitization),
Borrower shall use commercially reasonable efforts to deliver (or cause Mortgage
Borrower to deliver) to Lender estoppel certificates from Tenants under the
Material Leases and/or guarantors of the Material Leases, each in form and
substance reasonably satisfactory to Lender.

Section 7.13. Indebtedness. Borrower shall not permit Mortgage Borrower to,
directly or indirectly, create, incur or assume any Indebtedness other than
“Permitted Indebtedness” (as defined in the Mortgage Loan Agreement). So long as
the Loan is outstanding, no Borrower will directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness except (the following, the “Permitted
Indebtedness”):

(A) the Obligations; and

(B) unsecured trade payables incurred in the ordinary course of business which
does not exceed, at any time, $10,000.00 and are paid within thirty (30) days of
the date incurred.

Section 7.14. Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release (or permit any Individual Mortgage Borrower to cancel or otherwise
forgive or release) any claim or debt (other than the termination of Leases in
accordance herewith) owed to Borrower (or such Individual Mortgage Borrower) by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s (or such Individual Mortgage Borrower’s) business.

 

Page 75



--------------------------------------------------------------------------------

Section 7.15. Liens, Negative Pledges. So long as the Loan is outstanding,
Borrower shall not directly or indirectly create, incur, assume or permit to
exist (or permit Mortgage Borrower to create, incur, assume or permit to exist)
any Lien on or with respect to any Collateral or Mortgage Collateral, except
Permitted Encumbrances. Without limitation, so long as the Loan is outstanding,
Borrower shall not (and shall not permit any Individual Mortgage Borrower to)
(a) directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any property or asset (including any document or instrument
with respect to goods or accounts receivable) of Borrower (or any Individual
Mortgage Borrower), whether now owned or hereafter acquired, or any income or
profits therefrom, except Permitted Encumbrances, or (b) enter into or assume
any agreement (other than the Loan Documents and the Mortgage Loan Documents)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired. This Section is in addition to
and not in limitation of Article XI herein.

Section 7.16. Grants of Rights, Easements; Recorded Documents. Except as
expressly provided herein, without the prior written consent of Lender, which
may be withheld in Lender’s sole discretion, Borrower shall not and shall not
permit Mortgage Borrower to (i) grant any easement or other similar right in any
Individual Property or any portion thereof, (ii) make application for, initiate,
consent to or take any action to effect any change to any zoning classification
or any entitlements of any Individual Property or to seek any variance under any
zoning ordinance, or use or permit the use of any portion of any Individual
Property in any manner that could reasonably be expected to result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, provided, however, that any use of any
Individual Property that constitutes a legal nonconforming use shall not
constitute a breach of this Section 7.16, (iii) make any application for or
record any tract map, parcel map, condominium plan, condominium declaration, or
plat of subdivision, or (iv) otherwise record any documents or instruments
affecting title to any Individual Property

Section 7.17. Restriction on Fundamental Changes. Except as otherwise expressly
permitted under this Agreement:

(A) No Borrower shall, or shall permit any other Person to, (i) amend, modify or
waive any term or provision of any Borrower’s or any Individual Mortgage
Borrower’s certificate of formation, limited liability company agreement,
operating agreement or other organizational documents; or (ii) liquidate,
wind-up or dissolve any Borrower or any Individual Mortgage Borrower.

(B) No Borrower shall, or shall permit or suffer any other Person on its behalf
to, (i) except in accordance with the Loan Documents, issue, sell, assign,
pledge, convey, dispose or otherwise encumber any stock, membership interest,
partnership interest, or other equity or beneficial interest in any Borrower or
any Individual Mortgage Borrower; or (ii) grant any options, warrants, purchase
rights or other similar agreements or understandings with respect thereto, in
each case except to the extent the same can be issued, sold, assigned, pledged,
conveyed, disposed of, otherwise encumbered or granted in compliance with
Article XI (including, without limitation, after giving effect to the completion
of any transactions contemplated by such granting).

(C) No Borrower shall (or shall permit any Individual Mortgage Borrower to)
acquire by purchase or otherwise all or any part of the stock or other evidence
of beneficial ownership of, any Person.

(D) No Borrower shall change (or permit to be changed) any Borrower’s or any
Individual Mortgage Borrower’s name, and each Borrower and each Individual
Mortgage Borrower shall at all times continue be a Delaware limited liability
company.

 

Page 76



--------------------------------------------------------------------------------

(E) Without limiting the foregoing, no Borrower shall or shall permit any
Individual Mortgage Borrower to issue any limited liability company membership
interests or other securities other than those that have been issued as of the
date hereof.

Section 7.18. Restrictions on Changes of Use. Borrower shall not and shall not
permit Mortgage Borrower to (i) change the use of any Individual Property from
the “Permitted Use” identified on the Information Schedule and uses ancillary or
incidental thereto permitted under applicable law or (ii) initiate, join in,
acquiesce in, or consent to any change in any private restrictive covenant,
zoning law or other public or private restriction, limiting or defining the uses
which may be made of the Individual Property or any part thereof. If under
applicable zoning provisions the use of all or any portion of any Individual
Property is or shall become a nonconforming use, Borrower will not cause or
permit (and shall cause Mortgage Borrower not to cause or permit) the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the consent of Lender.

Section 7.19. Transactions with Related Persons. Except as contemplated by the
Management Agreement (and subject to the Mortgage Loan Documents and the
Subordination of the Management Agreement), Mortgage Borrower is not and
Borrower shall not permit Mortgage Borrower to become contractually obligated to
pay any development, management, brokerage, consulting, director or similar fees
to any Related Person of Mortgage Borrower or to any director or manager,
officer or employee of Mortgage Borrower. Borrower is not and shall not become
contractually obligated to pay any development, management, brokerage,
consulting, director or similar fees to any Related Person of Borrower or to any
director or manager, officer or employee of Borrower. Borrower shall not, and
shall not permit any Individual Mortgage Borrower to directly or indirectly
enter into or permit to exist any transaction in which it is party (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Related Person of Borrower or Mortgage Borrower or with any
director, officer or employee of any Borrower Party, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of Borrower or Mortgage Borrower, as applicable, and upon fair and reasonable
terms which are fully disclosed in writing to and approved by Lender prior to
consummation, and are no less favorable to Borrower or Mortgage Borrower, as
applicable, than would be obtained in a comparable arm’s length transaction with
a Person that is not an Related Person of Borrower or Mortgage Borrower, as
applicable; provided that the parties agree that the Management Agreement
(subject to the Mortgage Loan Documents and the Subordination of the Management
Agreement) does not violate the covenants of this Section 7.19. Each transaction
entered into by Borrower with any Related Person shall be evidenced by a written
agreement that (i) shall not be secured, (ii) shall provide that such agreement
shall be terminable by Borrower without penalty or premium on thirty (30) days’
notice, (iii) shall provide that all rights of the Related Person thereunder
(including its rights to receive payment of any kind) shall be subordinate in
all respects to the rights of Lender to receive payment of the Obligations and
to all other rights of Lender under the Loan Documents, and (iv) shall provide
that no payment may be made to the Related Person thereunder when or as to any
time when an Event of Default shall exist. Borrower shall not make any payment
or distribution to any Related Person of Borrower when or as to any time when
any Event of Default shall exist and, at Lender’s request, Borrower shall
terminate any agreement with any Related Person at any time when an Event of
Default shall exist.

Section 7.20. ERISA.

(A) Borrower shall not engage or permit any Individual Mortgage Borrower to
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights hereunder
or under the other Loan Documents) to be a non-exempt prohibited transaction
under ERISA.

 

Page 77



--------------------------------------------------------------------------------

(B) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender, that (i) neither Borrower nor any Individual
Mortgage Borrower is an “employee benefit plan” as defined in Section 3(3) of
ERISA, or other retirement arrangement, which is subject to Title I of ERISA or
Section 4975 of the IRC, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) transactions with Borrower under this Agreement and
the other Loan Documents are not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) one or more of the following circumstances is true:

(i) Equity interests in Borrower and each Individual Mortgage Borrower are
publicly offered securities, within the meaning of 29 C.F.R. § 2510.3 101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower and each Individual Mortgage Borrower are held by “benefit
plan investors” within the meaning of 29 C.F.R.§ 2510.3 101(f)(2); or

(iii) Borrower and each Individual Mortgage Borrower qualifies as an “operating
company” or a “real estate operating company” within the meaning of 29 C.F.R §
2510.3 101(c) or (e) or an investment company registered under The Investment
Company Act of 1940, as amended.

(C) The representation and warranties of Borrower set forth in Section 4.14(A)
shall continue to be and remain true and correct at all times from and after the
Closing until the earlier of (x) the repayment in full of the Obligations or
(y) or with respect to the Collateral, the foreclosure of the Collateral by
Lender or (z) with respect to any Individual Property, the foreclosure of such
Individual Property by Mortgage Lender or the date such Individual Property
becomes a Release Property.

Section 7.21. Further Assurances. Upon the written request of Lender and at the
expense of Borrower, Borrower shall (and shall cause Borrower Parties to) (i)
furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument in Borrower’s possession or reasonably
obtainable by Borrower and reasonably requested by Lender in connection with the
Loan; and (ii) promptly correct any defect, error or omission which is
discovered in the contents of this Agreement or in any of the other Loan
Documents and promptly execute, acknowledge, deliver and record or file such
further instruments and do such further acts as would be reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
and the other Loan Documents or as may be deemed reasonably advisable by Lender
to protect, continue or preserve the liens and security interests under the Loan
Documents, including without limitation, security instruments, financing
statements and continuation statements.

Section 7.22. Use of Proceeds and Margin Security. Borrower Parties shall use
the proceeds of the Loan only for the purposes set forth herein and consistent
with all applicable laws, statutes, rules and regulations. No portion of the
proceeds of the Loan shall be used in any manner that might cause the borrowing
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System.

Section 7.23. Anti-Money Laundering and Economic Sanctions. Borrower shall (and
shall cause its Constituent Owners and Affiliates to) (a) at all times comply
with the representations and covenants contained in Section 4.23 such that the
same remain true, correct and not violated or breached. Borrower covenants that
no Borrower Party, or, to Borrower’s knowledge, any of their directors,
officers, or employees or agents: (x) knowingly conduct any business, or engage
in any transaction or dealing, with

 

Page 78



--------------------------------------------------------------------------------

any Sanctioned Person (including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Sanctioned Person) in any manner that would result in a violation of any
Sanctions by any Person,; or (y) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any Sanctions or any other prohibitions set forth in the
Patriot Act, AC Laws and/or AML Laws. On request by Lender from time to time,
Borrower further covenants and agrees promptly to deliver to Lender any such
certification or other evidence as may be reasonably requested by Lender in its
sole and absolute discretion, confirming that (i) none of the Borrower Parties,
and, to Borrower’s knowledge, none of their respective officers, directors,
partners, or Affiliates is a Sanctioned Person; and (ii) none of the Borrower
Parties, and none of their respective officers, directors, or to Borrower’s
knowledge, partners, members or Affiliates has engaged in any business,
transaction or dealings with a Sanctioned Person (including, but not limited to,
the making or receiving of any contribution of funds, goods, or services, to or
for the benefit of a Sanctioned Person) in any manner that would result in a
violation of any Sanctions by any Person..

Section 7.24. Adverse Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which Lender reasonably believes would affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Pledge
Agreement or the other Loan Documents and, in connection therewith, use
commercially reasonable efforts to permit Lender, at its election, to
participate in any such proceedings.

Section 7.25. Lender’s Expenses. Borrower shall pay, within five (5) Business
Days after written demand by Lender, all reasonable expenses, charges, costs and
fees (including reasonable attorneys’ fees and expenses) actually incurred by
Lender in connection with the negotiation, documentation, closing,
administration, servicing, enforcement, interpretation, and collection of the
Loan and the Loan Documents, and in the preservation and protection of Lender’s
rights hereunder and thereunder. Without limitation of the foregoing, Borrower
shall pay all costs and expenses, including reasonable attorneys’ fees, actually
incurred by Lender in any case or proceeding under Title 11 of the United States
Code (or any law succeeding or replacing any of the same). At the Closing,
Lender is authorized to pay directly from the proceeds of the Loan any or all of
the foregoing expenses then or theretofore incurred.

Section 7.26. Property Document Covenants. Without limiting the other provisions
of this Agreement and the other Loan Documents, Borrower shall cause Mortgage
Borrower to (i) promptly perform and/or observe, in all material respects, all
of the covenants and agreements required to be performed and observed by any
Individual Mortgage Borrower under the Property Documents and do all things
reasonably necessary to preserve and to keep unimpaired such Individual Mortgage
Borrower’s material rights thereunder; (ii) promptly notify Lender of any
material default under the Property Documents of which it is aware by any party
thereto; (iii) not, without the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed), (A) enter into any new Property
Document or replace or execute any material modifications to any existing
Property Documents or renew or extend the same (exclusive of, in each case, any
automatic renewal or extension in accordance with its terms), (B) surrender,
terminate or cancel the Property Documents, (C) materially reduce or consent to
the material reduction of the term of the Property Documents, (D) materially
increase or consent to the material increase of the amount of any charges to
Borrower under the Property Documents, or (E) following the occurrence and
during the continuance of an Event of Default, exercise any rights, make any
decisions, grant any approvals or otherwise take any action under the Property
Documents.

Section 7.27. Notices. Borrower shall give notice, or cause notice to be given,
to Lender promptly upon the occurrence of any Mortgage Loan Event of Default.

 

Page 79



--------------------------------------------------------------------------------

Section 7.28. Other Limitations. Prior to the payment in full of the
Obligations, neither Borrower nor any of its Affiliates shall, without the prior
written consent of Lender (which may be furnished or withheld at its sole and
absolute discretion), give its consent or approval to any of the following
actions or items:

(A) except as permitted herein or in the Mortgage Loan Documents, creating,
incurring, assuming or suffering to exist any additional Liens on any portion of
the Property except for Permitted Encumbrances;

(B) except as permitted herein or under the Mortgage Loan Documents or as set
forth in an Approved Annual Budget or if an Approved Extraordinary Expense, any
(i) improvement, renovation or refurbishment of all or any part of the Property
to a materially higher standard or level than that of comparable properties in
the same market segment and in the same geographical area as the Property,
(ii) removal, demolition or material alteration of the improvements or equipment
on the Property or (iii) material increase in the square footage or gross
leasable area of the improvements on the Property if a material portion of any
of the expenses in connection therewith are paid or incurred by Mortgage
Borrower;

(C) except as otherwise expressly permitted herein or pursuant to the Mortgage
Loan Documents, any material change in the method of conduct of the business of
Borrower or any Individual Mortgage Borrower, such consent to be given in the
sole discretion of the Lender; and

(D) except as required or expressly permitted by the Mortgage Loan Documents,
any determination to restore any Individual Property after a Casualty or
Condemnation.

Section 7.29. Environmental Covenants.

(A) Borrower shall (or shall cause Mortgage Borrower to) promptly, and in any
event within sixty (60) days after the Closing Date, cause an operations and
maintenance plan with respect to asbestos containing materials, and, in
addition, with respect to the 5200 Coliseum Way Individual Property, a
lead-based paint operations and maintenance plan (an “O&M Plan”) to be prepared
and implemented at Borrower’s (or Mortgage Borrower’s) expense at each of the
Individual Properties set forth Schedule 7.29 hereof and to continue to maintain
the existing O&M Plans at the other Individual Properties for which an
Environmental Report recommends an O&M Plan be implemented. Borrower covenants
and agrees to (or cause Mortgage Borrower to) continue to maintain all O&M Plans
and diligently comply with the recommendations and requirements of each O&M
Plan.

(B) With respect to the Individual Property located at 5200 Coliseum Way,
Oakland California (the “5200 Coliseum Way Individual Property”), Borrower shall
or shall cause Mortgage Borrower to, at Borrower’s or Mortgage Borrower’s
expense (i) maintain the existing engineered soil cap (including maintaining
building foundations and paved ground cover) and (ii) comply with restrictions
and covenants contained in the Covenant and Environmental Restriction on
Property, dated as of April 12, 2002 and recorded in the Official Records of
Alameda County on April 22, 2002 as document number 2002178026.

(C) With respect to the Individual Property located at 1111 W. Gladstone Street,
Azusa, California (the “1111 W. Gladstone Street Individual Property”), Borrower
shall conduct (or cause Mortgage Borrower to conduct), at Borrower’s (or
Mortgage Borrower’s expense) interior methane gas testing at the 1111 W.
Gladstone Street Individual Property each calendar quarter as recommended by
that certain Phase I Environmental Site Assessment Report (Project
#18-37855.01), prepared by Global Realty Services Group, dated as of
December 10, 2018 (the “Gladstone Environmental Report”). Upon

 

Page 80



--------------------------------------------------------------------------------

written request of Lender, Borrower will (or shall cause Mortgage Borrower to)
promptly provide evidence reasonably acceptable to Lender of compliance with the
foregoing. Borrower shall promptly notify Lender if any such testing recommends
any remediation or discloses elevated levels of methane gas at the 1111 W.
Gladstone Street Individual Property in which remedial action would be required
or recommended under Environmental Laws.

(D) Borrower shall (or shall cause Mortgage Borrower to) promptly, and in any
event within sixty (60) days after the Closing Date, conduct radon testing with
respect to the ground floor residential unit, at Borrower’s expense, at the
Individual Property located at 1001 Toll Gate Road, Elgin, Illinois (the “1001
Toll Gate Road Individual Property”). Upon written request of Lender, Borrower
will (or shall cause Mortgage Borrower to) promptly provide evidence reasonably
acceptable to Lender of compliance with the foregoing. Borrower shall promptly
notify Lender if any such testing recommends any remediation or discloses
elevated levels of radon gas at the 1001 Toll Gate Road Individual Property in
which remedial action would be required or recommended under Environmental Laws.

ARTICLE VIII

RESERVES

Section 8.1. Reserves.

(A) Borrower shall cause Mortgage Borrower to deposit and maintain each of the
Mortgage Reserve Funds as required under the Mortgage Loan Documents and to
perform and comply with all the terms and provisions relating thereto. Upon
request of Lender, Borrower will promptly provide evidence acceptable to Lender
of compliance with the foregoing.

(B) Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, if at any time and/or for any reason any Mortgage Reserve Funds are
no longer being maintained in accordance with the Mortgage Loan Documents and/or
are reduced, waived or modified (in each case, including, without limitation,
due to any waiver or amendment to the Mortgage Loan Documents or any repayment
or refinance of the Mortgage Loan (any such Mortgage Reserve Funds, the “Waived
Reserve Funds”)), Borrower shall promptly notify Lender of same and, if
requested by Lender in writing, (i) establish and maintain with Lender and for
the benefit of Lender reserves in substitution thereof (the “Substitute Reserve
Funds”), which Substitute Reserve Funds shall be made by Borrower and disbursed
by Lender substantially, in each case, in accordance with the provisions of such
applicable sections of the Mortgage Loan Agreement, (ii) execute any amendments
to this Agreement and/or the Loan Documents relating to the Substitute Reserve
Funds, (iii) remit to Lender (and cause Mortgage Borrower to remit to Lender)
any Mortgage Reserve Funds remaining in the Waived Reserve Funds and (iv) upon
request by Lender, make a payment with respect to any deficiency in the
Substitute Reserve Funds as identified by Lender.

Section 8.2. General Matters Pertaining to Reserves.

(A) Release of Substitute Reserve Funds. Provided no Event of Default shall
exist and remain uncured, Lender shall release any Substitute Reserve Funds in
accordance with substantially the same terms and conditions in the Mortgage Loan
Agreement with respect to the release of the applicable Mortgage Reserve Funds.

(B) Security Interest; Rights on Default. All Substitute Reserve Funds shall be
held in Eligible Accounts. Borrower hereby grants and pledges to Lender a
security interest in any and all monies now or hereafter comprising any
Reserves, including all Substitute Reserve Funds and any other

 

Page 81



--------------------------------------------------------------------------------

funds paid to or held by Lender for such purposes, and all earnings on and
proceeds of any or all of the foregoing, in each case as security for the
payment of the Loan and the payment and performance of all other Obligations. If
an Event of Default exists, Lender shall have no obligation to disburse any
amount from any Reserve. Upon the occurrence of an Event of Default, Lender
shall have all rights and remedies under the Loan Documents and under applicable
law. Without limitation, if an Event of Default exists, Lender shall have no
obligation to disburse any amount from any Reserve, and Lender is expressly
authorized to hold all or any portion of the Reserves and not apply the same to
the Obligations, to apply all or any portion of the Reserves against any of the
Obligations in any order that Lender determines, to apply all or any portion of
the Reserves otherwise as provided herein, or to dispose of any or all of the
same in accordance with applicable law.

(C) Earnings on Reserves. The Substitute Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender. No earnings
or interest on the Substitute Reserve Funds shall be payable to Borrower or
Mortgage Borrower. Neither Lender nor any Servicer that at any time holds or
maintains the Substitute Reserve Funds shall have any obligation to keep or
maintain such Substitute Reserve Funds or any funds deposited therein in
interest bearing accounts. If Lender or any Servicer elects in its sole and
absolute discretion to keep or maintain any Substitute Reserve Funds deposited
therein in an interest bearing account, (i) such funds shall not be invested
except in Permitted Investments, and (ii) all interest earned or accrued thereon
shall be for the account of, and be retained by Lender or any Servicer. Lender
shall not be responsible and shall have no liability whatsoever for the rate of
return earned or losses incurred on the investment of any Substitute Reserve
Funds in Permitted Investments.

(D) Right to Receive Authorization. Lender shall have the right at any time to
request from Borrower or from Guarantor written authorization in form and
substance reasonably satisfactory to Lender, separate and apart from the
authorizations set forth in the Loan Documents, to make (or refrain from making)
any payment from or with respect to any Reserve (including payments to Lender
for credit against the obligations of Borrower hereunder), or to take (or
refrain from taking) any action pertaining to any Reserve. Lender shall have no
obligation to request any such written authorization ever, and Lender’s not
requesting any such written authorization shall not give rise to any rights in
Borrower or any obligation, liability or detriment of Lender. Further, Lender’s
requesting such written authorization in any case or cases shall not give rise
to any obligation to request such written authorization in any subsequent case.
If such written authorization is given, then Lender shall have the right to rely
on the same irrevocably. If Lender requests any such written authorization for
any matter which the Loan Documents or applicable law permits or requires Lender
to do under the circumstances then in effect or as contemplated in such request
for written authorization, then until such time as Lender receives such written
authorization (including any time following denial of such written
authorization) Lender is hereby irrevocably authorized to do any one or more of
the following, at Lender’s reasonable option (i) except for payment of Taxes,
hold all or any part of the applicable Reserve without making payment therefrom,
(ii) make any payments from the Reserve that are then permitted or required
under the Loan Documents or applicable law, or (iii) exercise or refrain from
exercising any other rights or remedies pertaining to the Reserves that are then
permitted under the Loan Documents or under applicable law. Lender’s rights
under the foregoing sentence may be exercised simultaneously or seriatim in any
combination or sequence. If Lender shall exercise any of such rights by reason
of not having received any requested written authorization, and if the requested
written authorization is subsequently given (or if a denial of written
authorization is subsequently rescinded), Lender shall not then be required to
undo the results of any such exercise of rights, and Lender shall not be bound
by any obligation which Lender determines in its reasonable discretion is
inconsistent with any of the rights that have been so exercised. The rights of
Lender under this subsection shall govern and prevail notwithstanding anything
to the contrary in the Loan Documents or elsewhere. Without limitation, the
rights of Lender under this subsection shall govern and prevail over any
provision of the Loan Documents which imposes on Lender any obligation
whatsoever pertaining to any Reserve.

 

Page 82



--------------------------------------------------------------------------------

(E) Reserves Not Specifically Identified in Article VIII. This Article shall
apply to all Reserves that are specifically identified in this Article VIII and
also to any other Reserves that are required pursuant to the Loan Documents.

(F) Additional Provisions. Borrower’s obligations to make deposits into each
Reserve are separate from Borrower’s obligations to make deposits into each
other Reserve, and from its obligations to pay as and when due all principal,
interest, and other amounts owing under the Loan Documents. Without limitation,
nothing in this Article shall excuse Borrower’s performance of any obligation
set forth elsewhere in this Agreement or in the Loan Documents. Lender may (but
need not) disburse payment from any Reserve directly to the applicable vendor,
by joint check to Borrower (or any Individual Mortgage Borrower on behalf of
Borrower) and the applicable contractor, or to Borrower (or any Individual
Mortgage Borrower on behalf of Borrower), in each case as determined by Lender
in its sole discretion. To the extent that Reserves are funded from Loan
proceeds, whether at Closing or otherwise, the amount so funded shall constitute
principal outstanding hereunder. Upon full and final payment of the Obligations,
any funds remaining in any Reserve shall be disbursed to Borrower.

Section 8.3. Environmental Testing. Without limiting the foregoing, Borrower
shall cause Mortgage Borrower to comply with Section 8.5 of the Mortgage Loan
Agreement with respect to the well water testing at the Individual Property
located in Kingwood, Texas, and shall deliver (or cause Mortgage Borrower to
deliver) to Lender and its environmental consultant contemporaneously with any
delivery to Mortgage Lender (or its environmental consultant) the test results
and any other information relating thereto which is delivered to Mortgage
Lender. If well water monitoring or other remediation is recommended by Lender’s
environmental consultant or required under applicable Environmental Law or other
Legal Requirements, Borrower shall cause Mortgage Borrower to proceed with
reasonable diligence to commence and thereafter with reasonable diligence
perform such monitoring or other remediation, which shall be performed in
accordance with a plan for such monitoring and mediation reasonably approved in
writing by Lender.

Section 8.4. Letters of Credit.

(A) This Section shall apply to any Letters of Credit which are permitted to be
delivered pursuant to the express terms and conditions of this Agreement.
Borrower shall give Lender no less than ten (10) days written notice of
Borrower’s election to deliver a Letter of Credit together with a draft of the
proposed Letter of Credit and Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses actually incurred in connection
therewith. No party other than Lender shall be entitled to draw on any such
Letter of Credit.

(B) Each Letter of Credit delivered hereunder shall be additional security for
the payment of the Obligations. Upon the occurrence and during the continuance
of an Event of Default, Lender shall have the right, at its option, to draw on
any Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Obligations in such order, proportion or
priority as Lender may determine. Any such application to the Obligations shall
be subject to the terms and conditions hereof relating to application of sums to
the Obligations. Lender shall have the additional rights to draw in full any
Letter of Credit: (i) if Lender has received a notice from the issuing bank that
the Letter of Credit will not be renewed and a substitute Letter of Credit is
not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing

 

Page 83



--------------------------------------------------------------------------------

bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than thirty (30) days
prior to such termination); (iv) if Lender has received notice that the bank
issuing the Letter of Credit shall cease to be an Approved LC Bank and Borrower
has not substituted a Letter of Credit from an Approved LC Bank within fifteen
(15) days after notice; and/or (v) if the bank issuing the Letter of Credit
shall fail to (A) issue a replacement Letter of Credit in the event the original
Letter of Credit has been lost, mutilated, stolen and/or destroyed or
(B) consent to the transfer of the Letter of Credit to any Person designated by
Lender in connection with this Agreement. If Lender draws upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, provided no Event
of Default exists, Lender shall apply all or any part thereof for the purposes
for which such Letter of Credit was established. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw any Letter of
Credit upon the happening of an event specified in (i), (ii), (iii), (iv) or
(v) above and shall not be liable for any losses sustained by Borrower due to
the insolvency of the bank issuing the Letter of Credit if Lender has not drawn
the Letter of Credit.

(C) In no event shall Borrower or Mortgage Borrower be an account party to, or
have or incur any reimbursement obligations in connection with, any Letter of
Credit. Notwithstanding anything to the contrary contained herein, Borrower (or
Mortgage Borrower) shall only be permitted to deliver a Letter of Credit
hereunder to the extent the amount of such Letter of Credit, together with the
amounts of all other outstanding Letters of Credit, does not exceed ten percent
(10%) of the outstanding principal balance of the Loan.

ARTICLE IX

DEFAULT, RIGHTS AND REMEDIES

Section 9.1. Events of Default. The term “Event of Default” shall mean the
occurrence or existence of any one or more of the following:

(A) Scheduled Payments. (i) If any scheduled payment, including any monthly Debt
Service payment, the payment due on the Maturity Date, and deposits in any of
the Reserves, is not paid as and when the same is due under this Agreement, the
Note, or any other Loan Documents (whether such amount is interest, principal,
or otherwise) (provided, however, if no Event of Default shall otherwise have
occurred and be continuing, in the event, for any Payment Date occurring during
a Cash Management Period (other than a Mortgage Loan Event of Default),
sufficient funds were available in the Cash Management Account to satisfy in
full all amounts payable pursuant to clauses (i) through (viii) of
Section 3.2(B) of the Mortgage Loan Agreement for such Payment Date, including
the Monthly Debt Service Payment Amount due and payable on such Payment Date,
Mortgage Lender’s access to such sums in the Cash Management Account was not
restricted or constrained in any manner and Mortgage Lender failed to disburse
or pay such Monthly Debt Service Payment Amount to Lender on or prior to such
Payment Date, no Event of Default shall exist hereunder so long as Borrower pays
(or causes to be paid) such Monthly Debt Service Payment to Lender within five
(5) Business Days after written notice from Lender of Lender’s failure to
receive such Monthly Debt Service Payment), or (ii) if Substitute Cash
Management Accounts have been established, failure of Borrower to pay (or cause
Mortgage Borrower to pay) any other amount under substitute cash management
provisions which are substantially the same as Section 3.2(B)(i) through (vi) of
the Mortgage Loan Agreement that is not included in the foregoing clause
(i) within five (5) Business Days after each such amounts are required to paid
under such substitute cash management provisions;

(B) Taxes. Subject to Borrower’s and Mortgage Borrower’s right to context Taxes
or Other Taxes in accordance with the provisions of Section 7.3, failure by
Borrower or Mortgage Borrower to pay any Taxes or Other Taxes prior to
delinquency (except to the extent (i) sums sufficient to pay the

 

Page 84



--------------------------------------------------------------------------------

Taxes or Other Taxes in question had been reserved with Mortgage Lender under
the Mortgage Loan Agreement or with Lender hereunder, in either case, prior to
the applicable due date for the Taxes or Other Taxes in question for the express
purpose of paying the Taxes or Other Taxes in question and Mortgage Lender or
Lender, as applicable, failed to pay the Taxes or Other Taxes in question when
required hereunder, (ii) Mortgage Lender’s or Lender’s, as applicable, access to
such sums was not restricted or constrained in any manner and (iii) no Event of
Default was continuing); or

(C) Other Payments. Failure of Borrower to pay any other amount from time to
time owing under this Agreement, the Note, or any other Loan Documents (other
than amounts paid pursuant to Section 9.1(A)) within ten (10) Business Days
following written notice by Lender to Borrower; or

(D) Breach of Reporting Provisions. Failure of any Borrower Party to perform or
comply with any term or condition contained in Article V which continues for a
period of ten (10) Business Days after written demand or failure of Borrower to
deliver to Lender, within ten (10) Business Days after written request by
Lender, the estoppel certificates required by Section 7.12(A); or

(E) Breach of SPE Bankruptcy Remote Entity Provisions. Breach or default under
Article X or Section 7.1(B) hereof or if any of the assumptions contained in the
Insolvency Opinion fail to be true and correct in any material respect;
provided, however, the same shall not be an Event of Default if (i) such breach
was inadvertent and non-recurring, (ii) such breach is not reasonably expected
to have a Material Adverse Effect, (iii) Borrower cures such breach within
thirty (30) days of the earlier to occur of (A) Borrower obtaining actual
knowledge of same, and (B) written notice from Lender, and (iv) within thirty
(30) days of the written request by Lender, Borrower shall cause counsel to
Borrower reasonably acceptable to Lender to deliver an opinion of counsel
confirming that Borrower and its assets will not be consolidated into or with
any other Person or such Person’s bankruptcy proceedings regardless as to the
existence of such breach, which opinion shall be acceptable to Lender in its
reasonable discretion; or

(F) Policies. If the insurance policies required to be maintained under Article
VI are not kept in full force and effect (provided, however, no Event of Default
shall result from a failure to timely pay Insurance Premiums as provided in this
Agreement if to the extent (i) sufficient funds to pay the Insurance Premiums in
question are then reserved with Mortgage Lender under the Mortgage Loan
Agreement or with Lender hereunder, in either case, for the express purpose of
paying the Insurance Premiums in question on or prior to the applicable due date
for the Insurance Premiums in question, (ii) Mortgage Borrower or Borrower, as
applicable, has complied with all disbursement obligations with respect thereto,
(iii) Mortgage Lender’s or Lender’s, as applicable, access to such sums was not
restricted or constrained in any manner, (iv) Mortgage Lender fails to pay the
same in violation of the Mortgage Loan Agreement or Lender fails to pay the same
in violation of this Agreement, as applicable, and (v) no Event of Default
exists); or

(G) Breach of Provisions Regarding Transfers, Liens, ERISA, Patriot Act. Breach
or default under Article XI, or any of Sections 4.14, 4.23, 7.20 or 7.23;
provided, however, that with respect to any such breach of Section 4.23 or 7.23
that is susceptible of being cured, such breach shall not be deemed an Event of
Default hereunder unless and until it shall remain uncured for ten (10) Business
Days after the earlier to occur of (i) a Borrower Party obtaining actual
knowledge of such breach and (ii) written notice from Lender; or

(H) Breach of Representation or Warranty. If (i) any representation or warranty
made by any Borrower herein or by any Borrower, any Individual Mortgage Borrower
or Guarantor in any other Loan Document as of the date such representation or
warranty was made or is deemed to have been remade is, or (ii) any financial
statement, report, certificate or other instrument, agreement or document

 

Page 85



--------------------------------------------------------------------------------

furnished to Lender by or on behalf of any Borrower, any Individual Mortgage
Borrower or Guarantor shall be (or contained statements or information that is),
false or misleading in any material respect as of the date the same was
delivered, unless with respect to the foregoing misrepresentations or false or
misleading information (each, a “Misrepresentation”) (A) such Misrepresentation
was not knowingly or intentionally made, (B) Lender has suffered no actual Loss
on account thereof (or Borrower shall have reimbursed Lender for the amount of
such Loss) nor has the same resulted in a Material Adverse Effect, (C) such
Misrepresentation can be cured (meaning that the facts and circumstances
underlying the applicable Misrepresentation can be changed such that the
applicable representation or information as made or delivered will be true and
correct), and (D) such Misrepresentation has been so cured within thirty
(30) days after the earlier of (1) the date on which Borrower first has actual
knowledge that such Misrepresentation exists, and (2) the date on which Lender
first notifies Borrower in writing that such Misrepresentation exists); or

(I) Cross-Default with the Other Loan Documents. If any Default shall exists
under any of the other Loan Documents beyond any applicable notice and/or cure
periods contained in such Loan Documents or notice and/or cure periods for
defaults, or if any other event shall occur or condition shall exist if the
effect of such event or condition is to accelerate the maturity of the Loan or
to permit Lender to accelerate the maturity of the Loan; or

(J) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters a
decree or order for relief with respect to any Borrower, any Individual Mortgage
Borrower, Guarantor, Operating Partnership or Affiliated Manager in an
involuntary bankruptcy action involving any Borrower, any Individual Mortgage
Borrower, Guarantor, Operating Partnership or Affiliated Manager, which decree
or order is not stayed or other similar relief is not granted under any
applicable federal or state law; (ii) the occurrence and continuance of any of
the following events for ninety (90) days unless dismissed or discharged within
such time: (x) an involuntary Bankruptcy involving any Borrower, any Individual
Mortgage Borrower, Guarantor, Operating Partnership or Affiliated Manager is
commenced, (y) a decree or order of a court for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower, any Individual Mortgage Borrower, Guarantor, Operating
Partnership or Affiliated Manager or over all or a substantial part of its
property, is entered, or (z) an interim receiver, trustee or other custodian is
appointed without the consent of any Borrower, any Individual Mortgage Borrower,
Guarantor, Operating Partnership or Affiliated Manager, for all or a substantial
part of the property of such Person; or

(K) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for relief
is entered with respect to any Borrower, any Individual Mortgage Borrower,
Guarantor, Operating Partnership or Affiliated Manager, or any Borrower, any
Individual Mortgage Borrower, Guarantor, Operating Partnership or Affiliated
Manager commences a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case or to the
conversion of an involuntary case to a voluntary case under any such law or
consents to the appointment of or taking possession by a receiver, trustee or
other custodian for any Borrower, any Individual Mortgage Borrower, Guarantor,
Operating Partnership or Affiliated Manager or for all or a substantial part of
the property of any Borrower, any Individual Mortgage Borrower, Guarantor,
Operating Partnership or Affiliated Manager; (ii) any Borrower, any Individual
Mortgage Borrower, Guarantor, Operating Partnership or Affiliated Manager makes
any assignment for the benefit of creditors; or (iii) any Borrower, any
Individual Mortgage Borrower, Guarantor, Operating Partnership or Affiliated
Manager or any governing body of any Borrower, any Individual Mortgage Borrower,
Guarantor, Operating Partnership or Affiliated Manager adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 9.1(K); or

 

Page 86



--------------------------------------------------------------------------------

(L) Dissolution; Insolvency. The insolvency, dissolution, winding up,
termination or cessation of existence of any Borrower, any Individual Mortgage
Borrower, Guarantor, Operating Partnership or Affiliated Manager, the admission
of any Borrower, any Individual Mortgage Borrower, Guarantor or Operating
Partnership of its inability to pay its debts as they become due; or

(M) Judgment and Attachments. if the Property (or any portion thereof) becomes
subject to any mechanic’s, materialman’s lien, judgment lien, tax lien or other
lien (other than a lien for any real property Taxes not then due and payable or
a Permitted Encumbrance) and the lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of forty-five (45) days; or

(N) Accounts. Any deposit to any of the Accounts required hereunder or under the
other Loan Documents is not paid within three (3) Business Days after such
deposit is due; or

(O) Default Under Other Financing. If any Borrower or any Individual Mortgage
Borrower shall be in default beyond applicable notice and grace periods under
any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Collateral or the Property whether it be
superior or junior in lien to the Pledge Agreement or the Security Instrument;
or

(P) Assignment of Loan Documents. If Borrower assigns its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents; or

(Q) Modification, Termination or Surrender of Management Agreement. (i) Without
the prior written consent of Lender, there occurs any termination, surrender or
material modification of any Management Agreement, (ii) Mortgage Borrower
defaults under any Management Agreement beyond the expiration of applicable
notice and cure periods or (iii) if Borrower fails to cause Mortgage Borrower to
appoint a new Qualified Manager upon written request of Lender in accordance
with the terms and provisions of this Agreement and the other Loan Documents
and/or fails to comply or cause Mortgage Borrower to comply with any limitations
on instructing any Property Manager as required by and in accordance with the
terms and provisions of this Agreement and the other Loan Documents; or

(R) Securitization. Failure by Borrower to comply with any of its obligations
under Article XIII hereof, for five (5) Business Days after written notice to
Borrower from Lender; or

(S) Guarantor Financial Covenants. Guarantor fails to satisfy the Guarantor
Financial Covenants; or

(T) Interest Rate Cap Agreement. Failure of Borrower to purchase and maintain
any Interest Rate Cap Agreement as required pursuant to this Agreement;

(U) Mortgage Loan Event of Default. A Mortgage Loan Event of Default shall occur
and be continuing;

(V) Pledge Agreement. The Liens created pursuant to the Pledge Agreement shall
cease to be fully perfected first prior security interests (other than as a
result of any action by Lender);

(W) Other Defaults. If Borrower or Guarantor shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement or any
other Loan Document not specified in subsections (A) to (V) above, for ten
(10) Business Days after written notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days

 

Page 87



--------------------------------------------------------------------------------

after notice from Lender in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrower
and/or Guarantor shall have commenced to cure such Default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower and/or Guarantor in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days.

If more than one of the foregoing paragraphs shall describe the same condition
or event, then Lender shall have the right to select which paragraph or
paragraphs shall apply. In any such case, Lender shall have the right (but not
the obligation) to designate the paragraph or paragraphs which provide for no
notice or for a shorter time to cure (or for no time to cure).

Section 9.2. Acceleration and Remedies.

(A) Upon the occurrence and during the continuance of any Event of Default under
Sections 9.1(J), (K) or (L), the unpaid principal amount of and accrued interest
and fees on the Loan and all other Obligations shall automatically, without
notice, become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower Party. Upon and at any time after the occurrence and during the
continuance of any other Event of Default, at the option of Lender, which may be
exercised without notice or demand to anyone, all or any portion of the Loan and
other Obligations shall immediately become due and payable without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower Party.

(B) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents, or at law or in equity, may be exercised by Lender at any time
and from time to time, whether or not all or any of the Obligations shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Collateral. Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, if an Event of Default is continuing (i) to the fullest extent
permitted by law, Lender shall not be subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Collateral and the Collateral has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full.

(C) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose the Pledge
Agreement in any manner and for any amounts secured by the Pledge Agreement then
due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) if Borrower defaults beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Pledge Agreement to recover
such delinquent payments, or (ii) if Lender elects to accelerate less than the
entire outstanding principal balance of the Loan, Lender may foreclose the
Pledge Agreement to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Collateral as Lender
may elect. Notwithstanding one or more partial foreclosures, the Collateral
shall remain subject to the Pledge Agreement to secure payment of sums secured
by the Pledge Agreement and not previously recovered.

 

Page 88



--------------------------------------------------------------------------------

(D) Any amounts recovered from the Collateral for the Loan during the
continuance of an Event of Default may be applied by Lender toward the payment
of any interest and/or principal of the Loan and/or any other amounts due under
the Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.

(E) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

Section 9.3. Duration of Events of Default. Notwithstanding anything else herein
or any other Loan Document (but subject to any contrary effect of any applicable
statute), Lender shall have no obligation to accept the cure of, or to waive,
any Event of Default, regardless of tender of delinquent payments or other
performance by Borrower, or any other event or condition whatsoever; and no
Borrower Party shall have any right to cure any Event of Default, and no right
to cure shall be implied. After the first occurrence of any Event of Default
(irrespective of whether or not the same consists of an ongoing condition, a
one-time occurrence, or otherwise), the same shall be deemed to continue at all
times thereafter; provided, however, that such Event of Default shall cease to
continue only if Lender shall expressly accept performance of the defaulted
obligation in writing or shall otherwise execute and deliver a written agreement
in which Lender expressly states that such Event of Default has ceased to
continue. Lender shall not be obligated under any circumstances whatsoever to
accept such performance or execute and deliver any such writing. Without
limitation, this Section shall govern in any case where reference is made in
this Agreement or elsewhere in the Loan Documents to (i) any “cure” (whether by
use of such word or otherwise) of any Event of Default, (ii) “during an Event of
Default,” “the continuance of an Event of Default” or “after an Event of Default
has ceased” (in each case, whether by use of such words or otherwise), or
(iii) any condition or event which continues beyond the time when the same
becomes an Event of Default.

Section 9.4. Performance by Lender.

(A) If any Borrower Party shall fail to perform fully, or cause to be performed
fully, any covenant, duty or agreement contained in any of the Loan Documents,
irrespective of whether notice has been given and whether any time in which to
cure has elapsed and irrespective of whether or not an Event of Default has
occurred, Lender may (but shall have no obligation to) perform or attempt to
perform such covenant, duty or agreement on behalf of such Borrower Party. In
such event, Borrower shall, at the request of Lender, promptly pay to Lender any
amount reasonably expended by Lender in such performance or attempted
performance, together with interest thereon at the Default Rate, from the date
of such expenditure until paid. Any amounts advanced or expended by Lender to
perform or attempt to perform any such matter shall be added to and included
within the Indebtedness evidenced by the Note and shall be secured by all of the
Collateral securing the Loan. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any obligation of any Borrower Party under this Agreement or any
other Loan Document.

 

Page 89



--------------------------------------------------------------------------------

(B) Lender may cease or suspend any and all performance required of Lender under
the Loan Documents upon and during the continuance of any Default, and upon and
at any time after the occurrence of any Event of Default.

Section 9.5. Right of Entry. Following the occurrence and during the continuance
of an Event of Default, Lender is hereby irrevocably empowered to enter and to
authorize others to enter upon any Individual Property or any part thereof for
the purposes of (i) inspecting such Individual Property and conducting tests and
appraisals, (ii) determining whether Borrower has performed its obligations
under the Loan Documents, (iii) protecting Lender’s interests in the Collateral
and the Property, (iv) performing or attempting to perform any obligation of
Borrower, (v) responding to any Default, and (vi) subject to the rights of
Mortgage Lender, collecting any Receipts and performing any obligations under
any Leases. Lender shall not be liable to Borrower or any person in possession
holding under Borrower by reason of such entry or such action.

Section 9.6. Evidence of Compliance. Promptly following request by Lender,
Borrower shall provide such documents and instruments as shall be reasonably
satisfactory to Lender to evidence compliance with any provision of the Loan
Documents.

ARTICLE X

SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

Section 10.1. SPE Bankruptcy Remote Entity. Borrower hereby, jointly and
severally, represents, warrants and covenants as of the Closing Date and also
until such time as all Obligations are paid in full that each Borrower shall
comply with the provisions set forth in this Article X.

(A) The organizational documents of each Borrower shall provide, and each
Borrower hereby represents and warrants to, and covenants with Lender, that
since the date of its formation and at all times on and after the date hereof,
each Borrower has not and will not:

(i) engage in any business or activity other than (a) (1) with respect to SST II
Mezz Borrower, the acquisition, ownership and pledging in connection with the
Loan of the SST II Mezz Borrower Pledged Collateral and being the sole equity
member of each Individual Mortgage Property Borrower, (2) with respect to SST II
TRS Mezz Borrower, the acquisition, ownership and pledging in connection with
the Loan of the SST II TRS Mezz Borrower Pledged Collateral and being the sole
equity member of SST II TRS Mortgage Borrower and (3) with respect to SSGT TRS
Mezz Borrower, the acquisition, ownership and pledging in connection with the
Loan of the SSGT TRS Mezz Borrower Pledged Collateral and being the sole equity
member of SSGT TRS Mortgage Borrower and (b) activities incidental thereto;

(ii) acquire or own any assets other than (a) with respect to the SST II Mezz
Borrower, (1) the SST II Mezz Borrower Pledged Collateral, and (2) such personal
property as may be incidental to or necessary for the ownership and maintenance
of the SST II Mezz Borrower Pledged Collateral, (b) with respect to the SST TRS
II Mezz Borrower, (1) the SST TRS II Mezz Borrower Pledged Collateral, and
(2) such personal property as may be incidental to or necessary for the
ownership and maintenance of the SST TRS II Mezz Borrower Pledged Collateral and
(c) with respect to the SSGT TRS Mezz Borrower, (1) the SSGT TRS Mezz Borrower
Pledged Collateral, and (2) such personal property as may be incidental to or
necessary for the ownership and maintenance of the SSGT TRS Mezz Borrower
Pledged Collateral;

 

Page 90



--------------------------------------------------------------------------------

(iii) merge into or consolidate with any Person, divide or otherwise engage in
or permit any Division or permit any Division or dissolve, terminate, liquidate
in whole or in part, transfer or otherwise dispose of all or substantially all
of its assets or change its legal structure (from a Delaware limited liability
company). As used herein, the term “Division” shall mean, as to any Person, such
Person dividing and/or otherwise engaging in and/or becoming subject to, in each
case, any division (whether pursuant to plan of division or otherwise),
including, without limitation and to the extent applicable, pursuant to §18-217
of the Limited Liability Company Act of the State of Delaware;

(iv) fail to observe (in all material respects) all organizational formalities,
or fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the applicable Legal Requirements of
the jurisdiction of its organization or formation, or amend, modify, terminate
or fail to comply with the “special purpose provisions” of its organizational
documents relating to its status as an SPE Bankruptcy Remote Entity (provided,
that, such organizational documents may be amended or modified to the extent
that, in addition to the satisfaction of the requirements related thereto set
forth therein, Lender’s prior written consent and, if required by Lender, a
Rating Agency Confirmation are first obtained);

(v) own any subsidiary, or make any investment in, any Person (other than
(a) with respect to SST II Mezz Borrower, the SST II Mezz Borrower Pledged
Collateral, (b) with respect to SST TRS II Mezz Borrower, the SST TRS II Mezz
Borrower Pledged Collateral, and (c) with respect to the SSGT TRS Mezz Borrower,
SSGT TRS Mezz Borrower Pledged Collateral);

(vi) commingle its funds or assets with the funds or assets of any other Person
(except with other Borrowers), except such Borrower may participate in a central
cash management system or arrangement with the other Borrowers in connection
with the Loan;

(vii) incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Loan and
(B) Permitted Indebtedness. From and after the Closing Date, no Indebtedness
other than the Loan (senior, subordinate or pari passu) may be secured by the
Collateral (except for Permitted Encumbrances);

(viii) (A) fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (including, without
limitation, any Affiliates) or (B) permit its assets to be listed as assets on
the financial statement of any other Person; provided, however, that its assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Borrower and such Affiliates and
to indicate that its assets and credit are not available to satisfy the debts
and other obligations of such Affiliates or any other Person, except, with
respect to such Borrower, as contemplated by the Loan Documents with respect to
any other Borrower, and (ii) such assets shall be listed on its own separate
balance sheet. Such Borrower has maintained and will maintain its books,
records, resolutions and agreements as official records;

(ix) other than capital contributions and distributions permitted under the
terms and conditions of its organizational documents and properly reflected in
its books and records, enter into any contract or agreement with any partner,
member, shareholder, principal or Affiliate, except, in each case, in the
ordinary course of business and upon terms and conditions that are fair and
reasonable and substantially similar to those that would be available on an
arm’s-length basis with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

 

Page 91



--------------------------------------------------------------------------------

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except, with respect to each
Borrower, as contemplated by the Loan Documents with respect to any other
Borrower;

(xii) make any loans or advances to any Person;

(xiii) fail to file its own tax returns separate from any other Person (to the
extent the Borrower is required to file any such tax returns). Such Borrower has
not and will not file a consolidated federal income tax return with any other
Person (except that such Borrower, if it is a disregarded entity for federal
income tax purposes, may be included in the federal income tax return of
Borrower’s regarded owner to the extent required or permitted by applicable
law);

(xiv) fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity;

(xv) fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Collateral to do so);

(xvi) without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director, (a) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute with respect to such Borrower,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official with respect to such Borrower, (c) make a general assignment for the
benefit of creditors or (d) take any other Material Action with respect to such
Borrower (provided, that, none of any member, shareholder or partner (as
applicable) of such Borrower or any board of directors or managers (as
applicable) of such Borrower may vote on or otherwise authorize the taking of
any of the foregoing actions unless, in each case, there are at least two
(2) Independent Directors then serving in such capacity in accordance with the
terms of the applicable organizational documents and each of such Independent
Directors have consented to such foregoing action);

(xvii) fail to allocate fairly and reasonably shared expenses (including,
without limitation, shared office space) or fail to use separate invoices and
checks;

(xviii) fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds or fail to maintain a sufficient number
of employees in light of its contemplated business operations (in each case to
the extent there exists sufficient cash flow from the Collateral to do so after
the payment of Debt Service; provided, however, that no equity owner of Borrower
shall be required to make any additional capital contributions or loans to
Borrower or to arrange for any capital contributions or loans from any third
party);

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable (other than (a) with respect to SST II Mezz
Borrower, the SST II Mezz Borrower Pledged Collateral, (b) with respect to SST
TRS II Mezz Borrower, the SST TRS II Mezz Borrower Pledged Collateral, and
(c) with respect to SSGT TRS Mezz Borrower, the SSGT TRS Mezz Borrower Pledged
Collateral);

 

Page 92



--------------------------------------------------------------------------------

(xx) identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or

(xxi) violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Insolvency Opinion or in any replacement or
supplement thereof.

(B) The limited liability company agreement of each Borrower (each, the “LLC
Agreement”) shall provide that (i) upon the occurrence of any event that causes
the last remaining member of such Borrower (“Member”) to cease to be the member
of such Borrower (other than (A) upon an assignment by Member of all of its
limited liability company interest in such Borrower and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(B) the resignation of Member and the admission of an additional member of such
Borrower in accordance with the terms of the Loan Documents and the LLC
Agreement), any person acting as Independent Director of such Borrower shall,
without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower automatically be admitted to such Borrower
as a member with a 0% economic interest (“Special Member”) and shall continue
such Borrower without dissolution and (ii) Special Member may not resign from
such Borrower or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to such Borrower as a Special Member in
accordance with requirements of Delaware law and (B) after giving effect to such
resignation or transfer, there remains at least two (2) Independent Directors of
Borrower in accordance with Section 10.2 below. The LLC Agreement shall further
provide that (I) Special Member shall automatically cease to be a member of such
Borrower upon the admission to such Borrower of the first substitute member,
(II) Special Member shall be a member of such Borrower that has no interest in
the profits, losses and capital of such Borrower and has no right to receive any
distributions of the assets of such Borrower, (III) pursuant to the applicable
provisions of the limited liability company act of the State of Delaware (the
“Act”), Special Member shall not be required to make any capital contributions
to such Borrower and shall not receive a limited liability company interest in
such Borrower, (IV) Special Member, in its capacity as Special Member, may not
bind such Borrower and (V) except as required by any mandatory provision of the
Act, Special Member, in its capacity as Special Member, shall have no right to
vote on, approve or otherwise consent to any action by, or matter relating to,
such Borrower including, without limitation, the merger, consolidation, Division
or conversion of such Borrower; provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to such Borrower of Special
Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to such Borrower as Special Member, Special Member shall not be
a member of such Borrower, but Special Member may serve as an Independent
Director of such Borrower.

(C) Each LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of any Borrower to the
fullest extent permitted by law, the personal representative of Member shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of Member in such Borrower agree in writing (A) to continue
such Borrower and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of such Borrower
effective as of the occurrence of the event that terminated the continued
membership of Member in such Borrower, (ii) any action initiated by or brought
against Member or Special Member under the Bankruptcy Code or any other federal
or state bankruptcy or state law shall not cause Member or Special Member to
cease to be a member of such Borrower and upon the occurrence of such an event,
the business of such Borrower shall continue without dissolution and (iii) each
of Member and Special Member waives any right it might have to agree in writing
to dissolve such Borrower upon the occurrence of any action initiated by or
brought against Member or Special Member under the Bankruptcy Code or any other
federal or state bankruptcy or state law, or the occurrence of an event that
causes Member or Special Member to cease to be a member of such Borrower.

 

Page 93



--------------------------------------------------------------------------------

Section 10.2. Independent Director.

(A) The organizational documents of each Borrower shall provide that at all
times there shall be at least two duly appointed independent directors or
managers of such entity (each, an “Independent Director”) who each shall (I) not
have been at the time of each such individual’s initial appointment, and shall
not have been at any time during the preceding five years, and shall not be at
any time while serving as Independent Director, (i) a shareholder (or other
equity owner) of, or an officer, director (other than in its capacity as
Independent Director), partner, member (other than the Special Member) or
employee of, such Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates (other than serving as a special member or
springing member or an Independent Director or an Affiliate of such Borrower
that is not in a direct chain of ownership of such Borrower), (ii) a customer
of, or supplier to, or other Person who derives any of its purchases or revenues
from its activities with, any Borrower, (iii) a Person who Controls or is under
common Control with any such shareholder, officer, director, partner, member,
employee supplier, customer or other Person, (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person, or (v) a trustee or similar Person in any
proceeding under the Bankruptcy Code (or any other federal or state bankruptcy
or state law) involving such Borrower or any of its respective shareholders,
partners, members, subsidiaries or Affiliates, (II) shall have, at the time of
their appointment, had at least three (3) years’ experience in serving as an
independent director, and (III) be employed by, in good standing with and
engaged by such Borrower in connection with, in each case, an Approved ID
Provider. A natural person who satisfies the foregoing definition other than
clause (ii) above shall not be disqualified from serving as an Independent
Director of a Borrower if such individual is an Independent Director employed
by, and in good standing with, an Approved ID Provider that provides
professional independent directors, independent managers and special managers
and also provides other corporate services in the ordinary course of its
business.

(B) The organizational documents of each Borrower shall further provide that
(I) the board of directors or managers of such Borrower and the members of such
entity shall not take any action set forth in Section 10.1(A)(xvi) or any other
action which, under the terms of any organizational documents of such Borrower,
requires the vote of the Independent Directors unless, in each case, at the time
of such action there shall be at least two Independent Directors engaged as
provided by the terms hereof and such Independent Directors vote in favor of or
otherwise consent to such action; (II) any resignation, removal or replacement
of any Independent Director shall not be effective without (1) prior written
notice to Lender and the Rating Agencies (which such prior written notice must
be given on the earlier of five (5) days or three (3) Business Days prior to the
applicable resignation, removal or replacement) and (2) evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents (which such evidence must
accompany the aforementioned notice); (III) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or in equity, the Independent Directors shall
consider only the interests of the Constituent Owners and such Borrower
(including such Borrower’s respective creditors) in acting or otherwise voting
on the matters provided for herein and in such Borrower’s organizational
documents (which such fiduciary duties to the Constituent Owners and Borrower
(including such Borrower’s creditors), in each case, shall be deemed to apply
solely to the extent of their respective economic interests in such Borrower
exclusive of (x) all other interests (including, without limitation, all other
interests of the Constituent Owners), (y) the interests of other Affiliates of
the Constituent Owners and such Borrower and (z) the interests of any group of
Affiliates of which the Constituent Owners or such Borrower is a part)); (IV)
other than as provided in subsection (III) above, the Independent Directors
shall not have any fiduciary duties to any Constituent Owners, any directors of
such Borrower or any other

 

Page 94



--------------------------------------------------------------------------------

Person; (V) the foregoing shall not eliminate the implied contractual covenant
of good faith and fair dealing under applicable law; and (VI) to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Act, an
Independent Director shall not be liable to such Borrower, any Constituent Owner
or any other Person for breach of contract or breach of duties (including
fiduciary duties), unless the Independent Director acted in bad faith or engaged
in willful misconduct.

Section 10.3. Article 8 “Opt In” Election. The limited liability company
interests in each Individual Mortgage Borrower are and shall at all times until
the Maturity Date be evidenced by a “certificated security” governed by Article
8 of the UCC. Each Individual Mortgage Borrower has “opted in” to Article 8 of
the UCC, has not opted out and Borrower shall not permit any Individual Mortgage
Borrower to opt out of such Article 8 of the UCC, and Borrower shall cause each
Individual Mortgage Borrower to cause a registry of the holders of limited
liability company interests in such Individual Mortgage Borrower to be
maintained at all times.

ARTICLE XI

RESTRICTIONS ON LIENS AND TRANSFERS

Section 11.1. Restrictions on Transfer and Encumbrance. Borrower acknowledges
that the identity, creditworthiness and experience of Borrower and its
constituents are material to Lender’s decision to make the Loan. Except as
expressly provided in this Agreement, or as otherwise may be consented to by
Lender (which consent may be withheld in Lender’s sole and absolute discretion),
Borrower shall not cause or suffer to occur any (a) sale, transfer, pledge, or
encumbrance of (i) all or any part of the Property or any direct or indirect
interest therein, or (ii) any direct or indirect ownership or beneficial
interest in any Borrower, any Individual Mortgage Borrower, irrespective of the
number of tiers of ownership or tiers of beneficial interest, or any profits or
proceeds of any such direct or indirect ownership interest, or (b) any change of
Control of any Borrower, any Individual Mortgage Borrower or any member or
shareholder of any Borrower or any Individual Mortgage Borrower (any of the
foregoing, a “Transfer”). Any consent by Lender, if granted, may be subject to
satisfaction of such conditions as Lender may specify. The term “Transfer” shall
also include the creation or issuance of new stock, membership interests,
partnership interests or other ownership or beneficial interests in any
Borrower, any Individual Mortgage Borrower or in any entity that owns, directly
or indirect, any interest in any Borrower or any Individual Mortgage Borrower,
or any merger, Division or consolidation of any such Person; provided, however,
that in no event shall the term “Transfer” include any cash distributions made
to any direct or indirect partner, stockholder, member, beneficiary or other
constituent of Borrower.

Section 11.2. Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 11.1, the following Transfers (the “Permitted Transfers”)
shall be permitted without notice to Lender (unless otherwise required under
this Agreement) or Lender’s consent:

(A) Leases entered into in accordance with this Agreement;

(B) Permitted Encumbrances;

(C) any Transfer (but not the pledge), including the issuance, sale, conveyance,
transfer, redemption or other disposition, of the limited partnership interests
in Operating Partnership or the stock in Guarantor, and including, without
limitation, a Self Administration Transaction and the issuance, sale,
conveyance, transfer, redemption or other disposition of the limited partnership
interests in Operating Partnership or the stock of Guarantor resulting from the
consummation of a Self Administration Transaction, as long as the following
conditions are and continue to be satisfied: (a) such Transfer shall not result
in a change in Control of any of Guarantor, Operating Partnership, any Borrower
or any Individual

 

Page 95



--------------------------------------------------------------------------------

Mortgage Borrower; (b) SST II Mezz Borrower shall continue to be the sole member
of each Individual Mortgage Property Borrower, SST II TRS Mezz Borrower shall
continue to be the sole member of SST II TRS Mortgage Borrower and SSGT TRS Mezz
Borrower shall continue to be the sole member of SSGT TRS Mortgage Borrower,
(c) Strategic Storage TRS II shall continue to be the sole member of SST II TRS
Mezz Borrower and SS Growth TRS shall continue to be the sole member of SSGT TRS
Mezz Borrower, (d) Operating Partnership shall continue to be the sole member of
SST II Mezz Borrower, Strategic Storage TRS II and SS Growth TRS, (e) Guarantor
shall continue to be the sole general partner of Operating Partnership and shall
continue to own not less than fifty-one percent (51%) of (i) the direct common
equity interests in Operating Partnership and (ii) any other equity interests
with voting rights similar in nature to those voting rights attributable to the
common equity interests in Operating Partnership, (f) Affiliated Manager shall
continue to be an Affiliate of, and Controlled by, Sponsor, Guarantor or their
respective Affiliates, (g) to the extent that any transfer would result in any
Person (either itself or collectively with its affiliates) not shown on the
organizational chart attached hereto as Schedule 4.1(A) owning and equity
interest (directly or indirectly) in any Borrower, any Individual Mortgage
Borrower, Operating Partnership or Guarantor which equals or exceeds, as
applicable, (1) prior to a Securitization of the entire Loan, ten percent (10%)
or (2) after Securitization of the entire Loan, twenty percent (20%), Lender
shall have received satisfactory Patriot Act, OFAC, AC Laws, AML Laws, credit
and similar searches, provided, the foregoing shall not apply to any issuance of
preferred equity, and (h) such transfer shall not result in breach of any
representation (if remade after giving effect to such non-compliance with the
covenants of this Agreement regarding ERISA matters;

(D) Property Releases in accordance with Section 2.13;

(E) a Transfer and Assumption in accordance with Section 11.3; and

(F) any sale, transfer or conveyance of all or any portion of the Property as a
result of the exercise of Mortgage Lender’s rights under the Mortgage Loan
Documents, including, without limitation, pursuant to a foreclosure or deed-
in-lieu of foreclosure.

Section 11.3. Permitted Property Transfer (Assumption). Notwithstanding the
provisions of Section 11.1, at any time other than during the Blackout Period,
Borrower shall have the right to (i) cause Mortgage Borrower to convey all of
the Property to a new owner (the “Transferee Owner”) and have Transferee Owner
assume all of Mortgage Borrower’s obligations under the Mortgage Loan Documents
and (ii) have all of the Persons who own direct ownership interests in
Transferee Owner (“Transferee Borrower”) assume all of Borrower’s obligations
under the Loan Documents, and (iii) have replacement guarantors and indemnitors
replace the guarantors and indemnitors with respect to all of the obligations of
the indemnitors and guarantors of the Mortgage Loan Documents and the Loan
Documents from and after the date of such transfer (collectively, a “Transfer
and Assumption”), subject to the terms and full satisfaction of all the
conditions precedent set forth below in this Section 11.3:

(A) no Default or Event of Default shall then exist;

(B) Borrower shall provide Lender with not less than thirty (30) days prior
written notice thereof, which notice shall contain sufficient detail to enable
Lender to reasonably determine that the Transferee Borrower and Transferee Owner
each complies with the requirements set forth herein;

(C) Transferee Borrower shall be a SPE Bankruptcy Remote Entity and Transferee
Owner shall be a SPE Bankruptcy Remote Entity (as defined in the Mortgage Loan
Agreement);

 

Page 96



--------------------------------------------------------------------------------

(D) Transferee Borrower shall be controlled by a Person whose identity,
experience, financial condition and creditworthiness, including net worth and
liquidity, is reasonably acceptable to Lender. Lender shall have the right to
approve or disapprove the proposed transfer based on its then current
underwriting and credit requirements for similar loans secured by similar
properties which loans are sold in the secondary market, such approval not to be
unreasonably withheld conditioned or delayed. In determining whether to give or
withhold its approval of the proposed transfer, Lender shall consider the
experience and track record of Transferee Owner, Transferee Borrower and their
respective principals in owning and operating facilities similar to the
Property, the financial strength of Transferee Owner, Transferee Borrower, the
Replacement Guarantor(s) and their respective principals, the general business
standing of Transferee Owner, Transferee Borrower, the Replacement Guarantor(s)
and their respective principals and Transferee Owner’s, Transferee Borrower’s,
the Replacement Guarantor(s)’ and their respective principals’ relationships and
experience with contractors, vendors, tenants, lenders and other business
entities; provided, however, that, notwithstanding Lender’s agreement to
consider the foregoing factors in determining whether to give or withhold such
approval, such approval shall be given or withheld based on what Lender
determines to be commercially reasonable and, if given, may be given subject to
such conditions as Lender may deem reasonably appropriate;

(E) the Property shall be managed by a Qualified Manager;

(F) Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender;

(G) one or more replacement guarantors and indemnitors which (i) satisfies the
Guarantor Financial Covenants, (ii) who controls Transfer Owner and Transferee
Borrower and owns a direct or indirect interest in Transferee Borrower, (iii) is
formed in (or, if such Person is an individual, is a citizen of), maintains its
principal place of business in (or, if such Person is an individual, maintains a
primary residence in), and is subject to service in the United States and
(iv) is otherwise approved by Lender (such approval not to be unreasonably
withheld, conditioned or delayed) (each a “Replacement Guarantor”) shall execute
and deliver to Lender a guaranty of recourse obligations (in the same form as
the Guaranty delivered to Lender by Guarantor on the date hereof, including,
without limitation, the continued maintenance and satisfaction of the Guarantor
Financial Covenants) and an environmental indemnity agreement (in the same form
as the Environmental Indemnity delivered to Lender by Guarantor on the date
hereof), pursuant to which, in each case, such Replacement Guarantor(s) agree(s)
to be liable under each such guaranty of recourse obligations and environmental
indemnity agreement from and after the date of such Transfer and Assumption
(whereupon such replacement guarantor and indemnitor shall be the “Guarantor”
for all purposes set forth in this Agreement);

(H) Transferee Borrower shall submit to Lender true, correct and complete copies
of all documents reasonably requested by Lender concerning the direct and
indirect ownership, organization and existence of Transferee Owner, Transferee
Borrower and each Replacement Guarantor;

(I) Lender shall have received Rating Agency Confirmation of the Transfer and
Assumption;

(J) counsel to Transferee Borrower and each Replacement Guarantor shall deliver
to Lender opinions in form and substance reasonably satisfactory to Lender as to
such matters as Lender shall reasonably require, which may include opinions as
to substantially the same matters as were required in connection with the
origination of the Loan (including an Additional Insolvency Opinion);

 

Page 97



--------------------------------------------------------------------------------

(K) satisfactory Patriot Act, OFAC, AC Laws, AML Laws, credit and similar
searches shall have been received by Lender with respect to (i) each Replacement
Guarantor, (ii) Transferee Owner, (iii) Transferee Borrower, (iv) any Person
that Controls Transferee Borrower or owns a direct or indirect equity interest
in Transferee Borrower which equals or exceeds, as applicable, (1) prior to a
Securitization of the entire Loan, ten percent (10%) or (2) after Securitization
of the entire Loan, twenty percent (20%), and (v) any other Person reasonably
required by Lender in order for Lender to fulfill its then-current Patriot Act
compliance guidelines;

(L) Borrower shall cause to be delivered to Lender (x) an endorsement to the UCC
policy relating to the Pledged Collateral or, if an endorsement cannot be
issued, a new UCC policy relating to the new collateral pledged under the
replacement pledge agreement and (y) a mezzanine endorsement to the new owner’s
title insurance policy, in each case in form and substance acceptable to Lender,
in Lender’s reasonable discretion;

(M) Transferee Borrower and/or Borrower, as the case may be, shall deliver to
Lender, upon such conveyance, a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan;

(N) Borrower shall pay or cause to be paid all of Lender’s reasonable
out-of-pockets costs and expenses in connection with the Transfer and Assumption
(including, without limitation, Lender’s counsel fees and disbursements) and
third party costs and expenses, including, without limitation, all recording
fees, title insurance premiums and transfer and intangible taxes and costs and
expenses of the Rating Agencies; and

(O) Such Transfer shall be permitted pursuant to the Mortgage Loan Documents and
the Property Documents.

Section 11.4. Costs and Expenses. Borrower shall pay all reasonable costs and
expenses actually incurred by Lender in connection with any Transfer, whether or
not such Transfer is deemed to be a Permitted Transfer, including, without
limitation, all reasonable fees and expenses of Lender’s outside counsel, and
the cost of any required counsel opinions related to REMIC or other
securitization or tax issues and any Rating Agency fees.

Section 11.5. Due on Sale. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Loan immediately due and payable upon a Transfer in
violation of this Agreement. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer.

ARTICLE XII

RECOURSE; LIMITATIONS ON RECOURSE

Section 12.1. Limitations on Recourse. Subject to the provisions and
qualifications of this Article, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Pledge Agreement or the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest under the Note, this Agreement, the Pledge
Agreement and the other Loan Documents, or in the Collateral pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Collateral,

 

Page 98



--------------------------------------------------------------------------------

and Lender, by accepting the Note, this Agreement, the Pledge Agreement and the
other Loan Documents, shall not sue for, seek or demand any deficiency judgment
against Borrower in any such action or proceeding under or by reason of or under
or in connection with the Note, this Agreement, the Pledge Agreement or the
other Loan Documents. Notwithstanding anything to the contrary in this
Agreement, the Pledge Agreement or any of the Loan Documents, the provisions of
this Section 12.1 and the other provisions of the Loan Documents shall not,
however: (a) constitute a waiver of any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Obligations secured by the Collateral
or to require that all Collateral shall continue to secure all of the
Obligations owing to Lender in accordance with the Loan Documents;
(b) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (c) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Pledge Agreement or other Loan Documents; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
the Loan Documents; or (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower (to be realized, subject to Sections 12.2
and 12.3 below, solely from the Collateral and Borrower’s equity interest, if
any, in the Collateral) in order to fully realize the security granted by the
Pledge Agreement and other Loan Documents or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Pledged Collateral or any other Collateral.

Section 12.2. Full Springing Recourse. Notwithstanding Section 12.1, upon the
occurrence of any of the events listed below in clauses (a) through (k),
Borrower and Guarantor, jointly and severally, shall be personally liable for
the entire Loan and all the other Obligations, all of which shall be the
personal obligation and liability of Borrower and Guarantor to Lender under this
Agreement, and the provisions of Section 12.1 shall not in any way limit or
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower and Guarantor, by money judgment or otherwise:
(a) Borrower fails to obtain Lender’s prior written consent to any Transfer, as
required by Article XI of this Agreement, other than a Permitted Transfer,
(b) any Borrower is substantively consolidated with any other Person; unless
such consolidation was involuntary and not consented to by Borrower, Mortgage
Borrower or Guarantor and is discharged, stayed or dismissed within ninety
(90) days following the occurrence of such consolidation, (c) a voluntary
bankruptcy filing under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law by any Borrower or any Individual Mortgage
Borrower; (e) the filing of an involuntary petition against any Borrower or any
Individual Mortgage Borrower under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, (f) Borrower, Mortgage Borrower, Operating
Partnership or Guarantor, or any of their respective Affiliates filing an answer
consenting to or otherwise acquiescing or joining in any involuntary petition
filed against any Borrower or any Individual Mortgage Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law (but
excluding filings and/or responses that are legally required so long as such
filings do not affirmatively consent to or join in support of such petition);
(g) Borrower, Mortgage Borrower, Operating Partnership or Guarantor or any of
their respective Affiliates consenting to or otherwise acquiescing or joining in
an application for the appointment of a custodian, receiver (except a receiver
requested by Lender), trustee, or examiner for any Borrower, any Individual
Mortgage Borrower or any portion of the Collateral or the Property; (h) any
Borrower or any Individual Mortgage Borrower making a general assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; or (i) Borrower
failing to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Collateral or any Individual Property as required
by this Agreement other than Permitted Indebtedness or Permitted Encumbrances.
Notwithstanding Section 12.2(e) above, neither Borrower nor Guarantor shall be
personally liable by reason of an involuntary bankruptcy involving a Borrower,
an Individual Mortgage Borrower, Operating Partnership or Guarantor, provided
that either (1) such involuntary bankruptcy is not solicited or procured by
Borrower, Mortgage Borrower, Operating Partnership, Guarantor, or any Affiliate
of any of them and is finally dismissed within ninety (90) days of its original
filing date, or (2) all of the following conditions are

 

Page 99



--------------------------------------------------------------------------------

satisfied: (A) such involuntary bankruptcy is not solicited or procured by
Borrower, Mortgage Borrower, Guarantor, Operating Partnership or any of their
respective Affiliates; (B) Borrower, Mortgage Borrower, Operating Partnership
and Guarantor (and any Affiliate of any of them to the extent that they have
interests in such case) shall consent to, support and perform all actions taken
or requested by Lender to obtain relief from the automatic stay and to obtain
adequate protection; (C) none of Borrower, Mortgage Borrower, Guarantor,
Operating Partnership nor any Affiliate of any of them shall propose or in any
way support any plan of reorganization which in any way modifies or seeks to
modify any provisions of the Loan Documents or any of Lender’s rights under any
of the Loan Documents; and (D) none of Borrower, Mortgage Borrower, Operating
Partnership, Guarantor, nor any of their respective Affiliates shall propose or
consent to any use of cash collateral except with Lender’s consent, which may be
withheld in Lender’s sole discretion.

Section 12.3. Recourse for Damages. Notwithstanding Section 12.1, Borrower and
Guarantor, jointly and severally, shall be personally liable for, and the
provisions of Section 12.1 shall not in any way limit or constitute a waiver of
the right of Lender to enforce the liability and obligation of Borrower and
Guarantor, by money judgment or otherwise, for the following, all of which shall
be the personal obligation and liability of Borrower and Guarantor to Lender
under this Agreement: (a) without limiting the provisions of Section 12.2 above,
the amount of (i) any insurance proceeds, condemnation awards, Net Liquidation
Proceeds After Debt Service or other sums or payments attributable to the
Property which are not applied in accordance with the provisions of the Loan
Documents or the Mortgage Loan Documents or are misapplied or misappropriated by
any Borrower, any Individual Mortgage Borrower or Affiliated Manager or at the
direction of, or with the consent or acquiescence of, any Borrower, any
Individual Mortgage Borrower or Affiliated Manager, as the case may be; (ii) all
Rents and Receipts of the Property received or collected by or on behalf of
Borrower, Mortgage Borrower or any Borrower Party and not applied in accordance
with the Loan Documents or the Mortgage Loan Documents and/or otherwise received
after the occurrence and during the continuance of an Event of Default (other
than by Mortgage Lender, Servicer (as defined in the Mortgage Loan Agreement),
Lender or Servicer) and not applied in accordance with the Loan Documents or the
Mortgage Loan Documents; (iii) any Security Deposits or Rents or early lease
termination fees collected in advance (other than by Mortgage Lender, Servicer
(as defined in the Mortgage Loan Agreement), Lender or Servicer) or any other
funds held by Borrower or Mortgage Borrower for the benefit of another party, in
each case, which are misappropriated, or which are not delivered to Mortgage
Lender or Lender (including the transfer of any letters of credit to Lender as
beneficiary thereof), after the occurrence and during the continuance of an
Event of Default, or which are not applied in accordance with the provisions of
the Mortgage Loan Agreement or this Agreement, and any misappropriation or
conversion of proceeds of any letter of credit posted by any Tenant; and
(iv) all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, actually incurred in collecting any amount due under the Loan
Documents which is a recourse obligation of Borrower or Guarantor as described
in Section 12.2 or this Section 12.3, or an obligation of Borrower under the
Environmental Indemnity; and (b) without limiting the provisions of Section 12.2
or clause (a) above, any liability, loss, damage, cost, claim, expense or other
obligation (including, without limitation, reasonable attorneys’ fees and
expenses) actually incurred by Lender resulting from any and all of the
following:

(i) any failure to comply with the provisions of Section 12.2 or clause
(a) above;

(ii) fraud or intentional misrepresentation by or at the direction of any
Borrower Party or Affiliated Manager in this Agreement or any other Loan
Document or otherwise in connection with the Loan;

(iii) gross negligence or willful misconduct of any of the Borrower Parties or
Affiliated Manager;

 

Page 100



--------------------------------------------------------------------------------

(iv) breach by a Borrower Party or Affiliated Manager of any legal requirement
(including RICO) or any criminal act or activity (or alleged criminal act or
activity) mandating the forfeiture, seizure or loss of the Property, the
Collateral or any portion thereof;

(v) intentional material physical waste of any Individual Property by any
Borrower Party or any Person at the direction of any of the foregoing (excluding
any waste to the extent resulting from the insufficiency of cash flow or
Mortgage Lender’s failure to disburse funds reserved under the Mortgage Loan
Agreement for such repairs and/or maintenance items, so long as Mortgage
Lender’s access to such sums was not restricted or constrained in any manner or
Lender’s failure to disburse funds from the Reserves held for such repairs
and/or maintenance items, so long as Lender’s access to such sums was not
restricted or constrained in any manner);

(vi) wrongful removal or disposal of any portion of the Collateral or any
Property during the existence of an Event of Default or damage to any portion of
any Property caused by willful misconduct or gross negligence of any Borrower
Party or any Person at the direction of any of the foregoing;

(vii) without limiting the provisions of clause (a) above (and without
duplication of any amounts paid under clause (a) above), the misappropriation by
or on behalf of Borrower or Mortgage Borrower of any funds due under the Loan
Documents;

(viii) failure by Borrower or Mortgage Borrower to obtain and maintain, from
time to time, the fully paid for insurance policies in accordance with
Section 6.1 of this Agreement (excluding, if the insurance policies are not
blanket policies, any such failure to the extent resulting from insufficiency of
cash flow or Mortgage Lender’s failure to disburse funds reserved under the
Mortgage Loan Agreement for such amounts, so long as Mortgage Lender’s access to
such sums was not restricted or constrained in any manner or Lender’s failure to
disburse Substitute Reserve funds held for such amounts, so long as Lender’s
access to such sums was not restricted or constrained in any manner);

(ix) if Borrower, Mortgage Borrower, Guarantor, any other Borrower Party or any
of their respective Affiliates, or any other person directly or indirectly
responsible for the management of Borrower or liable for repayment of Borrower’s
obligations under the Loan (whether as maker, endorser, guarantor, surety,
general partner or otherwise), in bad faith, frivolously or without merit, seeks
any defense, judicial intervention or injunctive or other equitable relief of
any kind, or asserts in a pleading filed in connection with a proceeding any
defense against Lender or any right in connection with any security for the
Loan, to materially delay any foreclosure against the Collateral or any other
exercise by Lender of its remedies under the Loan Documents, which attempts
shall include, without limitation, any claim that any Loan Document is invalid
or unenforceable;

(x) Unless such amounts are being contested by Mortgage Borrower in accordance
with, and satisfying the requirements of, Section 7.3 of this Agreement,
Borrower’s or Mortgage Borrower’s failure to pay any real estate taxes,
assessments, costs and other charges for labor or materials or other charges,
the non-payment of which may result in (or have resulted in) a Lien on any
portion of the Property (excluding any such failure to the extent resulting from
insufficiency of cash flow or Mortgage Lender’s failure to disburse funds
reserved under the Mortgage Loan Agreement for such amounts, so long as Mortgage
Lender’s access to such sums was not restricted or constrained in any manner or
Lender’s failure to disburse Substitute Reserve funds held for such amounts, so
long as Lender’s access to such sums was not restricted or constrained in any
manner);

 

Page 101



--------------------------------------------------------------------------------

(xi) payment by Borrower or Mortgage Borrower of any fees or commissions to any
Affiliate of Borrower after the occurrence of an Event of Default or as
otherwise prohibited by the Loan Documents; and/or

(xii) Borrower’s breach of any representation, warranty or covenant set forth in
Article X or Section 7.1(B) or failure to maintain its status as a SPE
Bankruptcy Remote Entity, as required by, and in accordance with, the terms and
provisions of this Agreement.

Section 12.4. Miscellaneous. No provision of this Article shall (a) affect
(i) the enforcement of, or (ii) the personal liability of and recourse against
any guarantor or indemnitor (including without limitation, Guarantor) and the
assets of any such guarantor and indemnitor for all liabilities and obligations
under the Guaranty, the Environmental Indemnity or any guaranty or similar
agreement executed in connection with the Loan, (b) affect the enforcement of,
or (ii) the personal liability of and recourse against Borrower under the
Environmental Indemnity, (c) release or reduce the debt evidenced by the Note,
(d) impair the lien and security interests of the Pledge Agreement, this
Agreement or any other Loan Document, or (e) limit Lender’s ability to obtain a
deficiency judgment or judgment on the Note or otherwise against any Borrower
Party to the extent necessary to obtain any amount for which such Borrower Party
is personally liable in accordance with this Article or any other Loan Document.

Section 12.5. Event of Default not Affected by Automatic Stay. If an actual
Event of Default is prevented from occurring by reason of the automatic stay in
any bankruptcy or by reason of any provision in the Bankruptcy Code or similar
law which prevents or tolls the giving of default notice, the lapse of time in
which to cure, or the declaration or maturation of an Event of Default, then
nonetheless an Event of Default shall be deemed to occur for purposes of this
Article if the applicable underlying condition or event shall have occurred (and
in any case where notice and opportunity to cure otherwise would be required
under this Agreement but is prevented as aforesaid, thirty (30) days shall have
passed after the first occurrence of the underlying condition or event).

Section 12.6. Recourse Obligations of Borrower. The obligations and liabilities
of Borrower for which Borrower shall be personally liable pursuant to this
Article XII are referred to herein and in the other Loan Documents as the
“Guaranteed Recourse Obligations of Borrower”.

ARTICLE XIII

ASSIGNMENT BY LENDER; PARTICIPATIONS; SECURITIZATION;

SEVERED LOAN DOCUMENTS; ADMINISTRATION

Section 13.1. Assignments and Participations. Borrower acknowledges that Lender
may on or after the Closing Date sell and assign one or more participation
interests in and to the Loan, or pledge, hypothecate or encumber, or sell and
assign all or any portion of the Loan, to or with such domestic or foreign
banks, insurance companies, pension funds, trusts or other institutional lenders
or other Persons, parties or investors (including, without limitation, grantor
trusts, owner trusts, special purpose corporations, REMICs, real estate
investment trusts or other similar or comparable investment vehicles) as may be
selected by Lender in its sole and absolute discretion and on terms and
conditions satisfactory to Lender in its sole and absolute discretion. Each Note
comprising the Loan may be subject to one or more Secondary Market Transactions.
Borrower and all other Persons associated or connected with the Loan or the
Property shall cooperate with Lender in all reasonable respects, in connection
with the sale of participation interests in, or the pledge, hypothecation or
encumbrance or sale or assignment of all or any portion of, the Loan, and shall,
in connection therewith, (1) execute and deliver, and shall use commercially
reasonable efforts to cause the other Borrower Parties and Sponsor Affiliated
Manager to execute and deliver, such estoppels, certificates, instruments and
documents as may be reasonably requested by Lender, and (2) if requested by

 

Page 102



--------------------------------------------------------------------------------

Lender, Borrower shall execute and deliver, and shall use commercially
reasonable efforts to cause the other Borrower Parties and Sponsor Affiliated
Manager to execute and deliver, such documents and instruments as may be
necessary to split the Loan into two or more loans evidenced by separate sets of
notes and secured by separate sets of other related Loan Documents, or to
terminate any cross-default provisions with respect to any other loan, to the
full extent reasonably required by Lender to facilitate the sale of
participation interests in the Loan or the sale of the Loan or the making of a
loan to Lender secured by the Loan, it being agreed that (a) the Loan Documents
securing the Loan as so split will have such priority of lien as may be
specified by Lender, and (b) the retained interest of Lender in the Loan as so
split shall be allocated to or among one or more of such separate loans in a
manner specified by Lender in its sole and absolute discretion; provided,
however, in each such instance (i) the outstanding principal balance of all the
resulting notes evidencing the Loan (or components of such notes) immediately
after the effective date of such modification equals the outstanding principal
balance of the Loan immediately prior to such modification and the weighted
average of the interest rates for all such notes (or components of such notes)
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification, (ii) neither
Borrower, the other Borrower Parties nor Sponsor Affiliated Manager shall be
required to enter into any modification or amendment to this Agreement or the
other Loan Documents or any other document, instrument or certificate if such
modification, amendment, document, instrument or certificate would adversely
affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Net Liquidation Proceeds After Debt
Service) and/or upon occurrence and during the continuance of an Event of
Default, and (iii) Borrower shall not be required to incur any costs and
expenses in the performance of Borrower’s obligations under this Section 13.1
other than expenses of Borrower’s counsel, accountants and consultants.

Section 13.2. Effect of Assignment. Pursuant to any assignment or participation
of all or any portion of the Loan as contemplated in this Section to any Person
(an “Assignee”) (a) all references to Lender in this Agreement and in any Loan
Document (or to an individual assigning Co-Lender in the event an individual
Co-Lender makes such assignment rather than an assignment in whole by Lender)
shall be deemed to refer to such assignee or successor in interest and such
assignee or successor in interest shall thereafter stand in the place of Lender
(or in the case of an individual assigning Co-Lender in the event an individual
Co-Lender makes such assignment rather than an assignment in whole by Lender,
such assignee of or successor-in-interest to such Co-Lender) in all respects
with respect to each individual Note or portion of the Loan assigned to it,
(b) Lender (or, if applicable, each Co-Lender) may transfer its obligations
hereunder and under the other Loan Documents (or may transfer the portion
thereof corresponding to the transferred portion of the Obligations) and, except
as otherwise specified herein, any Assignee shall succeed to the rights and
obligations of Lender (or, if applicable, such Co-Lender) hereunder in respect
of the transferred portion, and (c) Lender (or the applicable Co-Lender) shall
relinquish its rights and be released from its obligations hereunder and under
the Loan Documents as to the transferred portion. The liabilities of Lender (and
each Co-Lender) and each of the other Assignees shall be separate and not joint
and several. Neither Lender (or any Co-Lender) nor any Assignee shall be
responsible for the obligations of any other Assignee or any other Co-Lender.

Section 13.3. Securitization.

(A) Lender, at its option, may elect to effect a Securitization of all or any
portion of the Loan. In such event and upon request by Lender to seek to effect
such a Securitization, Borrower shall promptly as reasonably practicable
thereafter cooperate in all reasonable respects with Lender in connection

 

Page 103



--------------------------------------------------------------------------------

with the Securitization to amend this Agreement and the other Loan Documents,
and to execute such additional documents, in order to bifurcate the Loan into
two or more constituent loans, to terminate any cross-default provisions with
respect to any other loan to the extent reasonably requested by Lender, or to
effect such other changes as may be reasonably necessary or desirable in
connection with a Securitization or requested by a Rating Agency, provided,
however, in each such instance (i) the outstanding principal balance of all the
resulting notes evidencing the Loan (or components of such notes) immediately
after the effective date of such modification equals the outstanding principal
balance of the Loan immediately prior to such modification and the weighted
average of the interest rates for all such notes (or components of such notes)
immediately after the effective date of such modification equals the interest
rate of the original Note immediately prior to such modification, (ii) neither
Borrower, the other Borrower Parties nor Sponsor Affiliated Manager shall be
required to enter into any modification or amendment to this Agreement or the
other Loan Documents or any other document, instrument or certificate if such
modification, amendment, document, instrument or certificate would adversely
affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Net Liquidation Proceeds After Debt
Service) and/or upon occurrence and during the continuance of an Event of
Default, and (iii) Borrower shall not be required to incur any costs and
expenses in the performance of Borrower’s obligations under this Section 13.3(A)
other than expenses of Borrower’s counsel, accountants and consultants.

(B) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

(i) provide (x) updated financial and other information with respect to the
Property, the business operated at the Property, the Collateral, Borrower,
Mortgage Borrower, Guarantor, Sponsor and Property Manager, and (y) at Lender’s
cost and expense, updated appraisals, market studies, environmental reviews
(Phase I’s and, if appropriate, Phase II’s), property condition reports and
other due diligence investigations of the Property (collectively, the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
reasonably acceptable to Lender and the Rating Agencies;

(ii) provide such other information as may be reasonably requested in connection
with the preparation of a private placement memorandum or registration statement
required to privately place or publicly distribute the Securities in a manner
which does not conflict with applicable federal or state securities laws
(provided that Borrower shall not be required to provide any information for
which the disclosure would be a violation of any Lease);

(iii) provide new and/or updated opinions of counsel, which may be relied upon
by Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to substantive non-consolidation, matters of Delaware and
federal bankruptcy law relating to limited liability companies, and any other
opinion customary in Secondary Market Transactions or required by the Rating
Agencies with respect to the Property, the Collateral, the Loan Documents, the
Mortgage Loan Documents, Mortgage Borrower, Borrower, Guarantor and Borrower’s
Affiliates, which counsel and opinions shall be reasonably satisfactory in form
and substance to Lender and the Rating Agencies;

 

Page 104



--------------------------------------------------------------------------------

(iv) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require
that are customary in Secondary Market Transactions; and

(v) amending any Borrower’s or any partner or member or shareholder of any
Borrower’s organizational documents, and

(vi) providing such information regarding the Property, the Collateral, Mortgage
Borrower and Borrower, the other Borrower Parties and their respective
Affiliates as may be requested by a Rating Agency or potential investors in
Securities or otherwise required in connection with an election of REMIC or
other tax status and ongoing administration and reporting by any trust formed in
connection with the Securitization (provided that Borrower shall not be required
to provide any information for which the disclosure would be a violation of any
Lease).

Borrower shall not be required to incur any costs or expenses in the performance
of its obligations under this Section 13.3(B) other than expenses of Borrower’s
counsel, accountants and consultants. In addition, neither Borrower, the other
Borrower Parties nor Sponsor Affiliated Manager shall be required under this
Section 13.3(B) to enter into any modification or amendment to this Agreement or
the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Net Liquidation Proceeds After Debt
Service) and/or upon occurrence and during the continuance of an Event of
Default

Section 13.4. Other Business. Lender, each Assignee and each participant and
their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with
the Borrower Parties, or any of them, any Affiliate of a Borrower Party, any of
Borrower’s subsidiaries and any Person who may do business with or own interests
in or securities of any Borrower Party or any such Affiliate or subsidiary,
without any duty to account therefor.

Section 13.5. Privity of Contract. This Agreement is being entered into by
Lender individually and as agent for all present and future Assignees, and
privity of contract is hereby created among Lender and all present and future
Assignees, on the one hand, and Borrower, on the other hand.

Section 13.6. Severed Loan Documents; Componentization. Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes (including senior and subordinate notes), one or more
“component” notes, pledge agreements and other security documents or documents
evidencing the Loan (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder, (2) Borrower shall execute
and deliver to Lender from time to time, within three (3) Business Days after
the request of Lender, a severance and such other documents as Lender shall
reasonably request in order to effect the severance described in the preceding
clause (1), all in form and substance reasonably satisfactory to Lender,
(3) Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents reasonably necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) Business Days after written notice has been
given to Borrower

 

Page 105



--------------------------------------------------------------------------------

by Lender of Lender’s intent to exercise its rights under such power, and
(4) Lender may require Borrower to modify the Loan in order to reduce the number
of components of the Note or Notes, revise the interest rate for each component,
reallocate the principal balances of the Notes and/or the components, increase
or decrease the monthly debt service payments for each component or eliminate
the component structure and/or the multiple note structure of the Loan
(including the elimination of the related allocations of principal and interest
payments); provided in each instance (i) that the outstanding principal balance
of all components immediately after the effective date of such modification
equals the outstanding principal balance of the Loan immediately before the
effective date of such modification and the weighted average of the interest
rates for all such components of such notes immediately after the effective date
of such modification equals the interest rate of the original Loan immediately
prior to such modification, (ii) neither Borrower, the other Borrower Parties
nor Sponsor Affiliated Manager shall be required to enter into any modification
or amendment to this Agreement or the other Loan Documents or any other
document, instrument or certificate if such modification, amendment, document,
instrument or certificate would adversely affect or diminish the respective
rights or increase their respective obligations and liabilities as presently set
forth in this Agreement and in the other Loan Documents, in each case other than
to a de minimis extent, and other than resulting from any componentization of
the Loan pursuant to this Section 13.6, including any “rate creep” that would
occur as a result of applications of principal payments (whether voluntary,
mandatory, involuntary or otherwise occurring, including without limitation
partial prepayments associated with Property Releases and applications of Net
Liquidation Proceeds After Debt Service) and/or upon occurrence and during the
continuance of an Event of Default, and (iii) Borrower shall not be required to
incur any costs or expenses in the performance of its obligations under this
Section 13.6 other than expenses of Borrower’s counsel, accountants and
consultants.

Section 13.7. Cooperation; Securitization Indemnity.

(A) Borrower and Guarantor agree to cooperate with Lender (and agree to cause
their respective officers and representatives to cooperate) in connection with
any transfer made or any Securities created pursuant to this Article XIII,
including, without limitation, the delivery of an estoppel certificate
reasonably required hereunder and such other documents as may be reasonably
requested by Lender, and the execution of amendments to this Agreement, the
Note, the Pledge Agreement and other Loan Documents and Borrower’s
organizational documents as reasonably requested by Lender; provided, however,
that neither Borrower, the other Borrower Parties nor Sponsor Affiliated Manager
shall be required to enter into any modification or amendment to this Agreement
or the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Net Liquidation Proceeds After Debt
Service) and/or upon occurrence and during the continuance of an Event of
Default.

(B) Borrower grants to Lender the right to distribute and disclose in any
Disclosure Document, in any promotional or marketing materials that are prepared
by or on behalf of Lender in connection with any Secondary Market Transaction,
in connection with any oral or written presentation made by or on behalf of
Lender in connection with any Secondary Market Transaction, or as may be
reasonably required by any Investors or prospective Investors or any Rating
Agency in connection with any Secondary Market Transaction including without
limitation to any Investor or any Rating Agency rating securities or the Loan,
all documents and information which Lender now has or may hereafter acquire
relating to the Loan, any Borrower Party, any guarantor, any indemnitor, the
Collateral and/or the Property, which shall have been furnished by Borrower, any
guarantor, any indemnitor, or any party to any Loan

 

Page 106



--------------------------------------------------------------------------------

Document, or which was otherwise furnished to Lender in connection with the
Loan, as Lender in its reasonable discretion determines necessary or desirable.
Borrower shall not be required to incur any costs or expenses in the performance
of its obligations under this Section 13.7(A) other than expenses of Borrower’s
counsel, accountants and consultants.

(C) [Reserved].

(D) Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or registration statement or (ii) a
preliminary and final prospectus or prospectus supplement, as applicable, in
each case used in connection with a Securitization, an agreement (A) certifying
that Borrower has examined the following sections of the Disclosure Documents:
(1) with respect to the term sheet, the sections entitled “Executive Summary and
Transaction Highlights,” “Portfolio Overview,” “Sponsorship and Management
Overview” and “Historical and Underwritten Financials” (or sections similarly
titled), and (2) with respect to the other Disclosure Documents, those sections
of the Disclosure Documents entitled “Risk Factors,” “Description of the
Properties,” “Description of the Collateral,” “Description of the Borrowers,
Mortgage Borrowers and the Borrower Sponsors and Related Parties,” “Description
of the Property Manager and the Management Agreement,” “Sources and Uses,”
“Annex A—Property Schedule,” “Annex E – Representations and Warranties of the
Borrowers,” “Annex G—Borrowers Organizational Charts” and “Annex H – Borrower
Names” (or sections similarly titled) and in the portions of the “Summary of
Offering Circular” that relate to the foregoing, as each of the foregoing in
clauses (1) and (2) relates to the Borrower Parties, their Affiliates, the
Property Manager and the Property (and in all cases excluding any summary of the
Loan Documents or terms of the Loan) (the foregoing in clauses (1) and (2),
collectively, the “Relevant Sections”), and (2) the Relevant Sections do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 13.7, Lender hereunder shall include
its officers and directors), the Affiliate of Lender (“Lender Affiliate”) that
has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person that controls or is under
common control with the Lender Affiliate within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), the issuer of the Securities (the “Issuer” and each of its officers,
director and each Person who controls or is under common control with the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and any placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
or is under common control with Lender Affiliate or any other placement agent or
underwriter within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
Liabilities to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Relevant Sections or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(C) agreeing to reimburse Lender, the Lender Group and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and the Underwriter Group in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any the
related Liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property. The
indemnification provided for in clauses (B) and (C) above shall be effective
whether or not the indemnification agreement described above is provided. The
aforesaid

 

Page 107



--------------------------------------------------------------------------------

indemnity will be in addition to any liability which Borrower may otherwise
have. Borrower’s obligations pursuant to this Section 13.7, including any
indemnity obligations, with respect to the Provided Information and Relevant
Sections shall not include, (1) any untrue statements or omissions about which
Borrower has provided notice in writing to Lender prior to the distribution of
the Disclosure Document, (2) any statements which are derived from thirty-party
information not prepared by or on behalf of Mortgage Borrower, Borrower or
Guarantor with respect to which Borrower has provided notice to Lender in
writing prior to the distribution of the Disclosure Document that Borrower is
unable to verify, (3) any Disclosure Document (or any provisions thereof) with
respect to which Borrower is not provided a reasonable opportunity to review, it
being acknowledged and agreed that Borrower shall in all events have five
Business Days to review the initial draft of each Disclosure Document and two
(2) Business Days to review each subsequent draft of any Disclosure Document (or
any provision thereof). Any notice given by Borrower pursuant to clauses
(1) through (3) above may be given by email to the list of email addresses from
time to time indicated by Lender or its counsel when distributing the related
Disclosure Document to Borrower.

(E) In connection with filings under Exchange Act and/or the Securities Act or
but subject to clauses (1) through (3) in Section 13.7(C), Borrower shall
(i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group for
Liabilities to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of or are based
upon the omission or alleged omission to state in the Relevant Sections a
material fact required to be stated in the Relevant Sections or necessary in
order to make the statements in the Relevant Sections, in the light of the
circumstances under which they were made, not misleading and (ii) reimburse
Lender, the Lender Group, the Issuer or the Underwriter Group for any reasonable
out-of-pocket legal or other expenses incurred by Lender, the Lender Group, the
Issuer or the Underwriter Group in connection with defending or investigating
the Liabilities.

(F) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 13.7 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any indemnified person harmless (with respect
only to the Liabilities that are the subject of this Section 13.7), then
Borrower, on the one hand, and such indemnified person, on the other hand, shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to Borrower, on the one hand, and such indemnified
person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of Borrower, on the one hand, and all indemnified persons, on
the other hand, as well as any other equitable considerations. Notwithstanding
the provisions of this Section 13.7, no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation. In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Lender’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

(G) Promptly after receipt by an indemnified party under this Section 13.7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.7, notify the indemnifying party in writing of the commencement
thereof (but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party). In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the

 

Page 108



--------------------------------------------------------------------------------

commencement thereof, the indemnifying party will be entitled, jointly with any
other indemnifying party, to participate therein and, to the extent that it (or
they) may elect by written notice delivered to the indemnified party as soon as
reasonably practicable after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party under this Section 13.7, such indemnifying party shall pay for
any legal or other expenses subsequently incurred by such indemnifying party in
connection with the defense thereof; provided, however, if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party. The
indemnifying party shall not be liable for the expenses of more than one
separate counsel (plus local and special counsel, as applicable) unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party. Without the prior written consent of
Lender (which consent shall not be unreasonably withheld or delayed), no
indemnifying party shall settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder unless the indemnifying
party shall have given Lender reasonable prior written notice thereof and shall
have obtained an unconditional release of each indemnified party hereunder from
all liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the indemnified party.

(H) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 13.7 shall apply whether or not any
indemnified person is a formal party to any lawsuits, claims or other
proceedings. Borrower acknowledges and agrees that any Person that is included
in the Lender Group, the Issuer and/or the Underwriter Group that is not a
direct party to this Agreement shall be deemed to be a third-party beneficiary
to this Agreement with respect to this Section 13.7.

(I) The indemnities, liabilities and obligations of both Borrower and Lender
under this Section 13.7 shall survive the termination of this Agreement and the
satisfaction and discharge of the Obligations.

Section 13.8. Resizing; New Mezzanine Option.

(A) Borrower covenants and agrees that after the Closing Date and prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the principal balances between the Loan and the Mortgage
Loan and to require the payment of the Loan and the Mortgage Loan in such order
of priority as may be designated by Lender, which may result in varying interest
rates, but which shall have the same aggregate initial weighted average interest
rate and aggregate principal balance of the original Note and the Mortgage Loan
Note (the “Resizing Option”). Borrower shall cooperate with Lender in Lender’s
exercise of the Resizing Option, using commercially reasonable efforts and in a
timely manner, which such cooperation shall include, but not be limited to,
(a) executing such amendments to the Loan Documents and any Borrower’s
organizational documents as may be reasonably requested by Lender or requested
by the Rating Agencies, (b) executing such agreements, instruments and other
documents as may be reasonably required by Lender in connection with the
Lender’s effectuating of the resizing of the Loan and Mortgage Loan; and
(c) delivering such opinions, title endorsements, UCC title insurance policies,
documents and/or instruments relating to any declarations or reciprocal easement
agreements affecting the Property and other materials as may be required by
Lender or the Rating Agencies;

 

Page 109



--------------------------------------------------------------------------------

and (iv) delivering an Interest Rate Cap Agreement and related Assignment of Cap
for the Loan and the Mortgage Loan; provided, however, that neither Borrower,
the other Borrower Parties nor Sponsor Affiliated Manager shall be required to
enter into any modification or amendment to this Agreement or the other Loan
Documents or any other document, instrument or certificate if such modification,
amendment, document, instrument or certificate would adversely affect or
diminish the respective rights or increase their respective obligations and
liabilities as presently set forth in this Agreement and in the other Loan
Documents, in each case other than to a de minimis extent, and other than (x) as
affected by the resizing of the relative principal balances and interest rates
pursuant to the Resizing Option and the relative senior/subordinate priorities
of the resized Loan and the Mortgage Loan resulting therefrom, and (y) resulting
from any componentization of the Loan pursuant to Section 13.6, including any
“rate creep” that would occur as a result of applications of principal payments
(whether voluntary, mandatory, involuntary or otherwise occurring, including
without limitation partial prepayments associated with Property Releases and
applications of Net Liquidation Proceeds After Debt Service) and/or upon
occurrence and during the continuance of an Event of Default.

(B) New Mezzanine Option. Lender shall have the option (the “New Mezzanine
Option”) at any time to create one or more new mezzanine loans (the “New
Mezzanine Loan”), provided, that (i) the total loan amounts for the Loan, the
Mortgage Loan, and the New Mezzanine Loan shall equal the then outstanding
amount of the Loan and the Mortgage Loan immediately prior to Lender’s exercise
of the New Mezzanine Option, and (ii) the weighted average interest rate of the
Loan, the Mortgage Loan, and the New Mezzanine Loan shall initially equal the
weighted average interest rate of the Loan and the Mortgage Loan. Borrower shall
cooperate with Lender in Lender’s exercise of the New Mezzanine Option using
commercially reasonable efforts and in a timely manner, which such cooperation
shall include, but not be limited to, (i) executing such amendments to the Loan
Documents and any Borrower’s organizational documents as may be reasonably
requested by Lender or requested by the Rating Agencies, (ii) newly forming one
or more entities satisfying applicable Rating Agency criteria for single-purpose
entities (the “New Mezzanine Borrower”), which such New Mezzanine Borrower shall
(A) own, directly or indirectly, 100% of the equity ownership interests in
Borrower or Mortgage Borrower (the “Equity Collateral”), and (B) together with
such constituent equity owners of such New Mezzanine Borrower as may be
reasonably designated by Lender, execute such agreements, instruments and other
documents as may be reasonably required by Lender in connection with the New
Mezzanine Loan (including, without limitation, a promissory note evidencing the
New Mezzanine Loan and a pledge and security agreement pledging the Equity
Collateral to Lender as security for the New Mezzanine Loan); and
(iii) delivering such opinions, title endorsements, UCC title insurance
policies, documents and/or instruments relating to any declarations or
reciprocal easement agreements affecting the Property and other materials as may
be required by Lender or the Rating Agencies; and (iv) delivering an Interest
Rate Cap Agreement and related Assignment of Cap for the Loan and the New
Mezzanine Loan; provided, however, that neither Borrower, the other Borrower
Parties nor Sponsor Affiliated Manager shall be required to enter into any
modification or amendment to this Agreement or the other Loan Documents or any
other document, instrument or certificate if such modification, amendment,
document, instrument or certificate would adversely affect or diminish the
respective rights or increase their respective obligations and liabilities as
presently set forth in this Agreement and in the other Loan Documents, in each
case other than to a de minimis extent, and other than (x) as affected by the
creation of the New Mezzanine Loan and the resizing of the relative principal
balances and interest rates pursuant to the New Mezzanine Loan Option and the
relative senior/subordinate priorities of the Loan, the Mortgage Loan and New
Mezzanine Loan resulting therefrom, and (y) resulting from any componentization
of the Loan pursuant to Section 13.6, including any “rate creep” that would
occur as a result of applications of principal payments (whether voluntary,
mandatory, involuntary or otherwise occurring, including without limitation
partial prepayments associated with Property Releases and applications of Net
Liquidation Proceeds After Debt Service) and/or upon occurrence and during the
continuance of an Event of Default.

 

Page 110



--------------------------------------------------------------------------------

(C) Borrower shall not be required to incur any costs or expenses in the
performance of its obligations under this Section 13.8 other than expenses of
Borrower’s counsel, accountants and consultants.

Section 13.9. Intentionally Omitted.

Section 13.10. Intentionally Omitted.

Section 13.11. Co-Lenders.

(A) Borrower hereby acknowledges and agrees that notwithstanding the fact that
the Loan may be serviced by Servicer, prior to a Securitization of the entire
Loan, all requests for approval and consents hereunder and in every instance in
which Lender’s consent or approval is required, each of Borrower and Guarantor
shall be required to obtain the consent and approval of each Co-Lender and all
copies of documents, reports, requests and other delivery obligations of
Borrower and Guarantor required hereunder shall be delivered by Borrower or
Guarantor, as applicable, to each Co-Lender.

(B) (i) The liabilities of Lender shall be several and not joint, (ii) no
Co-Lender shall be responsible for the obligations of any other Co-Lender, and
(iii) each Co-Lender shall be liable to Borrower only for its respective Ratable
Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

(C) Each Co-Lender agrees that it has, independently and without reliance on any
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower, Guarantor, and their
respective Affiliates and decision to enter into this Agreement and that it
will, independently and without reliance upon any other Co-Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.

(D) With respect to the enforcement of the rights and remedies of Lender under
the Loan Documents upon the occurrence and during the continuance of an Event of
Default, if at such time there are multiple Co-Lenders holding the Loan, then
either:

(i) the Co-Lenders shall exercise such rights and remedies jointly together, or

(ii) the Co-Lenders shall designate from time to time, such designations to be
made from time to time in the Co-Lenders’ sole and absolute discretion, one or
more servicers or agents (which may be a Co-Lender, applicable servicer or other
agent designated by Lender) that shall exercise such rights and remedies under
the Loan Documents on behalf of Lender (and all Co-Lenders) such that, with
respect to any exercise of applicable rights and remedies at any given time,
there shall be a single servicer or agent exercising such rights and remedies as
or on behalf of Lender notwithstanding that there may be multiple Co-Lenders
holding the Loan.

(E) Borrower acknowledges that the Co-Lenders may from time to time enter into
one or more co-lending agreement, intercreditor agreement or similar agreements
governing the relationship between such parties with respect to the Loan
(“Co-Lender Agreements”). The Co-Lender Agreements are intended solely for the
benefit of the Co-Lenders and any other parties thereto, and Borrower
acknowledges that neither Borrower nor any of its Affiliates is an intended
third-party beneficiary of any Co-Lender Agreement and shall not be entitled to
rely on any of the terms or provisions contained therein. No Co-Lender shall
have any obligation to disclose to Borrower or any of its Affiliates the
contents of any Co-Lender Agreement.

 

Page 111



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to promptly pay all
reasonable out-of-pocket fees, costs and expenses incurred by Lender in
connection with any matters contemplated by or arising out of this Agreement or
the Loan Documents, and such reasonable out-of-pocket fees, costs and expenses
incurred in connection with the negotiation, documentation, closing,
administration, servicing, enforcement, interpretation, and collection of the
Loan and the Loan Documents, and in the preservation and protection of Lender’s
rights hereunder and thereunder, and in response to requests or other matters
presented by Borrower, all of which shall be part of the Obligations. By way of
example and not limitation, the reasonable out-of-pocket fees, costs and
expenses incurred by Lender in connection with the following shall be included:
(a) examination, review, due diligence, investigation, documentation and closing
of the transactions evidenced the Loan Documents; (b) any amendments,
modifications and waivers relating thereto, whether proposed or consummated;
(c) administration of the Loan and Loan Documents, including response to any
requests by Borrower; (d) review, documentation, negotiation, closing and
administration of any subordination agreements, non-disturbance agreements,
Leases, or intercreditor agreements; (e) any action to enforce or interpret this
Agreement or the other Loan Documents or to collect any payments due from
Borrower or any guarantor or indemnitor under this Agreement or any other Loan
Document; (f) any case or proceeding under Title 11 or any other Title of the
United States Code (or any law succeeding or replacing any of the same); and
(g) any refinancing or restructuring of the Loan or the Loan Documents, whether
in the nature of a “workout,” in connection with any insolvency or bankruptcy
proceedings, or otherwise, and (h) any matter as to which Borrower is obligated
to indemnify Lender hereunder. In each case, Lender’s fees, costs and expenses
to be reimbursed by Borrower hereunder shall include the reasonable fees, costs
and expenses of legal counsel and other professionals retained by Lender,
provided, however, that the obligation of Borrower to pay attorneys’ fees
pursuant to any provision of this Agreement or any other Loan Documents shall
not include costs of Lender’s internal “in house” legal personnel. At the
Closing, Lender is authorized to pay directly from the proceeds of the Loan any
or all of the foregoing fees, costs and expenses then or theretofore incurred.
Any costs and expenses due and payable to Lender after the Closing Date may be
paid to Lender pursuant to the terms hereof. If Lender so elects, Lender may
acquire a tax service contract for the Property, in which case the reasonable
costs of the same shall be reimbursed by Borrower

Section 14.2. Indemnity. In addition to Borrower’s obligations to pay reasonable
out-of-pocket costs and expenses as provided elsewhere herein, whether or not
the transactions contemplated hereby shall be consummated, Borrower shall
indemnify, defend, protect, pay and hold the Indemnified Parties harmless from
and against any and all claims, suits, actions, obligations, liabilities,
judgments, losses, damages, penalties, Indemnifiable Taxes, Other Taxes,
brokerage, leasing, finder’s or similar fees, reasonable out-of-pocket costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of legal counsel for such Indemnified Parties
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnified Parties shall be
designated a party thereto) that may be imposed on, incurred by, or asserted
against any Indemnified Party, in any manner relating to or arising out of any
of the following, except that Borrower shall not be liable hereunder to any
Indemnified Party to the extent the same is caused by such Indemnified Party’s
willful misconduct, gross negligence, fraud or illegal acts in the conduct of
its activities at or with respect to the Property or the Loan: (a) the
negotiation, execution, delivery, performance, administration, ownership, or
enforcement of any of the Loan Documents; (b) any of the transactions
contemplated by the Loan Documents or any ownership of the Pledge Agreement, the
Collateral or any interest therein, or receipt

 

Page 112



--------------------------------------------------------------------------------

of any Rents; (c) any breach by any Borrower Party of any representation,
warranty, covenant, or other agreement contained in any of the Loan Documents;
(d) [Reserved]; (e) Lender’s agreement to make the Loan hereunder; (f) any claim
brought by any third party arising out of any condition or occurrence at or
pertaining to any Individual Property, including without limitation, any claims
and demands for damages or injury, including claims for property damage,
personal injury or wrongful death, arising out of or in connection with any
accident or fire or other casualty on any Individual Property or any nuisance or
trespass made or suffered thereon, (g) any design, construction, operation,
repair, maintenance, use, non-use or condition of any Individual Property,
including claims or penalties arising from violation of any applicable laws or
insurance requirements, as well as any claim based on any patent or latent
defect, whether or not discoverable by Lender; (h) any performance of any labor
or services or the furnishing of any materials or other property in respect of
any Individual Property or any part thereof, and any Liens (whether judgments,
mechanics’, materialmen’s or otherwise), charges and encumbrances filed against
any Individual Property; (i) any contest referred to in Section 7.3; (j) any
obligation or undertaking relating to the performance or discharge of any of the
terms, covenants and conditions of the landlord contained in the Leases; (k) any
information provided by or on behalf of Borrower or any Individual Mortgage
Borrower, or contained in any documentation approved by Borrower or any
Individual Mortgage Borrower or (l) the use or intended use of the proceeds of
any of the Loan. In addition, Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
from and against any and all Losses (including, without limitation, reasonable
attorneys’ fees and costs actually incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction or in the
sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 4.14 or 7.20 of this Agreement. Any amounts payable to
any Indemnified Party by reason of the application of this Section 14.2 shall be
payable on demand and shall bear interest at the Default Rate from the date such
loss or damage is sustained by any Indemnified Party until paid. The obligations
and liabilities of Borrower under this Section 14.2 shall survive the term of
the Loan and the exercise by Lender of any of its rights or remedies under the
Loan Documents, including the acquisition of the Pledged Collateral by
foreclosure or an assignment in lieu of foreclosure, and shall expire upon the
expiration of the applicable statute of limitation.

Section 14.3. Actions Affecting Lender’s Interests. Irrespective of whether any
Default or Event of Default shall have occurred, if any action or proceeding of
any kind (including, but not limited to, any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Lender’s interest in the Loan or in all or any part of the
Collateral, then Lender may, at its option, make any appearances, disburse any
funds and take any actions as Lender may deem necessary or appropriate. Without
limiting the generality of the foregoing, in the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Borrower, Mortgage Borrower or any Guarantor, or
their respective creditors or property, Lender shall be entitled to file such
proofs of claim and other documents as Lender may determine in order to have the
claims of Lender allowed in such proceedings for the entire amount of the
Obligations. Lender shall have such rights irrespective of whether or not any
Event of Default shall have occurred, and whether or not any notice shall have
been given to Borrower. No exercise of any such rights shall constitute or give
rise to a waiver or cure of any default by Borrower. Borrower shall reimburse
Lender within ten (10) days after written demand for all out-of-pocket costs,
expenses and disbursements incurred by Lender under this provision, including
reasonable attorneys’ fees and expenses, together with interest thereon at the
same rate as is then applicable to other principal hereunder. Borrower’s
obligations under this Section shall survive payment in full of the Obligations.

Section 14.4. Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this
Agreement, the Note or any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be

 

Page 113



--------------------------------------------------------------------------------

in writing and signed by Lender and by the party against whom enforcement is
sought. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Borrower Party in any case shall entitle
the same or any other Borrower Party or any other Person to any other or further
notice or demand in similar or other circumstances (except for any notices as
expressly required herein or under the other Loan Documents).

Section 14.5. Retention of Borrower’s Documents. Lender may, in accordance with
Lender’s customary practices, destroy or otherwise dispose of all documents,
schedules, invoices or other papers, delivered by Borrower to Lender unless
Borrower requests in writing that same be returned. Upon such request and at
Borrower’s expense, Lender shall return such papers when Lender’s actual or
anticipated need for same has terminated.

Section 14.6. Notices. Unless otherwise specifically provided herein, any notice
or other communication required or permitted to be given shall be in writing and
addressed to the respective party as set forth below. Notices shall be effective
(i) three (3) days after the date such notice is mailed, (ii) on the next
Business Day if sent by a nationally recognized overnight courier service,
(iii) on the date of delivery by personal delivery and (iv) on the date of
transmission if sent by telefax during business hours on a Business Day
(otherwise on the next Business Day) (with receipt of confirmation).

Notices shall be addressed as follows:

If to any Borrower Party, at the address(es) set forth in the Information
Schedule.

If to Lender:

KeyBank National Association

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Facsimile No.: 877-379-1625

Attention: Loan Servicing

And to:

Citigroup Global Markets Realty Corp.

388 Greenwich Street

6th Floor

New York, New York 10013

Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938

With a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: Charles Schrank

Facsimile No.: (646) 328-2938

 

Page 114



--------------------------------------------------------------------------------

Any party may change the address at which it is to receive notices to another
address in the United States at which business is conducted (and not a
post-office box or other similar receptacle), by giving notice of such change of
address in accordance with the foregoing. This provision shall not invalidate or
impose additional requirements for the delivery or effectiveness of any notice
(i) given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of any Co-Lender’s interest in the Loan, then the new Co-Lender may
give notice to the parties in accordance with this Section, specifying the
addresses at which the new Co-Lender shall receive notice, and they shall be
entitled to notice at such address in accordance with this Section.

Section 14.7. Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made in the Loan Documents shall survive the
execution and delivery of the Loan Documents and the making of the Loan and the
execution and delivery of the Note. Notwithstanding anything in the Loan
Documents or implied by law to the contrary, the agreements of Borrower to
indemnify or release Lender or Persons related to Lender, or to pay Lender’s
costs, expenses, or Taxes shall survive the payment of the Loan, the release of
the Collateral and the Liens created under the Loan Documents and the
termination of this Agreement.

Section 14.8. Failure or Indulgence Not Waiver. No failure or delay on the part
of Lender in the exercise of any power, right or privilege under any of the Loan
Documents shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. Failure of
consideration of any Borrower Party to another, or nonperformance by any
Borrower Party or in favor of another Borrower Party, or any other matter among
Borrower Parties, shall not relieve Borrower Parties from, nor in any way serve
as a waiver of, any of the obligations of Borrower Parties under any of the Loan
Documents.

Section 14.9. Marshaling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercises its rights
of set off, and such payment or payments or the proceeds of such enforcement or
set off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, and rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or set
off had not occurred.

Section 14.10. Severability. The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement, the
Note or other Loan Documents shall not affect or impair the validity, legality
or enforceability of the remaining provisions or obligations under this
Agreement, the Note or other Loan Documents or of such provision or obligation
in any other jurisdiction.

Section 14.11. Intentionally Omitted.

Section 14.12. Headings. Headings for sections, subsections, and other parts of
this Agreement and in the other Loan Documents are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or the other Loan Documents for any other purpose or be given any substantive
effect.

Section 14.13. Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LOAN WAS MADE BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED

 

Page 115



--------------------------------------------------------------------------------

FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

Section 14.14. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that no Borrower Party may assign its rights or obligations
hereunder or under any of the other Loan Documents except as expressly provided
in Article XI. To the extent that Lender transfers any of its interest under
this Agreement or the other Loan Documents, then without the necessity of
further action by Borrower, Lender shall be released by Borrower from any
further liability hereunder and thereunder.

Section 14.15. Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship. Borrower represents and acknowledges that (i) the Borrower Parties
are sophisticated real estate investors, familiar with transactions of this
kind, and (ii) they have entered into this transaction, and the Loan Documents
have been executed and delivered only after the Borrower Parties have conducted
their own assessment of the alternatives available to them in the market, and
after lengthy negotiations in which they have been represented by competent
legal counsel of their choice, and (iii) the rights of Lender under the Loan
Documents are reasonable and appropriate, taking into consideration all of the
facts and circumstances including without limitation the quantity of the Loan,
the nature of the Collateral, and the risks incurred by Lender in this
transaction. No provision in this Agreement or in any of the other Loan
Documents and no course of dealing between the parties shall be deemed to create
(i) any partnership or joint venture between Lender and Borrower or any other
Person, or (ii) any fiduciary or similar duty by Lender to Borrower or any other
Person. The relationship between Lender and Borrower is exclusively the
relationship of a creditor and a debtor, and all relationships between Lender
and any other Borrower Party are ancillary to such creditor/debtor relationship.

Section 14.16. Reasonableness of Determinations. In any instance where any
consent, approval, determination or other action by Lender is, pursuant to the
Loan Documents or applicable law, required to be done reasonably or required not
to be unreasonably withheld, then Lender’s action shall be presumed to be
reasonable, and Borrower shall bear the burden of proof of showing that the same
was not reasonable. In all cases Lender shall be conclusively deemed to be
acting reasonably when implementing any standard or requirement of any
applicable Rating Agency. If a claim or adjudication is made that Lender or its
agents have acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment and the right to recover reasonable
attorneys’ fees and costs incurred in such action if Borrower prevails in such
action. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

 

Page 116



--------------------------------------------------------------------------------

Section 14.17. Limitation of Liability. Anything to the contrary anywhere in the
Loan Documents notwithstanding, Borrower agrees (i) that no Borrower Party shall
sue Lender or any Affiliate of Lender for punitive, speculative or consequential
damages in respect of any claim or liability in connection with, arising out of,
or in any way related to, the Loan, the Collateral, the Property, this
Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or the other Loan Documents, and (ii) that they
shall not in any event for any reason sue any of Lender’s or Lender’s
Affiliate’s officers, directors, employees, attorneys, or agents. Borrower on
behalf of itself and anyone claiming by, through or under Borrower, hereby
forever releases Lender, its Affiliates, and their officers, directors,
employees, attorneys, and agents from the matters for which Borrower has agreed
not to sue.

Section 14.18. No Liability for Consents and Approvals. Lender’s consent to or
acceptance or approval of any matter shall not relieve Borrower from any
obligation with respect to such matter (such as, for example, the obligation
that the same shall comply with Legal Requirements). Any such consent,
acceptance or approval is for Lender’s purposes only. Borrower shall not rely on
Lender’s consent, acceptance or approval for any purpose in evaluating the
subject matter. No such consent, acceptance or approval shall comprise any part
of the basis of any liability on the part of Lender. By way of example only, by
consenting to or accepting or approving any item that may be delivered to Lender
pursuant to the Loan Documents (including, but not limited to, any Authorized
Officer’s Certificate, Financial Statements, survey, appraisal, insurance
policy, plans, specifications, or reports), Lender shall not incur any liability
whatsoever to Borrower or to anyone claiming by, through or under Borrower.

Section 14.19. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower Party or Affiliates thereof, or any other Person.

Section 14.20. Entire Agreement. This Agreement, the Note, and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties to the Loan
Documents.

Section 14.21. Construction as Mutually Drafted. Borrower Parties and Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower and
Lender.

Section 14.22. Supremacy of Loan Agreement. The Loan Documents shall be read
together so as to give effect to all provisions of all of them. Nonetheless, if
any term, condition or provision of this Agreement shall contradict or be
irreconcilably inconsistent with any term, condition or provision of any other
Loan Document, then this Agreement shall control.

Section 14.23. Consent to Jurisdiction and Service of Process. ANY LEGAL SUIT,
ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION BE

 

Page 117



--------------------------------------------------------------------------------

INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Norton Rose Fulbright US LLP

1301 Avenue of the Americas

New York, New York 10019-6022

Attention: Patrick Dolan

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

Section 14.24. Waiver of Jury Trial. BORROWER AND LENDER AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY FOREVER AND IRREVOCABLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY
TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS AGREEMENT, INCLUDING
THIS PARAGRAPH, IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

Section 14.25. Contractual Statute of Limitations. Borrower agrees that any
claim or cause of action by Borrower or anyone claiming by, through or under
Borrower against Lender, or any of Lender’s directors, officers, employees,
agents, accountants or attorneys, in connection with, arising out of, or in any
way related to, the Loan, the Collateral, the Property, this Agreement, any of
the other Loan Documents, or any of the transactions contemplated by this
Agreement or the other Loan Documents, whether sounding in contract or in tort
or otherwise, shall be barred unless asserted by the commencement of an action
or proceeding in a court of competent jurisdiction by the filing of a complaint
within one year after Borrower

 

Page 118



--------------------------------------------------------------------------------

first acquires or reasonably should have acquired knowledge of the first act,
occurrence or omission upon which such claim or cause of action, or any part
thereof, is based and service of a summons and complaint on an officer of Lender
or any other person authorized to accept service of process on behalf of Lender,
within thirty (30) days thereafter. Borrower agrees that such one-year period of
time is reasonable and sufficient time to investigate and act upon any such
claim or cause of action. The one-year period provided herein shall not be
waived, tolled or extended except by the specific written agreement of Lender.
This provision shall survive any termination of this Agreement or any of the
other Loan Documents.

Section 14.26. Counterparts; Effectiveness. The Loan Documents and any
amendments, waivers, consents, or supplements thereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto, upon the first advance of
principal by Lender to Borrower hereunder.

Section 14.27. Servicer; Trust Fund Expenses; Rating Agency Costs.

(A) Lender shall have the right from time to time to designate and appoint one
or more Servicers, and to change or replace any Servicer. All rights of the
Lender under the Loan Documents may be exercised by Servicer. Servicer shall be
entitled to the benefit of all obligations of any of Borrower Party in favor of
Lender. Borrower shall pay all of the reasonable fees and reasonable
out-of-pocket costs and expenses of the Servicer upon written demand from
Lender.

(B) Borrower shall pay to Lender, or reimburse Lender for, all Trust Fund
Expenses, including without limitation all Trust Fund Expenses arising with
respect to or in connection with the Loan, the Property and/or the related trust
fund or other Securitization vehicle.

(C) In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the reasonable out-of-pocket costs and expenses of Lender,
Servicer and each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

Section 14.28. Attorney-In-Fact. Borrower hereby irrevocably appoints Lender as
Borrower’s attorney-in-fact. This power of attorney shall be irrevocable so long
as any Obligations remain outstanding under the Loan Documents, shall be deemed
to be coupled with an interest, shall survive the voluntary or involuntary
dissolution of Borrower, and shall not be affected by any disability or
incapacity suffered by Borrower subsequent to the date hereof. Lender shall have
the right and power, without the obligation to do so, in Lender’s name or in the
name of Borrower, to execute and deliver any and all documents and instruments
and perform any and all acts that are required of Borrower hereunder or that
otherwise serve the purpose of providing to Lender the full benefit of this
Agreement and the other Loan Documents. Without limitation, but subject to the
provisions of the Loan Documents, Lender is hereby granted full power and
authority (i) to demand, collect and receive any Net Liquidation Proceeds After
Debt Service, and to make any compromise or settlement in connection with the
foregoing, (ii) to appear in any lawsuit or other proceeding, and to file any
pleading and take any action therein or with respect thereto, (iii) to endorse
and deposit checks, drafts and other payments and instruments, to execute checks
and drafts in the name of Borrower, and otherwise to direct the investment and
payment of all funds received by Lender or on deposit in any Account, (iv) to
execute and file or record financing statements, continuation statements,
applications for registration and like papers to create, perfect or preserve any
of Lender’s security interests and rights, and (v) to exercise any rights of
Borrower pertaining to any Account or any funds therein.

 

Page 119



--------------------------------------------------------------------------------

Section 14.29. Time of the Essence. Time is strictly of the essence with respect
to all provisions of this Agreement.

Section 14.30. No Third-Party Beneficiaries. No Persons other than the express
parties to this Agreement shall have any rights hereunder, and no Person shall
be a third party beneficiary hereof.

Section 14.31. Borrower Responsible for Obligations of Borrower Parties. Where
this Agreement or any of the Loan Documents sets forth any requirement
pertaining to any Borrower Party, then the failure of such requirement to be
satisfied shall constitute a Default hereunder, binding on Borrower, whether or
not the subject Borrower Party is a party hereto or thereto, whether or not such
Borrower Party is contractually bound by that requirement, and whether or not
Borrower has the power to cause or influence compliance or noncompliance with
such requirement. Without limitation of the foregoing, any such Default may
become an Event of Default in the time provided in Article IX herein as if the
same were a requirement pertaining to Borrower, without extension of time by
reason of the inability of Borrower to cause performance or cure by the
applicable Borrower Party. Where this Agreement or any of the Loan Documents
provides that any act, omission, condition or event pertaining to any Borrower
Party shall result in recourse liability to Borrower, then such recourse
liability shall occur, whether or not the subject Borrower Party is a party
hereto or thereto, whether or not such Borrower Party is bound by that
provision, and whether or not Borrower has the power to cause or influence the
occurrence or cure of the matter giving rise to such liability.

Section 14.32. Guaranty and Environmental indemnity Unsecured. Anything to the
contrary herein or elsewhere notwithstanding, the Guaranty and the Obligations
of Guarantor (as opposed to Borrower) under the Environmental Indemnity and all
obligations of Guarantor arising under any of them, including the obligations of
Guarantor incorporated therein from this Agreement by reference, are not and
shall not be secured in any manner whatsoever, including by any Lien on any
Collateral.

Section 14.33. Multiple Parties Provisions; Joint and Several Liability.

(A) The representations, covenants, warranties and obligations of Borrower
hereunder are joint and several representations, covenants, warranties and
obligations of each and every Person constituting Borrower. Without limitation
of the foregoing, the obligations and liabilities of each Borrower hereunder
shall be joint and several with each and every other Borrower, and all
representations, warranties, covenants (both affirmative and negative) and all
other obligations hereunder and under the other Loan Documents shall be the
joint and several obligation of each Borrower and any default by any Borrower
shall be deemed a default by such Borrower and each and every other Borrower.
The representations, covenants and warranties contained herein or in any other
Loan Documents shall be read to apply to each Borrower when the context so
requires but a breach of any such representation, covenant or warranty or a
breach of any obligation under the Loan Documents by any Borrower shall be
deemed a breach by each and every Borrower.

(B) Funds advanced by Lender to or at the direction of any Borrower shall be
deemed advanced to or for the benefit of all of the Borrowers.

(C) Any notice delivered to any Borrower shall be binding on all Borrower
Parties as if delivered to all of them.

(D) Any waiver given, request made, forbearance extended, or right, election or
option exercised by any Borrower Party shall bind all of the Borrower Parties as
if the same were done by or on behalf of all of them.

 

Page 120



--------------------------------------------------------------------------------

(E) Lender shall be entitled to rely on any Person reasonably believed by Lender
to be acting on behalf of any Borrower, and the Borrowers shall be bound by any
such reliance.

Section 14.34. Registration.

(A) Borrower hereby acknowledges and makes the Note a registered obligation for
United States withholding tax purposes. Lender or its designee (which may
include the Servicer), as Borrower’s non-fiduciary agent for this purpose, or,
in Lender’s sole discretion, the Borrower, shall be the registrar for the Note
(the “Registrar”).

(B) The Registrar shall maintain, or cause to be maintained, a register (the
“Register”) for the recordation of the names and addresses of Lender and any
Assignees of all or any portion of Lender’s interest in the Loan (collectively,
“Loan Assignees”), and the principal amount of the Loan (and stated interest
thereon) (the “Registered Loan”) held by Lender and each Loan Assignee from time
to time. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, Lender and the Loan Assignees shall treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice. The
Registrar shall not be entitled to any fee from Borrower or Lender or any other
lender in respect of transfers of the Note and other Loan Documents.

(C) If a Co-Lender sells participations, such Co-Lender shall maintain a
register on which it enters the name and the address of each participant
(“Participant”) and the principal amounts of each Participant’s participation
interest in the Loan (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Co-Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. In maintaining the Participant Register, such Co-Lender
shall be acting as the non-fiduciary agent of the Borrower solely for purposes
of applicable United States federal income tax law and undertakes no duty,
responsibility or obligation to the Borrower (without limitation, in no event
shall such Co-Lender be a fiduciary of the Borrower for any purpose. Such
Co-Lender shall have no obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

Section 14.35. Contributions and Waivers.

(A) As a result of the transactions contemplated by this Agreement and the other
Loan Documents, each Borrower will benefit, directly and indirectly, from each
Borrower’s obligation to pay and perform the Obligations and in consideration
therefore each Borrower desires to enter into an allocation and contribution
agreement among themselves as set forth in this Section to allocate such
benefits among themselves and to provide a fair and equitable agreement to make
contributions among each of the Borrowers in the event any payment is made by
any Borrower hereunder to Lender (such payment being referred to herein as a
“Contribution,” and for purposes of this Section, includes any exercise of
recourse by Lender against the Collateral of any Borrower and application of
proceeds of such Collateral in satisfaction of such Borrower’s obligations to
Lender under the Loan Documents).

 

Page 121



--------------------------------------------------------------------------------

(B) Each Borrower shall be liable hereunder with respect to the Obligations only
for such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Loan Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of applicable
Legal Requirements.

(C) In order to provide for a fair and equitable contribution among the
Borrowers in the event that any Contribution is made by any Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section.

(D) For purposes hereof, the “Benefit Amount” of any Borrower as of any date of
determination shall be the net value of the benefits to such Borrower and its
Affiliates from extensions of credit made by Lender to (i) such Borrower and
(ii) to the other Borrowers hereunder and the Loan Documents to the extent such
other Borrowers have guaranteed or mortgaged their property to secure the
Obligations of such Borrower to Lender.

(E) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

(F) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section above, such Borrower shall be deemed
to be a Funding Borrower to the extent of such excess and shall be entitled to a
Reimbursement Contribution from the other Borrowers in accordance with the
provisions of this Section.

(G) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.

(H) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section shall be paid until all amounts then due and payable by
all of the Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section shall limit or affect in
any way the Obligations of any Borrower to Lender under the Loan Documents.

(I) Each Borrower waives:

(i) any right to require Lender to proceed against any other Borrower or any
other Person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
such Borrower;

(ii) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other Person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;

 

Page 122



--------------------------------------------------------------------------------

(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

(iv) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v) any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

(vi) presentment, demand, protest and notice of any kind;

(vii) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral;

(viii) any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;

(ix) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

(x) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(xi) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

(xii) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(xiii) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv) any defense or benefit based upon such Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Collateral to be
satisfied by any payment from any other Borrower or any such party; and

(xv) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed such Borrower’s rights of subrogation and reimbursement
against any other Borrower.

 

Page 123



--------------------------------------------------------------------------------

(J) Each Borrower hereby restates and makes the waivers made by Guarantor in the
Guaranty for the benefit of Lender. Such waivers are hereby incorporated by
reference as if fully set forth herein (and as if applicable to each Borrower)
and shall be effective for all purposes under the Loan (including, without
limitation, in the event that any Borrower is deemed to be a surety or guarantor
of the Loan (by virtue of each Borrower being co-obligors and jointly and
severally liable hereunder, by virtue of each Borrower encumbering its interest
in the Collateral for the benefit or debts of the other Borrowers in connection
herewith or otherwise)).

Section 14.36. Intercreditor Agreement. Borrower hereby acknowledges and agrees
that Intercreditor Agreement is solely for the benefit of Lender and Mortgage
Lender, and that Borrower and Mortgage Borrower shall not be intended
third-party beneficiaries of any of the provisions therein, shall have no rights
thereunder and shall not be entitled to rely on any of the provisions contained
therein. Lender and Mortgage Lender shall have no obligation to disclose to
Borrower the contents of the Intercreditor Agreement. Borrower’s obligations
hereunder are and will be independent of such Intercreditor Agreement and shall
remain unmodified by the terms and provisions thereof.

Section 14.37. EU Bail-In Rule. Notwithstanding anything to the contrary in any
of the Loan Documents or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(A) the application of any EEA Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(B) the effects of any EEA Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the EEA Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 14.38. Brokers and Advisors. Borrower acknowledges and agrees that no
agreement, arrangement or dealings by or between Borrower or Guarantor with any
broker or intermediary creates any right of broker or intermediary to bind
Lender, and that Lender shall not be responsible for any undertaking, assurance,
information or advice given to Borrower by any broker or intermediary,
irrespective of whether such entity is compensated by Lender or by Borrower.
Borrower acknowledges that Lender may pay fees to one or more brokers or
intermediaries in addition to any fees that are paid by Borrower or Lender at
closing. The fees may include a direct, one-time payment, incentive payments
based on volume and size of financings, profit-sharing payments, and/or an
ongoing interest strip in the Loan. In addition, any such broker or intermediary
may be retained by Lender to act as a servicer or sub-servicer for the Loan, in
which case such entity will receive fees relating to that activity, and may
receive compensation if a buyout of such servicing or sub-servicing may occur.

 

Page 124



--------------------------------------------------------------------------------

Section 14.39. Additional Provisions. Notwithstanding anything to the contrary
contained in this Agreement, Borrower hereby agrees as follows:

(A) Lender shall have the right (i) to routinely consult with and advise
Borrower’s management regarding the significant business activities and business
and financial developments of Borrower; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances. Consultation meetings should occur on a
regular basis (no less frequently than quarterly) with Lender having the right
to call special meetings at any reasonable times and upon reasonable advance
notice and (ii) the right, without restricting any other rights of Lender under
this Agreement (including any similar right), to approve any acquisition by any
Borrower of any other significant property (other than personal property
required for the day to day operation of the Collateral). The rights described
above in this Section 14.39(A) may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in any
Co-Lender.

(B) Borrower shall (or shall cause Mortgage Borrower to): (a) pay all principal,
interest and other sums required to be paid by Mortgage Borrower under and
pursuant to the provisions of the Mortgage Loan Documents; (b) diligently
perform and observe all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Mortgage Borrower to be performed and observed,
unless such performance or observance shall be waived in writing by Mortgage
Lender; (c) promptly notify Lender of the giving of any written notice by
Mortgage Lender to Mortgage Borrower or Borrower of any default by Mortgage
Borrower in the performance or observance of any of the terms, covenants or
conditions of the Mortgage Loan Documents on the part of Mortgage Borrower to be
performed or observed and deliver to Lender a true copy of each such notice;
(d) deliver a true, correct and complete copy of all notices, demands, requests
or material correspondence (including electronically transmitted items) given or
received by Mortgage Borrower or Guarantor to or from the Mortgage Lender or its
agent; and (e) not enter into or be bound by any Mortgage Loan Documents entered
into after the Closing Date that are not approved by Lender. Without limiting
the foregoing, Borrower shall cause Mortgage Borrower to fund all reserves
required to be funded pursuant to the Mortgage Loan Documents.

(C) Borrower agrees to notify Lender promptly upon the occurrence of any default
under the Mortgage Loan Documents. Without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, if there shall occur and be continuing any
Mortgage Loan Event of Default, Borrower hereby expressly agrees that Lender
shall have the immediate right, without prior notice to Borrower, but shall be
under no obligation: (i) to pay all or any part of the Mortgage Loan and any
other sums that are then due and payable, and to perform any act or take any
action on behalf of Borrower and/or Mortgage Borrower as may be appropriate, to
cause all of the terms, covenants and conditions of the Mortgage Loan Documents
on the part of Mortgage Borrower to be performed or observed thereunder to be
promptly performed or observed; and (ii) to pay any other amounts and take any
other action as Lender, in its sole and absolute discretion, shall deem
advisable to protect or preserve the rights and interests of Lender in the Loan
and/or the Collateral. All sums so paid and the costs and expenses incurred by
Lender in exercising rights under this Section 14.39(C) (including reasonable
attorneys’ fees) (i) shall constitute additional advances of the Loan to
Borrower, (ii) shall increase the then unpaid principal amount of the Loan,
(iii) shall bear interest at the Default Rate for the period from the date that
such costs or expenses were incurred to the date of payment to Lender,
(iv) shall constitute a portion of the Obligations, and (v) shall be secured by
the Pledge Agreement. Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including

 

Page 125



--------------------------------------------------------------------------------

reasonable attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions, except to the extent arising from the gross
negligence, illegal acts, fraud or willful misconduct of Lender, its agents or
employees. Lender shall have no obligation to Borrower, Mortgage Borrower or any
other party to make any such payment or performance. Borrower shall not impede,
interfere with, hinder or delay, and shall not permit Mortgage Borrower to
impede, interfere with, hinder or delay, any effort or action on the part of
Lender to cure any default or asserted default under the Mortgage Loan, or to
otherwise protect or preserve Lender’s interests in the Loan and the Collateral
following a default or asserted default under the Mortgage Loan.

(D) Borrower hereby grants Lender and any person designated by Lender the right
to enter upon the Property at any time following the occurrence and during the
continuance of any Event of Default, or the assertion by Mortgage Lender that a
Mortgage Loan Event of Default has occurred and is continuing, for the purpose
of taking any such action or to appear in, defend or bring any action or
proceeding to protect Borrower’s, Mortgage Borrower’s and/or Lender’s interest.
Lender may take such action as Lender deems reasonably necessary or desirable to
carry out the intents and purposes of this subsection (including communicating
with Mortgage Lender with respect to any Mortgage Loan defaults), without prior
notice to, or consent from, Borrower. Lender shall have no obligation to
complete any cure or attempted cure undertaken or commenced by Lender. If Lender
shall receive a copy of any notice of a Mortgage Loan Event of Default sent by
Mortgage Lender to Mortgage Borrower, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith, in reliance thereon. As a material inducement to Lender’s making the
Loan, Borrower hereby absolutely and unconditionally releases and waives all
claims against Lender arising out of Lender’s exercise of its rights and
remedies provided in this Section 18.2(D), except for Lender’s gross negligence,
illegal acts, fraud or willful misconduct. In the event that Lender makes any
payment in respect of the Mortgage Loan, Lender shall be subrogated to all of
the rights of Mortgage Lender under the Mortgage Loan Documents against the
Property, in addition to all other rights it may have under the Loan Documents.

(E) Borrower shall (or shall cause Mortgage Borrower to), from time to time, use
reasonable efforts to obtain from Mortgage Lender such certificates of estoppel
with respect to compliance by Mortgage Borrower with the terms of the Mortgage
Loan Documents as may be reasonably requested by Lender. In the event or to the
extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender an estoppel executed by Borrower and Mortgage Borrower
expressly representing to Lender the information requested by Lender regarding
compliance by Mortgage Borrower with the terms of the Mortgage Loan Documents.
Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including reasonable
attorneys’ and other professional fees, whether or not suit is brought and
settlement costs) and disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Lender based in whole or in part
upon any fact, event, condition, or circumstances relating to the Mortgage Loan
which was misrepresented in, or which warrants disclosure and was omitted from
such estoppel executed by Borrower and Mortgage Borrower.

(F) Without obtaining the prior written consent of Lender, Borrower shall not
cause or permit Mortgage Borrower to amend, supplement, terminate, extend
(except pursuant to the terms of the Mortgage Loan Agreement), renew, replace or
otherwise modify any of the Mortgage Loan Documents, in each case, in any
material respect. Borrower shall cause Mortgage Borrower to provide Lender with
a copy of any amendment or modification to the Mortgage Loan Documents within
five (5) days after the execution thereof.

 

Page 126



--------------------------------------------------------------------------------

(G) Neither Borrower nor Mortgage Borrower nor any Affiliate of either of them
shall acquire or agree to acquire the Mortgage Loan, or any portion thereof or
any interest therein, or any direct or indirect ownership interest in the holder
of the Mortgage Loan, via purchase, transfer, exchange or otherwise, and any
breach or attempted breach of this provision shall constitute an Event of
Default hereunder. If, solely by operation of applicable subrogation law,
Borrower or Mortgage Borrower or any Affiliate of either of them shall have
failed to comply with the foregoing, then Borrower: (i) shall immediately notify
Lender of such failure; (ii) shall cause any and all such prohibited parties
acquiring any interest in the Mortgage Loan Documents: (A) not to enforce the
Mortgage Loan Documents; and (B) upon the request of Lender, to the extent any
of such prohibited parties has or have the power or authority to do so, to
promptly: (1) cancel the promissory note evidencing the Mortgage Loan,
(2) reconvey and release the lien securing the Mortgage Loan and any other
collateral under the Mortgage Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Mortgage Loan Documents.

(H) Lender shall have the right at any time to acquire all or any portion of the
Mortgage Loan or any interest in any holder of, or participant in, the Mortgage
Loan without notice or consent of Borrower or any other Borrower Party, in which
event Lender shall have and may exercise all rights of Mortgage Lender
thereunder (to the extent of its interest), including the right (i) to declare a
Mortgage Loan Event of Default and (ii) to accelerate the Mortgage Loan
indebtedness, in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents. In addition,
Borrower hereby expressly agrees that any claims, counterclaims, defenses,
offsets, deductions or reductions of any kind which Mortgage Borrower or any
other Person may have against Mortgage Lender relating to or arising out of the
Mortgage Loan shall be the personal obligation of Mortgage Lender, and in no
event shall Mortgage Borrower be entitled to bring, pursue or raise any such
claims, counterclaims, defenses, offsets, deductions or reductions against
Lender or any Affiliate of Lender or any other Person as the successor holder of
the Mortgage Loan or any interest therein, provided that Mortgage Borrower may
seek specific performance of its contractual rights under the Mortgage Loan
Documents.

(I) Without the express prior written consent of Lender, Borrower shall not, and
Borrower shall not cause, suffer or permit Mortgage Borrower to, enter into any
deed-in-lieu or consensual foreclosure with or for the benefit of Mortgage
Lender or any of its affiliates. Without the express prior written consent of
Lender, Borrower shall not, and Borrower shall not cause, suffer or permit
Mortgage Borrower to, enter into any consensual sale or other transaction in
connection with the Mortgage Loan which could diminish, modify, terminate,
impair or otherwise adversely affect the interests of Lender or Borrower, the
Collateral or any portion thereof or any interest therein or of Mortgage
Borrower in the Property or portion thereof or any interest therein.

(J) Except as expressly permitted by the Mortgage Loan Documents and the Loan
Documents, Borrower shall not make or permit to be made any partial or full
prepayment of amounts owing under the Mortgage Loan or any refinancing of the
Mortgage Loan without the prior written consent of Lender, unless such
prepayment or refinancing includes the payment of the Loan in full.

(K) In connection with the exercise of its rights set forth in the Loan
Documents, Lender shall have the right at any time to discuss the Property, the
Collateral, the Mortgage Loan, the Loan or any other matter directly with
Mortgage Lender or Mortgage Lender’s consultants, agents or representatives
without notice to or permission from Borrower or any other Borrower Party, and
Lender shall not have any obligation to disclose such discussions or the
contents thereof with Borrower or any other Borrower Party.

 

Page 127



--------------------------------------------------------------------------------

(L) If any action, proposed action or other decision is consented to or approved
by Mortgage Lender, such consent or approval shall not be binding or controlling
on Lender. Borrower hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan, (ii) in determining whether to grant, deny, withhold
or condition any requested consent or approval Mortgage Lender and Lender may
reasonably reach different conclusions, and (iii) Lender has an absolute
independent right to grant, deny, withhold or condition any requested consent or
approval based on its own point of view. Further, the denial by Lender of a
requested consent or approval in accordance with the Loan Documents shall not
create any liability or other obligation of Lender if the denial of such consent
or approval results directly or indirectly in a default under the Mortgage Loan,
and Borrower hereby waives any claim of liability against Lender arising from
any such denial.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Page 128



--------------------------------------------------------------------------------

IN WITNESS the due execution hereof by the respective duly authorized officers
of the undersigned as of the date first written above.

 

BORROWER: SST II MEZZ BORROWER, LLC, a Delaware limited liability company By:  
Strategic Storage Trust II, Inc., a Maryland corporation, its Manager   By: /s/
Michael S. McClure                      

Name: Michael S. McClure

 

Title: President

SST II TRS MEZZ, LLC, a Delaware limited liability company

By:

 

Strategic Storage TRS II, Inc.,

 

a Delaware corporation, its Manager

 

By: /s/ Michael S. McClure                    

 

Name: Michael S. McClure

 

Title: President

SSGT TRS MEZZ, LLC,

a Delaware limited liability company

By:

 

SS Growth TRS, Inc.,

 

a Delaware corporation, its Manager

 

By: /s/ Michael S. McClure                    

 

Name: Michael S. McClure

 

Title: President

[Signature Pages Continue]



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION,
a national banking association

By:  

/s/ Cynthia Milioto

Name:  

Cynthia Milioto

Title:  

Vice President

CITIGROUP GLOBAL MARKETS REALTY CORP.,
a New York corporation

By:  

/s/ Harry Kramer

Name:  

Harry Kramer

Title:  

Vice President